Exhibit 10.6

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of July 19, 2016 (this
“Amendment”), is entered into by and among SF CC Intermediate Holdings, Inc., a
Delaware corporation (“Parent”), Smart & Final LLC, a Delaware limited liability
company (“Borrower Holdco”), Smart & Final Stores LLC, a California limited
liability company (the “Borrower”), the Co-Borrowers (as defined below) party to
the Credit Agreement referred to below, the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”), Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
as swingline lender and as issuing bank.  Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement referred to below.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, Parent, Borrower Holdco, the Borrower, certain subsidiaries of the
Borrower from time to time party thereto as Co-Borrowers (collectively, the
“Co-Borrowers”), the Administrative Agent, the Collateral Agent and the Lenders
are party to that certain Revolving Credit Agreement, originally dated as of
November 15, 2012 (as amended by that certain Amendment No. 1 to Credit
Agreement, dated as of December 19, 2013, and as may be further amended, amended
and restated, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Agents and the Lenders agree to
(i) increase the Revolving Facility Commitments by an aggregate amount equal to
$50,000,000 (such that the aggregate Revolving Facility Commitments shall be
increased from $150,000,000 to $200,000,000) (the “Revolving Facility Commitment
Increase”), (ii) extend the Maturity Date and (iii) amend certain other
provisions of the Credit Agreement, subject to the terms and conditions set
forth herein; and

 

WHEREAS, Parent, Borrower Holdco, the Borrower, the Co-Borrowers, the Lenders
and the Agents have agreed to (i) grant the Revolving Facility Commitment
Increase, (ii) extend the Maturity Date and (iii) amend certain other provisions
of the Credit Agreement, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments to the Credit Agreement. 
Effective as of the Second Amendment Effective Date (as defined herein):

 

1

--------------------------------------------------------------------------------


 

(a)                                 The Credit Agreement (excluding the
schedules and exhibits thereto, which shall remain in full force and effect,
except as specifically referenced in clause (b) below) is hereby amended as set
forth in Exhibit A attached hereto such that all of the newly inserted double
underlined text (indicated textually in the same manner as the following
example: double-underlined text) and any formatting changes attached hereto
shall be deemed to be inserted and all stricken text (indicated textually in the
same manner as the following example:  stricken text) shall be deemed to be
deleted therefrom.

 

(b)                                 Schedule 2.01(Commitments) to the Credit
Agreement is hereby deleted and replaced in its entirety by the schedule
attached hereto as Annex I.

 

SECTION 2.                            Revolving Facility Commitment Increase. 
Each Loan Party and each of the undersigned Lenders, Issuing Banks and the
Agents hereby agree that, as of the Second Amendment Effective Date, (i) the
Revolving Facility Commitments shall be increased by an amount equal to
$50,000,000, such that the aggregate principal amount of the Revolving Facility
Commitments equal $200,000,000 and (ii) the Revolving Facility Commitment of
each Revolving Lender shall be the commitment of such Revolving Lender under the
Credit Agreement set forth as its “Revolving Facility Commitment” opposite its
name on Schedule 2.01 (Commitments) attached hereto as Annex I.  Each of the
Lenders consents to the Revolving Facility Commitment Increase contemplated by
this Section 2.  The Loan Parties and the Revolving Lenders hereby agree that
the Revolving Lenders shall make arrangements as among themselves to the extent
necessary to cause the outstanding amount of Revolving Facility Credit Exposure
to be held by the Revolving Lenders in accordance with the revised Revolving
Facility Percentages arising from the Revolving Facility Commitment Increase. 
Notwithstanding anything else to the contrary contained in the Credit Agreement
or the other Loan Documents, the parties hereto acknowledge and agree that the
Revolving Facility Commitment Increase shall constitute an establishment of
“Incremental Revolving Commitments” pursuant to Section 2.21 of the Credit
Agreement, but shall not reduce the aggregate amount by which the Revolving
Facility Commitments may be increased pursuant to Section 2.21 of the Credit
Agreement.

 

SECTION 3.                            Reference to and Effect on the Loan
Documents.  (a)                                                This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and the
other Loan Documents, and on and after the Second Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as specifically amended by this Amendment.

 

(b)                                 The Credit Agreement, as specifically
amended by this Amendment, and the other Loan Documents are, and shall continue
to be, in full force and effect, and are hereby in all respects ratified and
confirmed.

 

(c)                                  Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any Lender or the Agents under the
Credit Agreement or any other Loan Document, nor shall it constitute a waiver of
any provision of the Credit Agreement or any Loan Document.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Each of the Loan Parties hereby ratifies and
confirms that, (i) notwithstanding the effectiveness of this Amendment, the
obligations of such Loan Party contained in any of the Loan Documents to which
it is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the Second
Amendment Effective Date (as defined below), each reference in the Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, (ii) the pledge
and security interest in the Collateral granted by it pursuant to the Security
Documents to which it is a party shall continue in full force and effect and
(iii) such pledge and security interest in the Collateral granted by it pursuant
to such Security Documents shall continue to secure the Obligations purported to
be secured thereby, as amended or otherwise affected hereby.

 

SECTION 4.                            Conditions of Effectiveness.  This
Amendment shall become effective as of the date (the “Second Amendment Effective
Date”) on which the following conditions shall have been satisfied (or waived):

 

(a)                                 Documentation.  The Administrative Agent (or
its counsel) shall have received all of the following:

 

(i)                                     this Amendment, duly executed by each of
the Borrower, the other Loan Parties, the Agents, the Issuing Banks and the
Lenders;

 

(ii)                                  a Note, duly executed by each of the
Borrower Parties, for the account of each Lender that has requested the same at
least three (3) Business Days prior to the Second Amendment Effective Date;

 

(iii)                               a Borrowing Base Certificate, dated as of
July 6, 2016, executed by a Financial Officer of the Borrower, providing that
both before and after giving effect to all borrowings to be made on the Second
Amendment Effective Date, Availability shall not be less than $40,000,000;

 

(iv)                              a solvency certificate, dated as of the Second
Amendment Effective Date, substantially in the form set forth in Exhibit C to
the Credit Agreement, duly executed by a Financial Officer of Parent;

 

(v)                                 a certificate, dated as of the Second
Amendment Effective Date, signed by an Responsible Officer of the Borrower
certifying as to compliance with the conditions precedent set forth in clauses
(b) and (c) of this Section 4;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party, dated as of the Second Amendment Effective Date, and certifying
(A) that attached thereto is a true and complete copy of the charter or other
similar organizational document of each Loan Party and each amendment thereto,
certified as being a true and correct copy thereof by the Secretary of State or
other applicable Governmental Authority of the jurisdiction in which each such
Loan Party is organized; (B) that attached thereto is a true and complete copy
of a certificate of the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which each such Loan Party is organized, dated
reasonably near the date of the Second Amendment Effective Date, and, if
available, (1) listing the charter or other similar organizational document of
such Loan Party and each amendment thereto on file in such office (2) certifying
that such amendments are the only

 

3

--------------------------------------------------------------------------------


 

amendments to such person’s charter on file in such office, (3) certifying that
such person has paid all franchise taxes to the date of such certificate and
(4) certifying that such person is duly organized and in good standing or full
force and effect under the laws of such jurisdiction; (C) that attached thereto
is a true and complete copy of resolutions duly adopted by the Board of
Directors (or similar governing body) of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
or any other document delivered in connection herewith and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
and (D) as to the incumbency and specimen signature of each Responsible Officer
executing this Amendment or any other document delivered in connection herewith
on behalf of such Loan Party (together with a certificate of another officer as
to the incumbency and specimen signature of the Responsible Officer executing
the certificate delivered pursuant to this clause); and

 

(vii)                           customary legal opinions of (A) Proskauer Rose
LLP, New York and California counsel to the Loan Parties, and (B) Perkins Coie
LLP, Oregon counsel to the Loan Parties.

 

(b)                                 Representations and Warranties.  After
giving effect to this Amendment and the transactions contemplated hereby, the
representations and warranties set forth in Article III of the Credit Agreement
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of the Second Amendment Effective Date, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

(c)                                  No Default.  Both immediately prior to and
after giving effect to the transactions contemplated by this Amendment, no
Default or Event of Default shall have occurred and be continuing.

 

(d)                                 Payment of Fees and Expenses.  (i) Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) and the Administrative
Agent, for its account and for the account of each Lender party hereto, shall
have received all applicable fees and other amounts due and payable on or prior
to the Second Amendment Effective Date (including, without limitation, all fees
payable pursuant to that certain Fee Letter, dated as of June 30, 2016, among
the Administrative Agent, MLPFS and the Borrower) and (ii) the Borrower shall
have paid all reasonable, documented and invoiced out-of-pocket expenses of the
Administrative Agent (including the reasonable fees, disbursements and other
charges of Morgan, Lewis & Bockius LLP, counsel to the Administrative Agent)
incurred in connection with the preparation and negotiation of this Amendment,
to the extent invoiced at least three Business Days prior to the Second
Amendment Effective Date.

 

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless the Administrative Agent shall have
received notice from such Lender prior to the Second Amendment Effective Date
specifying its objection thereto.

 

4

--------------------------------------------------------------------------------


 

SECTION 5.                            Representations and Warranties.  Each of
the Loan Parties hereby represents and warrants to the Administrative Agent and
the Lenders that on as of the date hereof:

 

(a)                                 Authorization. The execution and delivery by
each Loan Party of this Amendment and all other instruments and agreements
required to be executed and delivered by such Loan Party in connection with the
transactions contemplated hereby or referred to herein (collectively, the
“Amendment Documents”), and the performance by each of the Loan Parties of any
of its obligations and agreements under the Amendment Documents, the Credit
Agreement and the other Loan Documents, as amended hereby (i) have been duly
authorized by all corporate, stockholder, partnership or limited liability
company action required to be taken by the Loan Parties and (ii) will not
(1) violate (x) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreement or
by-laws) of any Loan Party, (y) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (z) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which any Loan Party is a party or by which any of them or any of
their property is or may be bound, (2) be in conflict with, result in a breach
of, constitute (alone or with notice or lapse of time or both) a default under,
or give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) or to a loss of a material benefit
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, other than with respect to the constitutive
documents of any Loan Party, where any such conflict, violation, breach or
default referred to in clause (1) or (2) of this Section 5(a) would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (3) result in the creation or imposition of any Lien upon any
property or assets of any Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens.

 

(b)                                 Enforceability.  Each of this Amendment, the
other Amendment Documents, the Credit Agreement and the other Loan Documents, as
amended hereby, has been duly executed and delivered by each Loan Party that is
party thereto and constitutes a legal, valid and binding obligation of such Loan
Party enforceable against each such Loan Party in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

 

SECTION 6.                            Miscellaneous.

 

(a)                                 Counterparts. This Amendment may be executed
in one or more counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original but all of which, when
taken together, shall constitute but one and the same instrument.  Delivery of
an executed counterpart to this Agreement by facsimile or other electronic
transmission (e.g., “pdf” or “tif”) shall be as effective as delivery of a
manually executed counterpart of this Amendment.

 

5

--------------------------------------------------------------------------------


 

(b)                                 CHOICE OF LAW, WAIVER OF JURY TRIAL, ETC. 
EACH PARTY PARTY HERETO HEREBY AGREES THAT THE PROVISIONS OF SECTION 9.07,
SECTION 9.11 AND SECTION 9.15 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED
HEREIN BY REFERENCE AND SHALL APPLY TO THIS AMENDMENT MUTATIS MUTANDIS AS IF
MORE FULLY SET FORTH HEREIN.

 

(c)                                  Post-Closing Covenant.  No later than
August 5, 2016, or such other date as the Administrative Agent may agree in its
sole discretion, the Obligors shall deliver to the Administrative Agent
certificates of the Secretary of State of the State of California, dated
reasonably near the date of the Second Amendment Effective Date, listing the
charter or other similar organizational document, and each amendment thereto on
file in such office, for each of the Borrower, Amerifoods Trading Company LLC,
Port Stockton Food Distributors LLC and Commerce Distribution Company LLC.

 

(d)                                 Headings. Section headings used herein are
for convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to Credit
Agreement to be executed by their respective authorized officers or other
authorized signatories as of the date first above written.

 

 

SMART & FINAL STORES LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CASH & CARRY STORES LLC,

 

as Co-Borrower

 

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SF CC INTERMEDIATE HOLDINGS, INC.,

 

as Parent

 

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SMART & FINAL LLC,

 

as Borrower Holdco

 

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Chief Financial Officer

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

AMERIFOODS TRADING COMPANY LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PORT STOCKTON FOOD DISTRIBUTORS LLC,
as a Guarantor

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

SMART & FINAL LOGISTICS LLC,

 

as a Guarantor

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

COMMERCE DISTRIBUTION COMPANY LLC,

 

as a Guarantor

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

SMART & FINAL PROPERTIES I LLC,

 

as a Guarantor

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Vice President

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

/s/ Joseph Becker

 

Name:

Joseph Becker

 

Title:

Managing Director

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Joseph Becker

 

Name:

Joseph Becker

 

Title:

Managing Director

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

WELLS FARGO BANK, N.A.,

 

as Documentation Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Sally A. Sheehan

 

Name:

Sally A. Sheehan

 

Title:

Managing Director

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A. as a Lender

 

 

 

 

By:

/s/ Peter Ehlinger

 

Name:

Peter Ehlinger

 

Title:

Vice President

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Thomas Halsch

 

Name:

Thomas Halsch

 

Title:

Director & Vice President

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, A NATIONAL

 

BANKING ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Catherine Chiavetta

 

Name:

Catherine Chiavetta

 

Title:

Senior Vice President

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

 

 

 

By:

/s/Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

[Smart and Final — Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Amended Credit Agreement

 

--------------------------------------------------------------------------------


 

CONFORMED TO AMENDMENT NO. 1EXHIBIT A

DATED AS OF DECEMBER 19, 2013

 

 

$150,000,000200,000,000

 

REVOLVING CREDIT AGREEMENT,

 

dated as of November 15, 2012,

as amended December 19, 2013,

as further amended July 19, 2016

 

among

 

SF CC INTERMEDIATE HOLDINGS, INC.,
as Parent,

 

SMART & FINAL LLC,
as Borrower Holdco,

 

SMART & FINAL STORES LLC,
as the Borrower,

 

THE CO-BORROWERS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,,
Sole Lead Arranger and Bookrunner,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA), LLC and
DEUTSCHE BANK SECURITIES INC.,
as Bookrunners and Arrangers,

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC and
DEUTSCHE BANK SECURITIES INCWELLS FARGO BANK, N.A.,
as Co-Documentation AgentsAgent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

Definitions

Section 1.01.

Defined Terms

1

Section 1.02.

Terms Generally

5152

Section 1.03.

Accounting Terms; GAAP

5152

Section 1.04.

Effectuation of Transfers

5253

Section 1.05.

Currencies

5253

 

 

 

ARTICLE II

The Credits

 

 

 

Section 2.01.

Commitments

5253

Section 2.02.

Loans and Borrowings

5354

Section 2.03.

Requests for Borrowings

5455

Section 2.04.

Swingline Loans

5556

Section 2.05.

Letters of Credit

5657

Section 2.06.

Funding of Borrowings

6162

Section 2.07.

Interest Elections

6162

Section 2.08.

Termination and Reduction of Commitments

6263

Section 2.09.

Promise to Pay; Evidence of Debt

6364

Section 2.10.

Optional Repayment of Loans

6364

Section 2.11.

Mandatory Repayment of Loans

6465

Section 2.12.

Fees

6465

Section 2.13.

Interest

6566

Section 2.14.

Alternate Rate of Interest

6667

Section 2.15.

Increased Costs

6667

Section 2.16.

Break Funding Payments

6768

Section 2.17.

Taxes

6768

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

6970

Section 2.19.

Mitigation Obligations; Replacement of Lenders

7273

Section 2.20.

Illegality

7374

Section 2.21.

Incremental Revolving Commitments

73 74

Section 2.22.

Refinancing Amendments

7476

Section 2.23.

Extensions of Revolving Commitments

75 76

Section 2.24.

Joint and Several Liability of Borrower Parties

77 78

Section 2.25.

Appointment of Borrower as Agent for Borrower Parties

7778

Section 2.26.

Defaulting Lenders

77 79

 

ARTICLE III

Representations and Warranties

 

Section 3.01.

Organization; Powers

7981

Section 3.02.

Authorization

8081

Section 3.03.

Enforceability

8081

Section 3.04.

Governmental Approvals

8082

Section 3.05.

Borrowing Base Certificate

8082

Section 3.06.

Financial Statements

8182

Section 3.07.

Title to Properties; Possession Under Leases

8182

Section 3.08.

Subsidiaries

8182

Section 3.09.

Litigation; Compliance with Laws

8183

Section 3.10.

Federal Reserve Regulations

82 83

 

2

--------------------------------------------------------------------------------


 

Section 3.11.

Investment Company Act

8283

Section 3.12.

Use of Proceeds

8283

Section 3.13.

Tax Returns

8283

Section 3.14.

No Material Misstatements

8384

Section 3.15.

Employee Benefit Plans

8384

Section 3.16.

Environmental Matters

8485

Section 3.17.

Security Documents

84 86

Section 3.18.

Location of Real Property and Leased Premises

8586

Section 3.19.

Solvency

8586

Section 3.20.

No Material Adverse Effect

8587

Section 3.21.

Insurance

8687

Section 3.22.

USA PATRIOT Act; FCPA; OFAC

8687

Section 3.23.

Anti-corruption Laws

87

Section 3.24.

Intellectual Property; Licenses, Etc.

8687

Section 3.25.

EEA Financial Institutions

87

 

ARTICLE IV

Conditions of Lending

 

Section 4.01.

All Credit Events

8788

Section 4.02.

Conditions to EffectivnessEffectiveness

8788

 

ARTICLE V

Affirmative Covenants

 

Section 5.01.

Existence; Businesses and Properties

9192

Section 5.02.

Insurance

9192

Section 5.03.

Taxes

9293

Section 5.04.

Financial Statements, Reports, etc.

9293

Section 5.05.

Litigation and Other Notices

9596

Section 5.06.

Compliance with Laws

9596

Section 5.07.

Maintaining Records; Access to Properties and Inspections; Appraisals

9596

Section 5.08.

Use of Proceeds

96 98

Section 5.09.

Compliance with Environmental Laws

9698

Section 5.10.

Further Assurances; Additional Security

9798

Section 5.11.

Cash Management Systems; Application of Proceeds of Accounts

98 99

Section 5.12.

Fiscal Year; Accounting

100101

Section 5.13.

Creation of Co-Borrowers

100 101

Section 5.14.

Lender Calls

100102

Section 5.15.

Post-Closing Matters

101102

 

ARTICLE VI

Negative Covenants

 

Section 6.01.

Indebtedness

101102

Section 6.02.

Liens

104106

Section 6.03.

Sale and Lease-Back Transactions

107109

Section 6.04.

Investments, Loans and Advances

108109

Section 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

111112

Section 6.06.

Restricted Payments

113115

Section 6.07.

Transactions with Affiliates

116117

Section 6.08.

Business of Borrower Holdco and its Subsidiaries

118119

 

3

--------------------------------------------------------------------------------


 

Section 6.09.

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

118 119

Section 6.10.

Financial Performance Covenant

121122

 

 

 

ARTICLE VIA Parent Covenant

 

Section 6.11.

Sanctions

122

Section 6.12.

Anti-Corruption Laws

122

 

 

 

ARTICLE VII

Events of Default

 

Section 7.01.

Events of Default

122123

Section 7.02.

Exclusion of Immaterial Subsidiaries

124126

Section 7.03.

Right to Cure

124126

 

ARTICLE VIII

The Agents

 

Section 8.01.

Appointment

125126

Section 8.02.

Delegation of Duties

127128

Section 8.03.

Exculpatory Provisions

127129

Section 8.04.

Reliance by Administrative Agent

128129

Section 8.05.

Notice of Default

128130

Section 8.06.

Non-Reliance on Agents and Other Lenders

128130

Section 8.07.

Indemnification

129131

Section 8.08.

Agent in Its Individual Capacity

129131

Section 8.09.

Successor AgentAgents

130131

Section 8.10.

Arrangers; Documentation Agent

130132

 

ARTICLE IX

Miscellaneous

 

Section 9.01.

Notices; Communications

130132

Section 9.02.

Survival of Agreement

131133

Section 9.03.

Binding Effect

131133

Section 9.04.

Successors and Assigns

132133

Section 9.05.

Expenses; Indemnity

136137

Section 9.06.

Right of Set--off

137139

Section 9.07.

Applicable Law

137139

Section 9.08.

Waivers; Amendment

137139

Section 9.09.

Interest Rate Limitation

139141

Section 9.10.

Entire Agreement

140142

Section 9.11.

WAIVER OF JURY TRIAL

140142

Section 9.12.

Severability

140142

Section 9.13.

Counterparts

140142

Section 9.14.

Headings

140142

Section 9.15.

Jurisdiction; Consent to Service of Process

140142

Section 9.16.

Confidentiality

141143

Section 9.17.

Platform; Borrower Materials

142143

Section 9.18.

Release of Liens and Guarantees

142144

Section 9.19.

USA PATRIOT Act Notice

142144

Section 9.20.

Security Documents and ABL/Term Loan Intercreditor Agreement

142144

 

4

--------------------------------------------------------------------------------


 

Section 9.21.

No Liability of the Issuing Banks

143145

Section 9.22.

No Advisory or Fiduciary Responsibility

143145

 

5

--------------------------------------------------------------------------------


 

Section 9.23.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

146

 

6

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Borrowing Base Certificate

Exhibit C

Form of Solvency Certificate

Exhibit D--1

Form of Borrowing Request

Exhibit D--2

Form of Swingline Borrowing Request

Exhibit E

Form of Interest Election Request

Exhibit F

Form of Co-Borrower Joinder Agreement

 

 

Schedule 1.01C

Existing Letters of Credit

Schedule 1.01E

Certain Stores

Schedule 1.01F

Sale/Lease-Back Documents

Schedule 2.01

Commitments

Schedule 3.04

Governmental Approvals

Schedule 3.07(b)

Possession under Leases

Schedule 3.08(a)

Subsidiaries

Schedule 3.13

Taxes

Schedule 3.16

Environmental Matters

Schedule 3.18

Material Real Property

Schedule 3.21

Insurance

Schedule 3.233.24

Intellectual Property

Schedule 5.15

Post-Closing Matters

Schedule 6.02(a)

Liens

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

Schedule 9.01

Notice Information

 

i

--------------------------------------------------------------------------------

 


 

REVOLVING CREDIT AGREEMENT, dated as of November 15, 2012 (this “Agreement”),
among SF CC Intermediate Holdings, Inc., a Delaware corporation (“Parent”),
Smart & Final Stores LLC, a California limited liability company (“S&F Stores”),
as the borrower (in such capacity, the “Borrower”), the Co-Borrowers party
hereto on the Closing Date and each Subsidiary of the Borrower that becomes a
party hereto as a Co-Borrower pursuant to Section 5.13 hereof, the Lenders party
hereto from time to time and Bank of America, N.A., as administrative agent (in
such capacity, and as further defined in Section 1.01, the “Administrative
Agent”), as collateral agent (in such capacity, and as further defined in
Section 1.01, the “Collateral Agent”), as Swingline Lender (in such capacity,
and as further defined in Section 1.01, the “Swingline Lender”), and as issuing
bank (in such capacity, and as further defined in Section 1.01, the “Issuing
Bank”).

 

(A)          Ares Corporate Opportunities Fund III, L.P. and Ares Corporate
Opportunities Fund IV, L.P. (collectively, “Sponsor”) have formed Parent, and
pursuant to the Purchase and Sale Agreement, dated as of October 9, 2012 (the
“Purchase Agreement”), by and among SF CC Holdings, Inc., a Delaware corporation
(“SF CC”), Smart & Final Holdco LLC and the other parties thereto, on the
Closing Date, Parent (as assignee of SF CC) will acquire (the “Acquisition”)
100% of the capital stock of Smart & Final Holdings Corp., a Delaware
corporation (as further defined in Section 1.01, “S&F Holdings”), from the
holders of such capital stock.

 

(B)          Parent directly owns 100% of the Equity Interests of S&F Holdings,
and indirectly owns 100% of the Equity Interests of S&F Stores (collectively
with its direct and indirect Subsidiaries, the “Acquired Business”).

 

(C)          In connection with the consummation of the Acquisition, (i) the
Lenders have agreed to extend credit in the form of Revolving Loans, Swingline
Loans and Letters of Credit in an aggregate principal amount not to exceed
$150.0 million to the Borrower Parties and (ii) Sponsor and certain other
investors (which may include members of S&F Holdings’ management) arranged or
designated by Sponsor (collectively with Sponsor, the “Investors”) will,
directly or indirectly, make contributions in the form of cash, common Equity
Interests or another type of Equity Interests reasonably acceptable to the
ArrangersMorgan Stanley Senior Funding, Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc. (which shall exclude Disqualified Stock) on the Closing Date in
an aggregate amount of no less than 25.0% of the sum of (A) the aggregate gross
proceeds of the Revolving Loans (excluding certain Revolving Loans as separately
agreed by the Arrangers Morgan Stanley Senior Funding, Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc. and Parent), the term loans borrowed under the
Term Loan Credit Agreement and the term loans borrowed under the Second Lien
Term Loan Credit Agreement and (B) the total consolidated pro forma equity
capitalization of Parent and its Subsidiaries, in each case, as of the Closing
Date after giving effect to the Transactions (the “Equity Contribution”).

 

(D)          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

 

“ABL Priority Collateral Asset Sale” shall mean any Asset Sale that consists of
or includes the disposition of ABL Priority Collateral outside the ordinary
course of business.

 

“ABL/Term Loan Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of the Closing Date, by and among the Collateral Agent, Morgan Stanley
Senior Funding, Inc., as collateral agent under the Term Loan Credit Agreement,
Morgan Stanley Senior Funding, Inc., as collateral agent under the Second Lien
Term Loan Credit Agreement, and the Loan Parties party thereto, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as announced from time to time by the Administrative Agent as its
“prime rate” and (c) the LIBO Rate plus 1%.  The “prime rate” is a rate set by
the Administrative Agent based upon various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such announced rate.  Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the announcement of such change.  Any change in
ABR due to a change in the Federal Funds Rate or the LIBO Rate shall be
effective from and including the date of such change in the Federal Funds Rate
or the LIBO Rate, respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.

 

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the ABR.

 

“Acceptable Appraiser” shall mean (a) any of Great American Appraisal &
Valuation Services, LLC, Tiger Valuation Services, LLC, Gordon Brothers Asset
Advisors, LLC and Hilco Appraisal Services LLC or (b) any other experienced and
reputable appraiser reasonably acceptable to the Borrower and the Administrative
Agent.

 

“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts (as defined in the UCC), including,
whether or not constituting “accounts” (as defined in the UCC), any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance or arising out of the use of a credit or
charge card or information contained on or used with such card.

 

--------------------------------------------------------------------------------


 

“Account Debtor” shall mean each person obligated on an Account.

 

“Acquired Business” shall have the meaning assigned to such term in the recitals
hereto.

 

“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

 

“Additional Lender” shall mean any Assignee that provides Incremental Revolving
Commitments or Other Revolving Commitments.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the LIBO Rate in effect
for such Interest Period divided by one, minus the Statutory Reserves applicable
to such Eurocurrency Borrowing, if any.

 

“Adjustment Date” shall mean the first day of each January, April, July and
October of each year, commencing AprilJanuary 1, 2013.2017.

 

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
administrative agent for itself and the Lenders hereunder, and any duly
appointed successor in such capacity.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent, in their
respective capacities as such.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

“Annual Financial Statements” shall have the meaning assigned to such term in
Section 5.04(a).

 

“Applicable Commitment Fee” shall mean a percentage per annum equal to
(a) initially, 0.25%, and (b) from and after each Adjustment Date, a percentage
per annum determined in accordance with the pricing grid set forth below, based
on the Average Daily Used Percentage for the most recent three month period
ending on the day prior to such Adjustment Date:“Applicable Margin” shall mean a
percentage per annum equal to (a) initially, (i) for Eurocurrency Rate Loans,
1.25%, and (ii) for ABR Loans, 0.25%, and (b) from and after each Adjustment
Date, the percentages per annum determined in accordance with the pricing grid
set forth below, based on Average Historical Availability for the most recent
three month period ending on the date prior to such Adjustment Date:

 

Average Daily Used Percentage

Applicable Commitment Fee

Greater than or equal to 25%

0.25%

Less than 25%

0.375%

 

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean a percentage per annum equal to (a) initially,
(i) for Eurocurrency Rate Loans, 1.50%, and (ii) for ABR Loans, 0.50%, and
(b) from and after each Adjustment Date, the percentages per annum determined in
accordance with the pricing grid set forth below, based on Average Historical
Availability for the most recent three month period ending on the date prior to
such Adjustment Date:

 

Pricing Level

 

Average Historical
Availability

 

Applicable
Margin for
Eurocurrency
Rate Loans

 

Applicable
Margin for ABR
Loans

 

I

 

Greater than or equal to 7540% of the Line Cap

 

1.25

%

0.25

%

II

 

Less than 75% of the Line Cap but greater than or equal to 2540% of the Line Cap

 

1.50

%

0.50

%

III

 

Less than 25% of the Line Cap

 

1.75

%

0.75

%

 

“Appraised Liquidation Value” shall mean, with respect to Eligible Inventory,
the net appraised liquidation value thereof (expressed as a percentage of the
Cost of such Inventory) as determined from time to time by an Acceptable
Appraiser in accordance with Section 5.07.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

“Arranger” shall mean each of Morgan Stanley Senior Funding, Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC
and Deutsche Bank Securities Inc.Bank of America, N.A.

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any Sale and Lease-Back
Transaction) to any person of any asset or assets of any Borrower Party or any
other Subsidiary.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), substantially in the form of Exhibit A
or such other form as shall be approved by the Administrative Agent and
reasonably satisfactory to the Borrower.

 

“Availability” shall mean, at any time, (a)(i) the Line Cap at such time plus
(ii) cash and cash equivalents of the Borrower and the other Subsidiary Loan
Parties at such time, to the extent maintained in a Blocked Account, minus
(b) the Revolving Facility Credit Exposure at such time.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Facility Commitments.

 

“Available Unused Commitment” shall mean, with respect to a Lender at any time,
an amount equal to the amount by which (a) the Revolving Facility Commitment of
such Lender at such time

 

--------------------------------------------------------------------------------


 

exceeds (b) the aggregate Revolving Facility Credit Exposure (other than
Revolving Facility Credit Exposure attributable to Swingline Loans) of such
Lender at such time; provided that with respect to the Swingline Lender, the
Available Unused Commitment at any time shall be reduced by the principal amount
of any Swingline Loans made by the Swingline Lender outstanding at such time.

 

“Average Daily Used Percentage” shall mean, for any period, the percentage
derived by dividing (a) the sum of (i) the average daily principal balance of
all Revolving Loans (other than the principal balance of any Swingline Loans)
during such period plus (ii) the average daily undrawn amount of all outstanding
Letters of Credit issued for the account or on behalf of the Borrower Parties
during such period by (b) the average daily amount of the Line Cap during such
period.

 

“Average Historical Availability” shall mean, for any period, the average daily
Availability for such period.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Blocked Account” shall have the meaning assigned to such term in Section 5.11.

 

“Blocked Account Agreement” shall have the meaning assigned to such term in
Section 5.11.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors, board
of managers or other governing body of such person, or if such person is owned
or managed by a single entity, the board of directors, board of managers or
other governing body of such entity.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

“Borrower Holdco” shall mean Smart & Final Inc., a Delaware corporation (and,
following the Conversion, its successorLLC, a Delaware limited liability company
(as successor by conversion to Smart & Final Inc., a Delaware corporation).

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrower Parties” shall mean, on any date of determination, a collective
reference to the Borrower and each Co-Borrower as of such date.  As of the
Second Amendment Effective Date, the Borrower Parties include Smart & Final
Stores LLC and Cash & Carry Stores LLC.

 

“Borrowing” shall mean a group of Loans of a single Type made on a single date
and, in the case of Eurocurrency Revolving Loans, as to which a single Interest
Period is in effect.

 

--------------------------------------------------------------------------------


 

“Borrowing Base” shall mean, at any time, an amount equal to the sum of the
following with respect to the Borrower Parties: (i) 90.0% of the Net Amount of
Eligible Accounts that are not Eligible Credit Card Accounts; plus (ii) 92.5% of
Eligible Credit Card Accounts; plus (iii) 90.0% of the Appraised Liquidation
Value of Eligible Inventory multiplied by the Cost of such Eligible Inventory;
plus (iv) with respect to any Trade Letter of Credit, 90% of the Appraised
Liquidation Value of the Eligible Inventory (when completed) supported by such
Trade Letter of Credit; provided that the Borrowing Base shall be reduced by any
Reserves which the Administrative Agent deems necessary in the exercise of its
Reasonable Credit Judgment to maintain with respect to the Loan Parties.

 

The specified percentages set forth in this definition will not be reduced
without the consent of the Borrower.  Any determination by the Administrative
Agent in respect of the Borrowing Base shall be based on the Administrative
Agent’s Reasonable Credit Judgment.  The parties understand that the
exclusionary criteria in the definitions of Eligible Accounts and Eligible
Inventory, any Reserves that may be imposed as provided herein, any deductions
or other adjustments to determine “lower of cost or market value” and factors
considered in the calculation of Appraised Liquidation Value of Eligible
Inventory or the Net Amount of Eligible Accounts have the effect of reducing the
Borrowing Base and, accordingly, whether or not any provisions hereof so state,
all of the foregoing shall be determined without duplication so as not to result
in multiple reductions in the Borrowing Base for the same facts or
circumstances.

 

“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the Borrower, substantially in the form of Exhibit B (or another form
acceptable to the Administrative Agent and the Borrower) setting forth the
calculation of the Borrowing Base, including a calculation of each component
thereof (including, to the extent the Borrower has received notice of any such
Reserve from the Administrative Agent, any of the Reserves included in such
calculation), all in such detail as shall be reasonably satisfactory to the
Administrative Agent.  All calculations of the Borrowing Base in connection with
the preparation of any Borrowing Base Certificate shall be made by the Borrower
and certified to the Administrative Agent.

 

“Borrowing Minimum” shall mean $100,000 in the case of ABR Borrowings and $1.0
million in the case of Eurocurrency Borrowings.

 

“Borrowing Multiple” shall mean $100,000 in the case of ABR Borrowings and $1.0
million in the case of Eurocurrency Borrowings.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D--1.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that when used in connection with a Eurocurrency Revolving Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the London interbank market.

 

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for Borrower Holdco
and its Subsidiaries shall not include:

 

(a)           expenditures to the extent they are made with (i) Equity Interests
of any Parent Entity or (ii) proceeds of the issuance of Equity Interests of, or
a cash capital contribution to, the Borrower after the Closing Date;

 

(b)           expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of
Borrower Holdco and its Subsidiaries within 24 months of receipt of such
proceeds;

 

(c)           interest capitalized during such period;

 

(d)           expenditures that are accounted for as capital expenditures of
such person and that actually are paid for by a third party (excluding Borrower
Holdco, the Borrower and any other Subsidiary) and for which none of Borrower
Holdco, the Borrower or any other Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person (whether before, during or after such
period);

 

(e)           the book value of any asset owned by such person prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure is actually made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired;

 

(f)            the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

 

(g)           Investments in respect of a Permitted Business Acquisition;

 

(h)           the Acquisition; or

 

(i)            the purchase of property, plant or equipment made within 24
months of the sale of any asset to the extent purchased with the proceeds of
such sale.

 

“Capital Lease Obligations” shall mean, with respect to any person, the
obligations of such person to pay rent or other amounts under any lease of (or
other similar arrangement conveying the right to use) real or personal property,
or a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the Closing Date) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Cash Dominion Event” shall occur at any time that (a) Availability is less than
the greater of (i) $15.0 million and (ii) 10.0% of the Line Cap then in effect,
in each case, for five consecutive Business Days or (b) a Designated Event of
Default has occurred and is continuing.  Once commenced, a Cash Dominion Event
shall be deemed to be continuing until such time as Availability equals or
exceeds the greater of (i) $15.0 million and (ii) 10.0% of the Line Cap then in
effect for 20 consecutive days or such Designated Event of Default has been
cured (or is otherwise no longer continuing), as applicable.

 

“Cash Management Bank” shall mean any provider of Cash Management Services that,
at the time the arrangements for such Cash Management Services were entered into
or, if entered into prior to the Closing Date, on the Closing Date, was the
Administrative Agent, a Lender or an Affiliate of the foregoing on the Closing
Date, whether or not such person subsequently ceases to be the Administrative
Agent, a Lender or an Affiliate of the foregoing.

 

“Cash Management Obligations” shall mean obligations owed by any Loan Party to
any Cash Management Bank in respect of or in connection with Cash Management
Services provided to the Borrower or any of its Subsidiaries.

 

“Cash Management Services” shall mean any treasury, depository, pooling,
netting, overdraft, stored value card, purchase card (including so called
“procurement card” or “P-card”), debit card, credit card, cash management and
similar services and any automated clearing house transfer of funds.

 

“Casino” shall mean SF CC Casino USA Inc., a California corporation (and,
following the Conversion, its successor, LLC, a California limited liability
company) (as successor by conversion to Casino USA, Inc., a California
corporation).  Casino merged with and into merged with and into Borrower Holdco
and S&F Holdings (defined below) on December 7, 2012, with Borrower Holdco as
the surviving entity.

 

“CFC” shall have the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

 

A “Change in Control” shall be deemed to occur if:

 

(a)           at any time, (i) Parent shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of S&F Stores, (ii) a “change of control” (or comparable event) shall occur
under the Term Loan Documents, the Second Lien Loan Documents or the
documentation governing any Permitted Refinancing Indebtedness in respect of any
of the foregoing or (iii) a majority of the seats (other than vacant seats) on
the Board of Directors of Parent shall at any time be occupied by persons who
were not (A) nominated by the Board of Directors of Parent or a Permitted
Holder, (B) appointed by directors so nominated or (C) appointed by a Permitted
Holder;

 

(b)           at any time prior to the consummation of a Qualified IPO, the
Permitted Holders, taken together, shall cease to own beneficially (within the
meaning of Rules 13d-3 and 13d-5 of the Exchange Act as in effect on the Closing
Date), directly or indirectly, Equity Interests representing at least a majority
of the aggregate ordinary voting power for the election of directors represented
by the issued and outstanding Equity Interests of Parent (determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
yet vested); or

 

(c)           at any time after the consummation of a Qualified IPO, any person
or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date, but excluding any employee benefit plan of
such person and its subsidiaries and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan), other
than the Permitted

 

--------------------------------------------------------------------------------


 

Holders or any “group” including any Permitted Holders, shall have acquired
beneficial ownership (within the meaning of Rules 13d-3 and 13d-5 of the
Exchange Act as in effect on the Closing Date) of Equity Interests of Parent
representing more than 35% of the aggregate ordinary voting power for the
election of directors represented by the issued and outstanding Equity Interests
of Parent (determined on a fully diluted basis but not giving effect to
contingent voting rights that have not yet vested) and the percentage of the
aggregate ordinary voting power for the election of directors so held by such
person or “group” is greater than the percentage of the aggregate ordinary
voting power for the election of directors represented by the Equity Interests
of Parent owned beneficially (within the meaning of Rules 13d-3 and 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, in the
aggregate by the Permitted Holders (determined on a fully diluted basis but not
giving effect to contingent voting rights that have not yet vested).

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority, made or
issued after the Closing Date; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, in each case shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean November 15, 2012.

 

“Closing Date Senior Secured First Lien Net Leverage Ratio” shall mean 4.00 to
1.00.

 

“Closing Date Senior Secured Net Leverage Ratio” shall mean 5.50 to 1.00.

 

“Closing Date Total Net Leverage Ratio” shall mean 5.50 to 1.00.

 

“Co-Borrower” shall have the meaning specified in Section 5.11.5.13.

 

“Co-Borrower Joinder Agreement” shall mean a Co-Borrower Joinder Agreement
substantially in the form of Exhibit F, executed and delivered by a new
Co-Borrower in accordance with the provisions of Section 5.11.5.13.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Collateral” shall mean the “Collateral” as defined in the Collateral Agreement
and shall also include all other property that is subject to any Lien in favor
of the Collateral Agent for the benefit of the Secured Parties pursuant to any
Security Document.

 

“Collateral Agent” shall mean Bank of America, N.A., in its capacity as
Collateral Agent for itself and the other Secured Parties, and any duly
appointed successor in that capacity.

 

--------------------------------------------------------------------------------


 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the Closing Date, among the Loan Parties and the Collateral Agent, as
amended, supplemented or otherwise modified from time to time.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)           on the Closing Date, the Collateral Agent shall have received from
each Loan Party a counterpart of the Collateral Agreement duly executed and
delivered on behalf of such Loan Party;

 

(b)           on the Closing Date, (i) the collateral agent under the Term Loan
Credit Agreement shall have received, subject to the exceptions set forth in the
Collateral Agreement, (A) a pledge of all the issued and outstanding Equity
Interests of each Domestic Subsidiary owned on the Closing Date directly by any
Loan Party and (B) a pledge of 100% of the outstanding non-voting Equity
Interests and 65% of the outstanding voting Equity Interests of each (1) “first
tier” Foreign Subsidiary that is a controlled foreign corporation of Borrower
Holdco under Section 957 of the Code (such entity, a “CFC”) directly owned by
any Loan Party and (2) each “first tier” Qualified CFC Holding Company directly
owned by any Loan Party and (ii) the collateral agent under the Term Loan Credit
Agreement (or a designated bailee thereof) shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

 

(c)           (i) all Indebtedness of Borrower Holdco, the Borrower Parties and
each other Subsidiary of Borrower Holdco having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $5.0 million (other
than (A) intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of Borrower Holdco
and its Subsidiaries or (B) to the extent that a pledge of such promissory note
or instrument would violate applicable law) that is owing to any Loan Party
shall be evidenced by a promissory note or an instrument and shall have been
pledged pursuant to the Collateral Agreement (or other applicable Security
Document as reasonably required by the Collateral Agent), and (ii) the
collateral agent under the Term Loan Credit Agreement (or a designated bailee
thereof) shall have received all such promissory notes or instruments, together
with note powers or other instruments of transfer with respect thereto endorsed
in blank;

 

(d)           in the case of any person that becomes a Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received a supplement to
the Collateral Agreement, substantially in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party;

 

(e)           after the Closing Date, subject to the exceptions set forth in the
Collateral Agreement, (i) all the outstanding Equity Interests of (A) any person
that becomes a Subsidiary Loan Party after the Closing Date and (B) subject to
Section 5.10(f), all the Equity Interests that are acquired by a Loan Party
after the Closing Date, shall have been pledged pursuant to the Collateral
Agreement; provided that (1) in no event shall more than 65% of the issued and
outstanding voting Equity Interests of any “first tier” Foreign Subsidiary that
is a CFC or any “first tier” Qualified CFC Holding Company directly owned by
such Loan Party be pledged to secure the Obligations, and (2) in no event shall
any of the issued and outstanding Equity Interests of (x) any Foreign Subsidiary
that is a CFC and that is not a “first tier” Foreign Subsidiary of a Loan Party,
(y) any Foreign Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC or (z) any Qualified CFC Holding Company that is not a
“first tier” Subsidiary of a Loan Party be pledged to secure Obligations, and
(ii) the Collateral Agent (or a designated bailee thereof) shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank, to the extent required by the Collateral
Agreement;

 

--------------------------------------------------------------------------------

 


 

(f)                                   except as otherwise contemplated by the
Security Documents, all documents and instruments, including Uniform Commercial
Code financing statements and all other actions reasonably requested by the
Collateral Agent to be filed, registered, recorded or delivered to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents, shall have been delivered
to the Collateral Agent (or a designated bailee thereof) for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

 

(g)                                  except as otherwise contemplated by any
Security Document, each Loan Party shall have obtained all consents and
approvals required to be obtained by it in connection with (i) the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and (ii) the performance of
its obligations thereunder; and

 

(h)                                 after the Closing Date, the Collateral Agent
shall have received (i) such other Security Documents as may be required to be
delivered pursuant to Section 5.10 and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, (b) with respect to the Swingline Lender, its Swingline
Commitment and (c) with respect to any Issuing Bank, its Letter of Credit
Commitment.

 

“Consolidated Debt” shall mean, with respect to Borrower Holdco and its
Subsidiaries for any period, the sum (without duplication) of all Indebtedness
(other than letters of credit or bank guarantees, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services of Borrower Holdco and its Subsidiaries as set forth on the
most recently delivered Required Financial Statements for such period.

 

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
Borrower Holdco and its Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of key money
and other intangible assets and deferred financing fees and amortization of
unrecognized prior service costs, of Borrower Holdco and its Subsidiaries as set
forth on the most recently delivered Required Financial Statements for such
period and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, with respect to Borrower Holdco and its
Subsidiaries for any period, the Consolidated Net Income of Borrower Holdco and
its Subsidiaries for such period:

 

(1)                                 increased, in each case to the extent
deducted (and not added back) or, in the case of clause (l), not already
included in Consolidated Net Income, and in each case, without duplication, by:

 

(a)                                 provision for taxes based on income, profits
or capital, including state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued, including any penalties and interest relating
to any tax examinations, and state taxes in lieu of business fees (including
business license fees) and payroll tax credits, income tax credits and similar
tax credits; plus

 

(b)                                 Consolidated Net Interest Expense; plus

 

--------------------------------------------------------------------------------


 

(c)                                  cash dividend payments (excluding items
eliminated in consolidation) on any series of preferred stock or Disqualified
Stock of Borrower Holdco and its Subsidiaries; plus

 

(d)                                 Consolidated Depreciation and Amortization
Expense; plus

 

(e)                                  extraordinary, non-recurring, unusual and
exceptional losses, charges and expenses; plus

 

(f)                                   (i) losses, charges and expenses relating
to the Transactions, (ii) transaction fees, costs and expenses incurred (A) in
connection with the consummation of any transaction (or any transaction proposed
but not consummated) permitted under the Loan Documents, including equity
issuances, investments, acquisitions, dispositions, recapitalizations, mergers,
option buyouts and the incurrence, modification or repayment of indebtedness
permitted to be incurred under the Loan Documents (including any Permitted
Refinancing Indebtedness in respect thereof) or any amendments, waivers or other
modifications under the agreements relating to such indebtedness or similar
transactions, (B) in connection with a Qualifying IPO or (C) to the extent
reimbursable by third parties pursuant to indemnification provisions or similar
agreements or insurance (subject to recapture to the extent not so reimbursed
within 365 days) and (iii) without duplication of any of the foregoing,
non-operating or non-recurring professional fees, costs and expenses in an
amount up to $5.0 million for such period; plus

 

(g)                                  business optimization expenses (including
expenses related to consolidation initiatives), relocation and integration
expenses, costs, charges, expenses, accruals and reserves related to cost
savings initiatives, strategic initiatives and initiatives aimed at
profitability improvement, and other restructuring costs, charges, expenses,
accruals and reserves (which, for the avoidance of doubt, shall include the
effect of inventory optimization programs, consolidation and closing of stores,
distribution centers and other facilities and exiting lines of business,
operating expense reductions, personnel relocation, restructuring, redundancy,
severance, termination, settlement and judgment, one-time compensation charges,
modifications to pension and post-retirement employee benefit plans, the amount
of any signing, retention and completion bonuses, new systems design and
implementation costs, software development costs and curtailments and project
startup costs)); provided that the aggregate amount added back pursuant to this
clause (g) in any four-fiscal quarter period shall not exceed the greater of
(i) $20.0 million and (ii) 15.0% of Consolidated EBITDA for such period
(calculated prior to giving effect to any increase pursuant to this clause (g));
plus

 

(h)                                 losses, charges and expenses attributable to
abandoned, closed, disposed or discontinued operations and losses, charges and
expenses related to the disposal of disposed, abandoned, closed or discontinued
operations; plus

 

(i)                                     unrealized net losses in the fair market
value of any Hedge Agreements, the net costs of implementation of any Hedge
Agreements, and losses, charges and expenses attributable to the early
extinguishment or conversion of indebtedness, Hedge Agreements or other
derivative instruments (including deferred financing expenses written off and
premiums paid); plus

 

(j)                                    the amount of any minority interest
expense consisting of subsidiary income attributable to minority equity
interests of third parties in any non-wholly owned subsidiary of Borrower
Holdco; plus

 

(k)                                 the amount of management, monitoring,
consulting, transaction and advisory fees (including termination fees) and
related indemnities, charges and expenses paid or accrued to or on behalf of any
Parent Entity or any of the Permitted Holders, in each case to the extent
permitted under Section 6.07 of this Agreement; plus

 

--------------------------------------------------------------------------------


 

(l)                                     the amount of net cost savings and
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken or expected to be taken (which cost savings or synergies
shall be subject only to certification by management of the Borrower and shall
be calculated on a Pro Forma Basis as though such cost savings or synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings or synergies are reasonably identifiable and factually supportable,
and (B) such actions have been taken or are expected to be taken within 18
months after the date of determination to take such action; and provided,
further, that the aggregate amount added back pursuant to this clause (l) in any
four-fiscal quarter period shall not exceed the greater of (i) $20.0 million and
(ii) 15.0% of Consolidated EBITDA for such period (calculated prior to giving
effect to any increase pursuant to this clause (l)); plus

 

(m)                             losses, charges and expenses related to the
pre-opening and opening of stores, distribution centers or other facilities;
plus

 

(n)                                 earn-out obligations incurred in connection
with any Permitted Business Acquisition or other Investment and paid or accrued
during the applicable period to the extent such earn-out is deducted from the
calculation of Consolidated Net Income; plus

 

(o)                                 business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as the Borrower in good
faith expects to receive the same within the next four fiscal quarters (it being
understood that to the extent not actually received within such four fiscal
quarter period, such proceeds shall be deducted in calculating Consolidated
EBITDA for the next four fiscal quarter period); plus

 

(p)                                 the proceeds from any claim on insurance or
any settlements or judgments, in each case, with respect to product liability or
lost profits; plus

 

(q)                                 (i) any charges or expenses incurred
pursuant to any management equity plan or stock option plan or arrangement or
other management or employee benefit plan or agreement or post-employment
benefit plan or agreement, pension plan, any stock subscription or shareholder
agreement or any distributor equity plan or agreement, (ii) any charges, costs,
expenses, accruals or reserves in connection with the rollover, acceleration or
payout of equity interests held by management and (iii) losses, charges and
expenses related to payments made to option holders of the Borrower or any
Parent Entity in connection with, or as a result of, any distribution being made
to equityholders of such person or any of its direct or indirect parents, which
payments are being made to compensate such option holders as though they were
equityholders at the time of, and entitled to share in, such distribution, in
each case pursuant to clauses (ii) and (iii) hereof, to the extent such charges,
costs, expenses, accruals or reserves are funded with Net Proceeds contributed
to the Borrower as a capital contribution or as a result of the sale or issuance
of equity (other than Disqualified Stock) of the Borrower; plus

 

(r)                                    unrealized or realized net currency
translation losses impacting net income (including currency remeasurements of
Indebtedness and any net losses resulting from Hedge Agreements for currency
exchange risk associated with the above or other currency-related risk); plus

 

(s)                                   effects of adjustments (including the
effects of such adjustments pushed down to the Borrower and its Subsidiaries) in
such person’s consolidated financial statements pursuant to GAAP (including in
the inventory, property and equipment, software, goodwill, intangible assets,
in-proceeds research and development, deferred revenue and debt line items
thereof) resulting from the application of recapitalization accounting or
purchase accounting, as the case may be, in relation to the Transactions or any
consummated acquisition or disposition or the amortization or write-off of any
amounts thereof; plus

 

--------------------------------------------------------------------------------


 

(t)                                    with respect to any joint venture that is
not a Subsidiary of the Borrower, an amount equal to the proportion of those
items described in clauses (a), (b) and (d) above relating to such joint venture
corresponding to the Borrower’s and its Subsidiaries’ proportionate share of
such joint venture’s Consolidated Net Income; plus

 

(u)                                 with respect to Investments in any person
(other than a Subsidiary of the Borrower), net losses to the extent received in
cash or cash equivalents; plus

 

(v)                                 the excess of GAAP rent expense over actual
cash rent paid due to the use of straight line rent for GAAP purposes; plus

 

(w)                               any other non-cash losses, charges and
expenses, including any write offs or write downs; provided that if any such
non-cash charge represents an accrual or reserve for potential cash items in any
future four-fiscal quarter period, (i) the Borrower may determine not to add
back such non-cash charge in the current period and (ii) to the extent the
Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future four-fiscal quarter period shall be subtracted
from Consolidated EBITDA for such future four-fiscal quarter period;

 

(2)                                 decreased by (without duplication and to the
extent increasing Consolidated Net Income of Borrower Holdco and its
Subsidiaries for such period), (a) non-cash gains, excluding any non-cash gains
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges that were deducted (and not added back) in the calculation of
Consolidated EBITDA for any prior period, (b) the excess of actual cash rent
paid over GAAP rent expense due to the use of straight line rent for GAAP
purposes and (c) any gains during such four quarter period of the type described
in clauses (e), (i), (r) and (s) above.

 

Notwithstanding the foregoing, the Consolidated EBITDA of Borrower Holdco and
its Subsidiaries for (a) the fiscal quarter ended December 31, 2011 shall be
deemed to be equal to $23.8 million, (b) the fiscal quarter ended March 25, 2012
shall be deemed to be equal to $24.4 million, (c) the fiscal quarter ended
June 17, 2012 shall be deemed to be equal to $36.1 million and (d) the fiscal
quarter ended October 7, 2012 shall be deemed to be equal to $48.0 million.

 

“Consolidated First Lien Net Debt” shall mean senior secured consolidated funded
Indebtedness of Borrower Holdco and its Subsidiaries (consisting of Indebtedness
for borrowed money, Capital Lease Obligations, purchase money debt and all
guarantees of the foregoing, net of Unrestricted Cash of Borrower Holdco and its
Subsidiaries (other than the cash proceeds of any such Indebtedness being
incurred in reliance on compliance with any financial ratio-based incurrence
test)), in each case, set forth on the most recently delivered Required
Financial Statements for such period, that is secured by a lien on the Term
Priority Collateral that is pari passu with the Term Loan Obligations or that is
secured by a lien on the ABL Priority Collateral that is senior to the Term Loan
Obligations; provided that with respect to the amount of cash and cash
equivalents used for purposes of calculating the Consolidated First Lien Net
Debt with respect to any such Indebtedness being incurred in reliance on
compliance with any financial ratio-based incurrence test, such cash and cash
equivalents shall not include any proceeds received from such Indebtedness.  For
the avoidance of doubt, Indebtedness in respect of this Agreement shall
constitute Consolidated First Lien Net Debt.

 

“Consolidated Interest Expense” shall mean, with respect to any person for any
period, the sum, without duplication, of (a) consolidated interest expense of
such person and its Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
amortization of original issue discount, the interest component of Capital Lease
Obligations, net payments and receipts (if any) pursuant to interest rate
Hedging Agreements, deferred

 

--------------------------------------------------------------------------------


 

financing fees, debt issuance costs, commissions, fees and expenses and
expensing of any bridge, commitment or other financing fees), plus
(b) consolidated capitalized interest of such person and its Subsidiaries for
such period, whether paid or accrued, plus (c) any amounts paid or payable in
respect of interest and/or principal on Indebtedness the proceeds of which have
been contributed to the Borrower or any of its Subsidiaries and that has been
guaranteed by, or is otherwise considered Indebtedness of the Borrower, together
with any interest in respect thereof; provided that when determining
Consolidated Interest Expense in respect of any period ending prior to the first
anniversary of the Closing Date, Consolidated Interest Expense shall be
calculated by multiplying the aggregate Consolidated Interest Expense accrued
since the Closing Date by 365 and then dividing such product by the number of
days from and including the Closing Date to and including the last day of such
period.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided that, without duplication:

 

(a)                                 any net after-tax extraordinary,
nonrecurring or unusual gains, losses, income, expenses or charges (less all
fees and expenses relating thereto) including, without limitation, any
severance, relocation or other restructuring expenses, any expenses related to
any reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to curtailments
or modifications to pension and post-retirement employee benefit plans in
connection with the Transactions, acquisition integration costs, facilities
shutdown and opening costs, and any fees, expenses, charges or change in control
payments related to the Transactions (including any transition-related expenses
incurred before, on or after the Closing Date), in each case, shall be excluded;

 

(b)                                 any net after-tax income or loss from
abandoned, closed or discontinued operations and any net after-tax gain or loss
on the disposal of abandoned, closed or discontinued operations shall be
excluded;

 

(c)                                  any net after-tax gain or loss (less all
fees, expenses and charges relating thereto) attributable to business
dispositions or asset dispositions other than in the ordinary course of business
(as determined in good faith by the Borrower) shall be excluded;

 

(d)                                 any net after-tax income or loss (less all
fees, expenses and charges relating thereto) attributable to the early
extinguishment of indebtedness, Hedge Agreements or other derivative instruments
shall be excluded;

 

(e)                                  (i) the Net Income for such period of any
person that is not a subsidiary of such person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
referent person or a Subsidiary thereof in respect of such period and (ii) the
Net Income for such period shall include any ordinary course dividends,
distributions or other payments in cash received from any person in excess of
the amounts included in clause (i) hereof;

 

(f)                                   Consolidated Net Income for such period
shall not include the cumulative effect of a change in accounting principles
during such period;

 

(g)                                  effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such person and its
subsidiaries) in component amounts required or permitted by GAAP, resulting from
the application of recapitalization accounting or purchase accounting in
relation to the Transactions or any acquisition consummated after the Closing
Date or the amortization or write-off of any amounts thereof, net of taxes,
shall be excluded;

 

--------------------------------------------------------------------------------


 

(h)                                 any non-cash impairment charges or asset
write-offs, in each case pursuant to Statement of Financial Accounting Standards
Board Accounting Standards Codification 350, 360-10 or 360-20, and the
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards Board Accounting Standards Codification 805, shall be
excluded;

 

(i)                                     any non-cash expenses realized or
resulting from stock option plans, employee benefit plans or agreements or
post-employment benefit plans or agreements, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other rights shall be excluded;

 

(j)                                    accruals and reserves that are
established or adjusted as a result of the Transactions within 12 months after
the Closing Date and that are so required to be established in accordance with
GAAP, and changes as a result of the adoption or modification of accounting
policies in connection with the Transactions shall be excluded;

 

(k)                                 non-cash gains, losses, income and expenses
resulting from fair value accounting required by Statement of Financial
Accounting Standards Board Accounting Standards Codification 815 and related
interpretations shall be excluded;

 

(l)                                     any currency translation gains and
losses related to currency remeasurements of Indebtedness, and any net loss or
gain resulting from Hedge Agreements for currency exchange risk, shall be
excluded;

 

(m)                             (i) the non-cash portion of rent expense shall
be excluded and (ii) the cash portion of rent expense that exceeds the amount
expensed in respect of such rent expense shall be included;

 

(n)                                 to the extent covered by insurance and
actually reimbursed, or, so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded;
provided that any proceeds of such reimbursement when received shall be excluded
from the calculation of Consolidated Net Income to the extent the expense
reimbursed was previously excluded pursuant to this clause (n);

 

(o)                                 any costs or expenses incurred in connection
with the payment of dividend equivalent rights to option holders pursuant to any
management equity plan , stock option plan or any other management or employee
benefit plan or agreement shall be excluded;

 

(p)                                 any other costs, expenses or charges
resulting from store closures shall be excluded and, with respect to the planned
store closures set forth on Schedule 1.01E hereto, income (or losses) from such
stores shall be excluded;

 

(q)                                 up to $5.0 million of cash pre-opening costs
and expenses in any fiscal year, and all non-cash pre-opening costs and
expenses, in connection with pre-opening and opening of stores, distribution
centers and other facilities shall be excluded; and

 

(r)                                    non-cash charges for deferred tax asset
valuation allowances shall be excluded.

 

--------------------------------------------------------------------------------


 

“Consolidated Net Interest Expense” shall mean, with respect to Borrower Holdco
and its Subsidiaries for any period, (a) Consolidated Interest Expense for such
period minus (b) interest income for such period.

 

“Consolidated Senior Secured Net Debt” shall mean senior secured consolidated
funded Indebtedness of Borrower Holdco and its Subsidiaries (consisting of
Indebtedness for borrowed money, Capital Lease Obligations, purchase money debt
and all guarantees of the foregoing, net of Unrestricted Cash of Borrower Holdco
and its Subsidiaries (other than the cash proceeds of any such Indebtedness
being incurred in reliance on compliance with any financial ratio-based
incurrence test), in each case, set forth on the most recently delivered
Required Financial Statements for such period; provided that with respect to the
amount of cash and cash equivalents used for purposes of calculating the
Consolidated Senior Secured Net Debt with respect to any such Indebtedness being
incurred in reliance on compliance with any financial ratio-based incurrence
test, such cash and cash equivalents shall not include any proceeds received
from such Indebtedness.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of
Borrower Holdco and its Subsidiaries, determined in accordance with GAAP, as set
forth on the most recently delivered Required Financial Statements as of such
date.

 

“Consolidated Total Net Debt” shall mean consolidated funded Indebtedness of
Borrower Holdco and its Subsidiaries (consisting of Indebtedness for borrowed
money, Capital Lease Obligations, purchase money debt and all guarantees of the
foregoing, net of Unrestricted Cash of Borrower Holdco and its Subsidiaries
(other than the cash proceeds of any such Indebtedness being incurred in
reliance on compliance with any financial ratio-based incurrence test)), in each
case, set forth on the most recently delivered Required Financial Statements for
such period; provided that with respect to the amount of cash and cash
equivalents used for purposes of calculating the Consolidated Total Net Debt
with respect to any such Indebtedness being incurred in reliance on compliance
with any financial ratio-based incurrence test, such cash and cash equivalents
shall not include any proceeds received from such Indebtedness.

 

“Contribution” shall mean a series of contributions and assignments, within
seven Business Days following the Closing Date, by Parent, S&F Holdings, Casino,
Borrower Holdco and the Borrower, whereby (i) S&F Holdings, Casino and Borrower
Holdco will convert to limited liability companies pursuant to applicable state
law and (ii) Parent will assign all of its rights and obligations under the Term
Loan Documents and the Second Lien Loan Documents and contribute the Term Loans
to S&F Stores.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Cost” shall mean the calculated cost of purchases, based upon the Borrower’s
accounting practices as reflected in the most recent Annual Financial
Statements, which practices are consistent with the methodology used in the most
recent appraisal delivered under the Existing ABL Facility.

 

“Covenant Trigger Event” shall occur at any time that Availability is less than
the greater of (a) $12.5 million and (b) 10.0% of the Line Cap then in effect. 
Once commenced, a Covenant Trigger Event shall be deemed to be continuing until
such time as Availability equals or exceeds the greater of (i) $12.5 million and
(ii) 10.0% of the Line Cap then in effect for 20 consecutive days.

 

“Credit Card Notification” shall have the meaning assigned to such term in
Section 5.11.

 

--------------------------------------------------------------------------------


 

“Credit Agreement Refinancing Indebtedness” shall mean any (a) Permitted Junior
Secured Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or
(c) Indebtedness incurred pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance Revolving Facility Commitments (and extensions of credit
thereunder) in whole or part (including any successive Credit Agreement
Refinancing Indebtedness) (“Refinanced Debt” which, in the case of the Revolving
Facility Commitments, shall be deemed to be in the full committed amount thereof
whether or not drawn); provided that (i) such exchanging, extending, renewing,
replacing or refinancing Indebtedness is in an original aggregate principal
amount not greater than the principal amount of the Refinanced Debt (plus the
amount of unpaid accrued or capitalized interest and premiums thereon (including
tender premiums), underwriting discounts, defeasance costs, fees, commissions
and expenses), (ii) the terms and conditions of such Indebtedness (other than
(A) interest rate, fees, funding discounts and other pricing terms, redemption,
prepayment or other premiums, optional prepayment terms and redemption terms and
subordination terms and (B) covenants or other provisions applicable only to
periods after the then Latest Maturity Date at the time of incurrence of such
Indebtedness) are substantially identical to, or, taken as a whole, no more
favorable to the lenders or holders providing such Indebtedness, than those set
forth in the Loan Documents are to the Lenders holding such Refinanced Debt;
provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent prior to the incurrence of such Indebtedness,
together with copies of substantially final drafts of the definitive credit
documentation relating to such Indebtedness (it being understood that the
Borrower shall have no obligation to deliver such drafts if it is bound by a
confidentiality obligation with respect thereto, in which case a reasonably
detailed description of the material terms and conditions of such Indebtedness
shall be provided in lieu thereof), stating that the Borrower has determined in
good faith that such terms and conditions satisfy the requirement of this clause
(ii) shall be conclusive evidence that such terms and conditions satisfy such
requirement; and provided, further, that the Borrower and the Administrative
Agent shall be permitted to amend the terms of this Agreement and the other Loan
Documents to provide for such terms more favorable to the Lenders as may be
necessary in order to satisfy the condition set forth in the immediately
preceding proviso, without the requirement for the consent of any Lender or any
other person (a “Credit Agreement Refinancing Indebtedness Amendment”),
(iii) such Indebtedness is not secured by any assets or property of the Loan
Parties that does not constitute Collateral, (iv) such Indebtedness is not
guaranteed by any Subsidiary of Parent other than the Loan Parties, (v) such
Indebtedness does not mature prior to the Maturity Date of the Revolving
Facility Commitments as of the Closing Date and (vi) such Refinanced Debt shall
be repaid (in the case of Refinanced Debt consisting of Loans), defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid and the Revolving Facility Commitments
shall be permanently reduced on a dollar-for-dollar basis, in each case, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

 

“Credit Agreement Refinancing Indebtedness Amendment” shall have the meaning
assigned to such term in the definition of “Credit Agreement Refinancing
Indebtedness”.

 

“Credit Card Notification” shall have the meaning assigned to such term in
Section 5.11.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

 

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

 

“Customs Broker Agreement” shall mean an agreement, in form reasonably
satisfactory to the Collateral Agent, in which the customs broker or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent

 

--------------------------------------------------------------------------------


 

and agrees, upon notice from the Collateral Agent, to hold and dispose of such
Inventory solely as directed by the Collateral Agent.

 

“DDA” shall mean any checking or other demand deposit account maintained by the
Loan Parties.

 

“DDA Notification” shall have the meaning assigned to such term in Section 5.11.

 

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Designated Event of Default” shall mean any Event of Default under
Section 7.01(a) (solely with respect to the accuracy of any Borrowing Base
Certificate), 7.01(b), 7.01(c), 7.01(d) (solely with respect to a default under
Section 5.04(h), 5.11 or 6.10), 7.01(h) or 7.01(i).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any other Subsidiary in connection
with an Asset Sale that is designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower setting forth
the basis of such valuation, less the amount of cash or cash equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration.

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disqualified Institution” shall mean (i) the persons identified in writing to
the Administrative Agent on or prior to the Closing Date as competitors that are
directly or indirectly engaged in the same or similar line of business as
Parent, the Borrower or any other Subsidiary (or, if after the Closing Date,
that are mutually agreed upon between the Borrower and the Administrative Agent,
each party acting reasonably) (or any affiliates of the foregoing that are
reasonably identifiable as such); provided such competitors described in this
clause (i) shall exclude any bank, financial institution or fund (other than a
Disqualified Institution under clause (ii) or (iii) below) that regularly
invests in commercial loans or similar extensions of credit in the ordinary
course of business and for which no personnel involved with the relevant
competitor (A) makes investment decisions or (B) has access to non-public
information relating to the Borrower or any person that forms part of its
business (including its Subsidiaries), (ii) certain banks, financial
institutions and other institutional lenders and investors that have been
specifically identified in writing to the Administrative Agent on or prior to
the Closing Date and (iii) Affiliates of the ArrangersArranger engaged as
principals primarily in private equity, mezzanine financing or venture capital
or engaged directly or indirectly in the sale of S&F Holdings and its
subsidiaries as representatives of S&F Holdings, in the case of each of clauses
(ii) and (iii), that have been specifically identified in writing to the
Administrative Agent on or prior to the Closing Date (or, if after the Closing
Date, that are mutually agreed upon between the Borrower and the Administrative
Agent, each party acting reasonably) (other than, in each case, such persons
engaged by the Borrower as part of the Transactions or persons identified in
writing by the Borrower to the Administrative Agent that are to be no longer
considered Disqualified Institutions).

 

--------------------------------------------------------------------------------


 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
or other Equity Interests into which they are convertible or for which they are
redeemable or exchangeable), or upon the happening of any event or condition
(a) mature or are mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) are
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provide for the scheduled payments
of dividends in cash or (d) either mandatorily or at the option of the holders
thereof, are or become convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is 91 days after the earlier of (i) the Latest Maturity
Date and (ii) the date on which the Loans and all other Obligations (other than
Obligations in respect of Specified Hedge Agreements, Cash Management
Obligations and contingent indemnification and reimbursement obligations that
are not yet due and payable and for which no claim has been asserted) are repaid
in full, the Commitments are terminated and Letters of Credit expired,
terminated or cash collateralized on terms satisfactory to the Issuing Bank;
provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of Parent or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by Parent or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, that any class of Equity
Interests of such person that by its terms authorizes such person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Stock shall not be deemed to be Disqualified Stock.

 

“Distressed Person” shall have the meaning assigned to such term in the
definition of “Lender-Related Distress Event”.

 

“Documentation Agent” shall mean Credit Suisse Securities (USA) LLC and Deutsche
Bank Securities Inc., in their respective capacities as co-documentation agent
hereunderWells Fargo Bank, N.A.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not (a) a Foreign
Subsidiary, (b) a Qualified CFC Holding Company.

 

“Dominion Account” shall have the meaning assigned to such term in Section 5.11.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

--------------------------------------------------------------------------------

 


 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” shall mean all Accounts of the Borrower Parties reflected in
the most recent Borrowing Base Certificate, except any Account with respect to
which any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its sole, reasonable discretion elects to include such
Account).  No Account shall be an Eligible Account if:

 

(a)                                 it arises out of a sale made or services
rendered by the applicable Borrower Party to a Subsidiary or Affiliate of such
Borrower Party;

 

(b)                                 it is not evidenced by an invoice;

 

(c)                                  it remains unpaid more than 60 days after
the original due date shown on the invoice;

 

(d)                                 the total unpaid Accounts of the Account
Debtor to the Borrower Parties exceed 50% of the respective net amount of all
Eligible Accounts of the Borrower Parties, but only to the extent of such
excess;

 

(e)                                  any covenant, representation or warranty
contained in any Loan Document with respect to such Account has been breached in
any material respect;

 

(f)                                   the Account Debtor is also a creditor or
supplier of the owner of such Account, or the Account Debtor has disputed
liability with respect to such Account, or the Account Debtor has made any claim
with respect to any other Account due from such Account Debtor to the owner of
such Account, or the Account otherwise is or may become subject to right of
setoff by the Account Debtor; provided that any such Account shall be ineligible
under this clause (f) only to the extent of such contract, dispute, claim,
setoff or similar right;

 

(g)                                  (i) the Account Debtor has commenced a
voluntary case under the U.S. federal bankruptcy laws (or any other applicable
insolvency laws) as now constituted or hereafter amended, (ii) the Account
Debtor has made an assignment composition or arrangement for the benefit of
creditors, or a decree or order for relief has been entered by a court having
jurisdiction in the premises in respect of the Account Debtor in an involuntary
case under the federal bankruptcy laws (or any other applicable insolvency laws)
as now constituted or hereafter amended, or any other petition or other
application for relief under the U.S. federal bankruptcy laws (or any other
applicable insolvency laws), as now constituted or hereafter amended, has been
filed against the Account Debtor or (iii) the Account Debtor has failed,
suspended business, ceased to be Solvent, or consented to or suffered a
receiver, trustee, liquidator, custodian, administrator receiver or manager,
interim receiver, sheriff, monitor, sequestrator or similar officer of fiduciary
to be appointed for it or for all or a significant portion of its assets or
affairs; provided that the Administrative Agent may, in its Reasonable Credit
Judgment, include Accounts from Account Debtors subject to such proceedings if
and to the extent that such Accounts are fully covered by credit insurance,
letters of credit or other sufficient third-party credit support, or are
otherwise deemed by the Administrative Agent not to pose an unreasonable risk of
non-collectibility;

 

(h)                                 it arises from a sale made or services
rendered to an Account Debtor that is headquartered outside the United States
(which throughout this Agreement, for purposes of determining the Borrowing
Base, shall include Puerto Rico), unless backed by a letter of credit, credit
insurance, guaranty, acceptance or similar terms acceptable to the
Administrative Agent in its Reasonable Credit Judgment;

 

--------------------------------------------------------------------------------


 

(i)                                     it is owed by an Account Debtor that is
not organized under the laws of the United States of America, except to the
extent that such Account is secured or payable by a letter of credit, credit
insurance, guaranty, acceptance or similar terms satisfactory to the
Administrative Agent in its Reasonable Credit Judgment;

 

(j)                                    (i) it arises from a sale to the Account
Debtor on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, or any other repurchase or return basis or (ii) it is subject to a
reserve established by the applicable Loan Party for potential returns or
refunds, to the extent of such reserve;

 

(k)                                 the Account Debtor is the United States of
America or any agency thereof, unless the applicable Borrower Party assigns its
right to payment of such Account to the Collateral Agent, in a manner
satisfactory to the Administrative Agent, in its Reasonable Credit Judgment, so
as to comply with the Assignment of Claims Act of 1940 (31 U.S.C. §3727, 41
U.S.C. §15 et seq., as amended);

 

(l)                                     it is not at all times subject to the
Collateral Agent’s duly perfected, first-priority security interest or is
subject to a Lien (other than a Lien securing the Term Loan Obligations, the
Second Lien Obligations, Permitted Junior Secured Refinancing Debt, Incremental
Term Loans, Incremental Equivalent First Lien Term Debt, Incremental Second Lien
Term Loans or Incremental Equivalent Second Lien Term Debt, a Lien permitted
under Section 6.02(t) or 6.02(bb) or a Permitted Lien arising by operation of
law);

 

(m)                             the goods giving rise to such Account have not
been delivered to and accepted by the Account Debtor or the services giving rise
to such Account have not been performed by the applicable Loan Party and
accepted by the Account Debtor or the Account otherwise does not represent a
final sale;

 

(n)                                 the Account is evidenced by chattel paper or
an instrument of any kind, or has been reduced to judgment;

 

(o)                                 the applicable Borrower Party has made any
agreement with the Account Debtor for any extension, compromise, settlement or
modification of the Account or deduction therefrom, except for discounts or
allowances which are made in the ordinary course of business for prompt payment
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account;

 

(p)                                 50% or more of all Accounts owing from the
Account Debtor or its Affiliates are not Eligible Accounts hereunder by reason
of applicability of clause (c) above;

 

(q)                                 the Account was acquired in a Permitted
Business Acquisition, unless and until the Collateral Agent has completed or
received such due diligence as the Agents may require, and the results of the
foregoing are reasonably satisfactory to the Collateral Agent in its Reasonable
Credit Judgment, and the Collateral Agent has agreed that such Account shall be
deemed an Eligible Account; provided that (i) as long as the Borrower and the
other Subsidiaries reasonably cooperate with the Agents and their
representatives in connection with the completion of such due diligence and all
other eligibility criteria are satisfied with respect to such Account, 75% of
the Net Amount of such Account shall be deemed Eligible Accounts pending the
completion of such due diligence and (ii) as long as the Borrower and the other
Subsidiaries reasonably cooperate with the Agents and their representatives in
connection with the completion of such due diligence, if such due diligence is
not completed within 45 days after the date of the Permitted Business
Acquisition, as long as all other eligibility criteria are satisfied with
respect to such Accounts, 100% of the Net Amount of such Account shall be deemed
an Eligible Account;

 

--------------------------------------------------------------------------------


 

(r)                                    the Account represents any manufacturer’s
or supplier’s credits, discounts, rebates, coupons, incentive plans or similar
arrangements entitling a Borrower Party or any of its Affiliates to discounts on
future purchase therefrom; or

 

(s)                                   it is the amount by which unpaid Accounts
of the Account Debtor to the Borrower Parties exceeds for 90 days the credit
limit established in good faith in the ordinary course of business by the
Borrower Parties for such Account Debtor; provided, however, that this clause
(s) shall operate to exclude only the amount of such excess.

 

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Account ceases to be an Eligible Account because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Account from the Borrowing Base until 15 days following the date on which
the Administrative Agent gives notice to the Borrower of such ineligibility.

 

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, in its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the approval of Required Lenders in the case of adjustments or new criteria
which have the effect of making more credit available than would have been
available based upon the criteria in effect on the Closing Date.

 

“Eligible Credit Card Accounts” shall mean all Accounts due to a Borrower Party
on a non-recourse basis from Visa, Mastercard, American Express Company,
Discover, and other major credit card processors or NYCE, MAC and other major
debit card processors, as arise in the ordinary course of business, which have
been earned by performance, except any Account with respect to which any of the
exclusionary criteria set forth below applies (unless the Administrative Agent
in its sole, reasonable discretion elects to include such Account).  No Account
shall be an Eligible Credit Card Account if:

 

(a)                                 such Account has been unpaid for more than
five Business Days from the date of sale;

 

(b)                                 a Borrower Party does not have good, valid
and marketable title to such Account;

 

(c)                                  such Account is not subject to a first
priority security interest in favor of the Collateral Agent, free and clear of
any Lien (other than a Lien securing the Term Loan Obligations, the Second Lien
Obligations, Permitted Junior Secured Refinancing Debt, Incremental Term
Loans, Incremental Equivalent First Lien Term Debt, Incremental Second Lien Term
Loans or Incremental Equivalent Second Lien Term Debt, a Lien permitted under
Section 6.02(t) or 6.02(bb) or a Permitted Lien arising by operation of law) (it
being understood that customary offsets to fees and chargebacks in the ordinary
course by the credit card or debit card processors shall not be deemed violative
of this clause (c));

 

(d)                                 such Account is disputed or with recourse or
a claim, counterclaim, offset or chargeback has been asserted with respect to
such Account, in each case, to the extent of such claim, counterclaim, offset or
chargeback;

 

(e)                                  the credit card or debit card processor has
the right under certain circumstances to require a Borrower Party to repurchase
such Account from such credit card or debit card processor; or

 

--------------------------------------------------------------------------------


 

(f)                                   the Administrative Agent determines in its
reasonable discretion that there is a reasonable likelihood that the full amount
of such Account will not be collected.

 

“Eligible Inventory” shall mean all finished goods Inventory of the Borrower
Parties reflected in the most recent Borrowing Base Certificate, except any
Inventory with respect to which any of the exclusionary criteria set forth below
applies (unless the Administrative Agent in its sole, reasonable discretion
elects to include such Inventory).  No Inventory shall be Eligible Inventory if
such Inventory:

 

(a)                                 is not finished goods;

 

(b)                                 is not in good, useable and saleable
condition or is to be returned to vendor;

 

(c)                                  is obsolete, damaged, defective or
unmerchantable;

 

(d)                                 does not meet in all material respects all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory or its use or sale;

 

(e)                                  is not solely owned by a Borrower Party or
a Borrower Party does not have good and valid title thereto;

 

(f)                                   is not at all times subject to the
Collateral Agent’s duly perfected, first-priority security interest or is
subject to any other Lien (other than a Lien securing the Term Loan Obligations,
the Second Lien Obligations, Permitted Junior Secured Refinancing
Debt, Incremental Term Loans, Incremental Equivalent First Lien Term
Debt, Incremental Second Lien Term Loans, Incremental Equivalent Second Lien
Term Debt, a Lien permitted under Section 6.02(t) or 6.02(bb) or a Permitted
Lien arising by operation of law);

 

(g)                                  is located (i) in a public warehouse,
(ii) in possession of a bailee or (iii) in a store leased by a Borrower Party in
a Landlord Lien State; provided that (A) such Inventory will be Eligible
Inventory if the Collateral Agent has received a reasonably satisfactory
landlord’s agreement or bailee letter, as applicable, with respect to such
location, (B) solely with respect to Inventory located at a store leased by a
Borrower Party in a Landlord Lien State, such Inventory will nevertheless be
Eligible Inventory but the Administrative Agent may impose reserves equal to a
two month rent reserve for such store, (C) solely with respect to Inventory
located in a warehouse or in possession of a bailee, such Inventory will
nevertheless be Eligible Inventory for 90 days following later of the Closing
Date or the date on which such Inventory becomes located in such warehouse, as
applicable (or such longer period as the Administrative Agent may agree in its
reasonable discretion), and the Administrative Agent may impose reserves equal
to a two month rent reserve for such warehouse; provided that after 90 days (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), such Inventory shall cease to be Eligible Inventory and (D) if such
Inventory is in-transit Inventory, it shall be Eligible Inventory if it
satisfies the criteria set forth in clause (h) below;

 

(h)                                 is in transit, except that Inventory in
transit will not be deemed ineligible if (i) it has been paid for in advance of
shipment, (ii) legal ownership thereof has passed to the applicable Borrower
Party (or is retained by the applicable Borrower Party) as evidenced by
customary documents of title, (iii) the Collateral Agent has control over the
documents of title which evidence ownership of the subject Inventory (including,
if requested by the Collateral Agent, by the delivery of a Customs Broker
Agreement) and (iv) it is insured to the reasonable satisfaction of the
Collateral Agent;

 

(i)                                     is located outside of the United States
of America or Canada;

 

--------------------------------------------------------------------------------


 

(j)                                    constitutes operating supplies, packaging
or shipping materials, cartons, repair parts, labels or miscellaneous spare
parts or other such materials not considered for sale in the ordinary course of
business;

 

(k)                                 is leased by or is on consignment to a
Borrower Party;

 

(l)                                     consists of “perishable agricultural
commodities” (within the meaning of PACA) or “livestock” (within the meaning of
PASA) in which a Lien has arisen in favor of a seller or supplier under PACA or
PASA, as applicable;

 

(m)                             is not insured in compliance with the provisions
of the Loan Documents;

 

(n)                                 has been sold but not yet delivered or as to
which a Borrower Party has accepted a deposit;

 

(o)                                 is subject to the intellectual property
rights of a third party; provided that such Inventory will be Eligible Inventory
to the extent the Administrative Agent determines, in its Reasonable Credit
Judgment, that upon an Event of Default such Inventory could be liquidated
without assistance or interference from, or the payment of money to, such third
party; or

 

(p)                                 is acquired in a Permitted Business
Acquisition, unless and until the Collateral Agent has completed or received
(i) an appraisal of such Inventory from an Acceptable Appraiser and otherwise
meets the requirements of Eligible Inventory and (ii) such other due diligence
as the Agents may require, all of the results of the foregoing to be reasonably
satisfactory to the Agents in their Reasonable Credit Judgment; provided that
(A) as long as the Borrower and the other Subsidiaries reasonably cooperate with
the Agents and their representatives in connection with the completion of such
due diligence and all other eligibility criteria are satisfied with respect to
such Inventory, 75% of the Cost of such Inventory shall be deemed Eligible
Inventory pending the completion of such due diligence and (B) as long as the
Borrower and the other Subsidiaries reasonably cooperate with the Agents and
their representatives in connection with the completion of such due diligence,
if such due diligence is not completed within 45 days after the date of the
Permitted Business Acquisition, as long as all other eligibility criteria are
satisfied with respect to such Inventory, 100% of the Cost of such Inventory
shall be deemed Eligible Inventory.

 

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Inventory from the Borrowing Base until 15 days following the date on which
the Administrative Agent gives notice to the Borrower of such ineligibility.

 

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the approval of the Required Lenders in the case of adjustments or new
criteria which have the effect of making more credit available than would be
available based upon the criteria in effect on the Closing Date.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna or as otherwise
defined in any Environmental Law.

 

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, binding agreements and
final, binding decrees or judgments, in each case, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
occupational health and safety matters (to the extent relating to the
environment or exposure to Hazardous Materials).

 

“Equity Contribution” shall have the meaning assigned to such term in the
recitals hereto.

 

“Equity Interests” shall mean, with respect to any person, any and all shares,
interests, rights to purchase or otherwise acquire, warrants, options,
participations or other equivalents of or interests in (however designated)
equity or ownership of such person, including any preferred stock, any limited
or general partnership interest and any limited liability company membership
interest, and any securities or other rights or interests convertible into or
exchangeable for any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent or any of its Subsidiaries, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) a Reportable Event, or the requirements of
Section 4043(b) of ERISA apply, with respect to a Plan, (b) a withdrawal by
Parent or any of its Subsidiaries or, to the knowledge of Parent or the
Borrower, any ERISA Affiliate, from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations by Parent or any of
its Subsidiaries or, to the knowledge of Parent or the Borrower, any ERISA
Affiliate, that is treated as a termination under Section 4062(e) of ERISA,
(c) a complete or partial withdrawal by Parent or any of its Subsidiaries or, to
the knowledge of Parent or the Borrower, any ERISA Affiliate, from a
Multiemployer Plan, receipt of written notification by Parent or any of its
Subsidiaries or, to the knowledge of Parent or the Borrower, any ERISA
Affiliate, concerning the imposition of Withdrawal Liability or written
notification that a Multiemployer Plan is, or is expected to be, insolvent, in
reorganization within the meaning of Title IV of ERISA or endangered or in
critical status within the meaning of Section 305 of ERISA, (d) the provision by
a Plan administrator or the PBGC of notice of intent to terminate a Plan, the
treatment of a Plan or Multiemployer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA or the commencement of proceedings by the PBGC
to terminate a Plan or Multiemployer Plan, (e) the incurrence by Parent or any
of its Subsidiaries or, to the knowledge of Parent or the Borrower, any ERISA
Affiliate, of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan, other than for the payment of
plan contributions or PBGC premiums due but not delinquent under Section 4007 of
ERISA, (f) the application for a minimum funding waiver under Section 302(c) of
ERISA with respect to a Plan, (g) the imposition of a lien under
Section 303(k) of ERISA with respect to any Plan, (h) a determination that any
Plan is in “at risk” status (within the meaning of Section 303 of ERISA or (i) a
Foreign Benefit Event.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency
Revolving Loans.

 

--------------------------------------------------------------------------------


 

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor (as defined in
the Collateral Agreement), any Swap Obligation if, and to the extent that, all
or a portion of the Guarantee of such Guarantor under the Collateral Agreement
or any other Loan Document, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor, or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder, (a) income
taxes imposed on or measured by its net income (however denominated) or
franchise taxes imposed in lieu of net income taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) any branch profits tax or
any similar tax that is imposed by any jurisdiction described in clause
(a) above, (c) in the case of a Lender making a Loan to the Borrower, any
withholding tax (including any backup withholding tax) imposed by the United
States that (i) is in effect and would apply to amounts payable hereunder to
such Lender at the time such Lender acquires its interest in the Loans or
Commitments (or designates a new lending office except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from a Loan
Party with respect to any withholding tax pursuant to Section 2.17(a) or
Section 2.17(c)) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order” shall have the meaning assigned to such term in
Section 3.22(b).

 

“Existing ABL Facility” shall have the meaning assigned to such term in the
definition of “Existing Facilities”.

 

“Existing Facilities” shall mean (i) the Amended & Restated Revolving Credit
Agreement, dated as of June 29, 2011 (the “Existing ABL Facility”), by and among
S&F Holdings, S&F Stores, as the borrower, the lenders party thereto and Bank of
America, N.A. as the administrative agent, (ii) the Amended & Restated First
Lien Term Loan Credit Agreement, dated as of December 22, 2010, by and among S&F
Holdings, S&F Stores, as the borrower, the lenders party thereto and Credit
Suisse AG, as the

 

--------------------------------------------------------------------------------


 

administrative agent, and (iii) the Amended & Restated Second Lien Term Loan
Credit Agreement, dated as of August 19, 2010, by and among S&F Holdings, as a
borrower, S&F Stores, as a borrower, the lenders party thereto and Credit Suisse
AG, as the administrative agent.

 

“Existing Letters of Credit” means those Letters of Credit described on Schedule
1.01C hereto.

 

“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.23(a).

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.23(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1.0%) charged to the
Administrative Agent on such day on such transactions as determined in good
faith by the Administrative Agent.

 

“Fee Letter” shall mean the Amended & Restated Fee Letter, dated October 23,
2012,as of June 30, 2016, by and among SFCC, Morgan Stanley Senior
Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of
America, N.A., Credit Suisse Securities (USA) LLC, Credit Suisse AG, Deutsche
Bank Securities Inc. and Deutsche Bank Trust Company Americas and the Borrower,
as amended and in effect from time to time.

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees and all other fees set forth in the
Fee Letter and relating hereto.

 

“Financial Officer” shall mean, with respect to any person, the chief financial
officer, principal accounting officer, director of financial services,
treasurer, assistant treasurer or controller of such person.

 

“Financial Performance Covenant” shall mean the covenant set forth in
Section 6.10.

 

“First Amendment” shall mean the Amendment No. 1 to Credit Agreement, dated as
of December 19, 2013, among the Parent, Borrower Holdco, the Borrower, the
Co-Borrowers, the Guarantors, the Lenders party thereto and the Administrative
Agent.

 

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of
(a) (i) Consolidated EBITDA for the most recent period of four consecutive
fiscal quarters for which Required Financial Statements are available minus
(ii) non-financed Capital Expenditures of Borrower Holdco and its Subsidiaries
during such period (it being understood that Capital Expenditures funded with
proceeds of Revolving Loans shall not be deemed to be “financed” for the purpose
of this clause (ii)) minus (iii) taxes of Borrower Holdco and its Subsidiaries
based on income that are paid or payable in cash during such period (including
tax distributions paid or payable in cash during such period) to (b) Fixed
Charges for such period.

 

“Fixed Charges” shall mean, for any period, the sum, without duplication, of the
following for such period:

 

(a)                                 Consolidated Interest Expense paid or
payable currently in cash;

 

(b)                                 scheduled principal amortization payments of
Indebtedness for borrowed money of Borrower Holdco and its Subsidiaries,
including payments in respect of Capitalized Lease Obligations, but excluding
payments of intercompany Indebtedness; and

 

(c)                                  Restricted Payments made pursuant to
Section 6.06(l) paid or payable currently in cash.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Benefit Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments under any applicable law on or before the due
date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Benefit Plan, which termination would reasonably be expected to give rise to
liability for Parent or any of its Subsidiaries or to appoint a trustee or
similar official to administer any such Foreign Benefit Plan, or alleging
insolvency or any such Foreign Benefit Plan, (d) the incurrence of any liability
under applicable law on account of the complete or partial termination of such
Foreign Benefit Plan or the complete or partial withdrawal of any participating
employer therein, (e) the occurrence of any transaction that is prohibited under
any applicable law and could reasonably be expected to result in the incurrence
of any liability by Parent or any of its Subsidiaries or (f) the imposition on
Parent or any of its Subsidiaries of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law, in each case, that would result
in a Material Adverse Effect.

 

“Foreign Benefit Plan” shall mean any benefit plan (other than a Plan or a
Multiemployer Plan) that is not governed by the laws of the United States and
that, under applicable law, is required to be funded through a trust or other
funding vehicle maintained exclusively by a Governmental Authority.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America.  For
purposes of this definition, the United States of America, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of the outstanding Revolving

 

--------------------------------------------------------------------------------


 

L/C Exposure, other than Revolving L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Facility Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.03; provided that any reference to the application of
GAAP in Sections 3.13(b), 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary (and
not as a consolidated Subsidiary of Parent) shall mean generally accepted
accounting principles in effect from time to time in the jurisdiction of
organization of such Foreign Subsidiary.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit,
bank guarantee or other letter of credit guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, that the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
byproducts or distillates, friable asbestos or friable asbestos containing
materials, polychlorinated biphenyls or radon gas, in each case, that are
regulated or would give rise to liability under any Environmental Law.

 

“Hedge Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of

 

--------------------------------------------------------------------------------


 

these transactions, in each case not entered into for speculative purposes;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of Parent or any of its Subsidiaries shall be a Hedge Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of Parent most recently ended, have assets with a
value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Parent and its Subsidiaries
on a consolidated basis as of such date, and (b) taken together with all
Immaterial Subsidiaries as of the last day of the fiscal quarter of Parent most
recently ended, did not have assets with a value in excess of 10.0% of
Consolidated Total Assets or revenues representing in excess of 10.0% of total
revenues of Parent and its Subsidiaries on a consolidated basis as of such date.
All Accounts and Inventory of the Immaterial Subsidiaries shall be segregated or
otherwise identifiable in a manner sufficient to distinguish ownership of such
Accounts and Inventory from the Accounts and Inventory of the Loan Parties.

 

“Incremental Equivalent First Lien Term Debt” shall have the meaning assigned to
such term in the Term Loan Credit Agreement.

 

“Incremental Equivalent Second Lien Term Debt” shall have the meaning assigned
to such term in the Second Lien Term Loan Credit Agreement.

 

“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.21.

 

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.21.

 

“Incremental Revolving Commitments” shall have the meaning assigned to such term
in Section 2.21.

 

“Incremental Revolving Lender” shall have the meaning assigned to such term in
Section 2.21.

 

“Incremental Second Lien Term Loans” shall mean second lien term loans made by
one or more lenders to the Borrower pursuant to Section 2.19 of the Second Lien
Term Loan Credit Agreement.

 

“Incremental Term Loans” shall mean first lien term loans made by one or more
lenders to the Borrower pursuant to Section 2.19 of the Term Loan Credit
Agreement.

 

“Indebtedness” shall mean, with respect to any person, without duplication,
(a) all obligations of such person for borrowed money, (b) all obligations of
such person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such person under conditional sale or title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent the same would be required to be shown as a
long-term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capital Lease Obligations of such person, (f) all net payments that such person
would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Hedge
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit
and bank guarantees, (h) the principal component of all obligations of such
person in respect of bankers’ acceptances, (i) all Guarantees by such person of
Indebtedness described in clauses (a) through (h) above) and (j) the amount of
all obligations of such person with respect to the redemption, repayment or
other repurchase of any

 

--------------------------------------------------------------------------------


 

Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (i) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (ii) prepaid or deferred
revenue arising in the ordinary course of business, (iii) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase prices of an asset to satisfy unperformed obligations of the seller
of such asset, (iv) earn-out obligations until such obligations become a
liability on the balance sheet of such person in accordance with GAAP or
(v) obligations under or in respect of the Sale/Lease-Back Documents. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.

 

“Indemnified Taxes” shall mean (a) all Taxes other than Excluded Taxes imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated October 2012, as modified or supplemented prior to the Closing Date.

 

“Insufficiency” with respect to any Plan, the amount, if any, of its unfunded
benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.3.24.

 

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Borrower Holdco and
its Subsidiaries most recently ended as of such date to (b) Consolidated Net
Interest Expense for such period plus all cash dividend payments (excluding
items eliminated in consolidation) on any series of preferred stock or
Disqualified Stock of Borrower Holdco made during such period.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency
Revolving Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurocurrency Borrowing with
an Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and, in addition, the date of any
refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the first Business Day of
each April, July, October and January.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one, two,
three or six months thereafter (or, if available to all Lenders, nine or 12
months), as the Borrower may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or

 

--------------------------------------------------------------------------------


 

prepaid in accordance with Section 2.09, 2.10 or 2.11; provided, however, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period and (c) no Interest Period
shall extend beyond the applicable Maturity Date.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

 

“Intermediate Parents” shall mean Borrower Holdco, Casino and S&F Holdings.

 

“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory (as defined in the UCC), goods and merchandise,
wherever located, in each case, to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials, and supplies of
any kind, nature or description which are used or consumed in such person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise and other property, and all documents of
title or other documents representing the foregoing.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investors” shall have the meaning assigned to such term in the recitals hereto.

 

“Issuing Bank” shall mean Bank of America, N.A. and each other Issuing Bank
designated pursuant to Section 2.05(k), in each case, in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i).  An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.  At any time there
is more than one Issuing Bank, any singular references to the Issuing Bank shall
mean any Issuing Bank, each Issuing Lender, the Issuing Bank that has issued the
applicable Letter of Credit, or all Issuing Banks, as the context may require.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Junior Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement between or among the Administrative Agent and one or more Senior
Representatives for holders of Permitted Junior Secured Refinancing Debt in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Landlord Lien State” shall mean any state in which a landlord’s claim for rent
has priority by law over the Lien of the Collateral Agent in any of the
Collateral.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date of the Revolving Facility Commitments, any Extended Revolving
Commitments or any Other Revolving Commitments in effect on such date.

 

“L/C Amount” shall have the meaning assigned to such term in the definition of
Revolving L/C Exposure.

 

--------------------------------------------------------------------------------

 


 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a Lender hereunder pursuant to Section 9.04 and any
Additional Lender.  Unless the context clearly indicates otherwise, the term
“Lenders” shall include the Swingline Lender.

 

“Lender Default” shall mean (a) the wrongful refusal (which has not been
retracted) of a Lender to make available its portion of any Borrowing, to
acquire participations in a Swingline Loan pursuant to Section 2.04 or to fund
its portion of any unreimbursed payment under Section 2.05(e), which failure is
not cured within two Business Days after the date of such refusal or failure,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, (b) the failure of a Lender to pay over to the
Administrative Agent, the Issuing Lender or any other Lender any amount (other
than any amount referred to in clause (a)) required to be paid by it under this
Agreement within two Business Days of the date such amount is due, (c) any
Lender having notified the Borrower and/or the Administrative Agent in writing
that it does not intend to comply with its obligations under Section 2.04, 2.05
or 2.06, or any Lender having made a public statement that it does not intend to
comply with Section 2.04, 2.05 or 2.06 or its funding obligations under any
other agreement pursuant to which it has committed to extend credit, (d) the
failure of any Lender within three Business Days after request by the
Administrative Agent to confirm that it will comply with its obligations under
Sections 2.04, 2.05 or 2.06, as applicable, or (e) the admission by any Lender
that it has been deemed insolvent or is subject to a Lender-Related Distress
Event; provided that a Lender shall cease to be a Defaulting Lender pursuant to
clause (d) hereof upon receipt of written confirmation by the Administrative
Agent and the Borrower that it will comply with its obligations under Sections
2.04, 2.05 or 2.06, as applicable.

 

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
person that directly or indirectly Controls such Lender (each, a “Distressed
Person”), as the case may be, a voluntary or involuntary case with respect to
such Distressed Person under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, or a custodian,
conservator, receiver or similar official being appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person or any person that directly or indirectly controls such
Distressed Person being subject to a forced liquidation or being the subject of
a Bail-In Action, or such Distressed Person making a general assignment for the
benefit of creditors, or being otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Equity Interests in any Lender or any person
that directly or indirectly controls such Lender by a Governmental Authority or
an instrumentality thereof.

 

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

 

--------------------------------------------------------------------------------


 

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

 

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $50.065.0 million.

 

“LIBO Rate” shall mean:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making LIBOR available (“LIBOR”)rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published by Reuters (or
such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (ii) if such rate is
not available at such time for any reason, then the LIBO Rate for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
ABR Loans on any date, the rate per annum equal to (i) LIBOR at approximately
11:00 a.m., London time, determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the ABR Loan being
made or maintained and with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank Eurodollar
market at their request at the date and time of determination; and

 

(c)                                  if the LIBO Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset or (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

 

“Line Cap” shall mean, as of any date of determination, the lesser of the
aggregate Revolving Facility Commitments and the Borrowing Base, each as then in
effect.

 

“Loan Accounts” shall mean the loan accounts established on the books of the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean this Agreement, the Security Documents, the ABL/Term
Loan Intercreditor Agreement, any Note and, solely for the purposes of Sections
3.01, 3.02, and 7.01 hereof, the Fee Letter.

 

“Loan Parties” shall mean Parent, the Intermediate Parents, the Borrower, each
Co-Borrower and the other Subsidiary Loan Parties.

 

“Loans” shall mean the Revolving Loans and the Swingline Loans and any other
loans and advances of any kind made by the Administrative Agent, any Lender or
any Affiliate of the Administrative Agent or any Lender pursuant to this
Agreement.

 

“Management Agreement” shall mean, collectively, (a) the Management Services
Agreement, dated as of November 15, 2012, among SF CC, S&F Stores and ACOF
Operating Manager III, LLC, and (b) Management Services Agreement, dated as of
November 15, 2012, among SF CC, S&F Stores and ACOF Operating Manager IV, LLC,
in each case, as in effect on the Closing Date or as amended, supplemented or
otherwise modified to add provisions consistent with Section 6.06(k).

 

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Parent and its Subsidiaries, as the
case may be, on the Closing Date.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, financial condition or results of operations, in each case, of the
Borrower and its Subsidiaries, taken as a whole; (b) the ability of the Borrower
and the other Loan Parties (taken as a whole) to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders, taken as a whole, under the Loan
Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of the Borrower or any other Subsidiary Loan Party in an aggregate
principal amount exceeding $25.0 million.

 

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

 

“Maturity Date” shall mean, as the context may require, (a) with respect to
Revolving Commitments existing on the Closing Date, November 15, 2017,Second
Amendment Effective Date, the earlier of (x) to the extent the Term Facility
(and any Permitted Refinancing Indebtedness in respect thereof) has not been
paid off in full, the date that is sixty (60) days prior to the earliest
scheduled maturity date of any tranche under the Term Facility (or any Permitted
Refinancing Indebtedness in respect thereof) as any such scheduled maturity date
may be extended from time to time in accordance with the terms of the Term
Facility (or any Permitted Refinancing Indebtedness in respect thereof), and
(y) July 19, 2021, (b) with respect to any Other Revolving Commitments, the
final maturity date specified therefor in the applicable Refinancing Amendment
and (c) with respect to any Extended Revolving Commitments, the final maturity
date specified therefor in the applicable Extension Amendment.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.23(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

--------------------------------------------------------------------------------


 

“Mortgage Policies” shall have the meaning assigned to such term in
Section 5.10(b).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Parent, the Borrower or any other
Subsidiary or any ERISA Affiliate (other than one considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414 of the Code) is
making or accruing an obligation to make contributions, or has within any of the
preceding six plan years made or accrued an obligation to make contributions.

 

“Net Amount of Eligible Accounts” shall mean, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes and less returns,
discounts, claims, credits and allowances of any nature at any time issued,
owing, granted, outstanding, available or claimed (in each case, without
duplication, whether of the exclusionary criteria set forth in the definition of
Eligible Accounts, of any Reserve or otherwise).

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean 100% of the cash proceeds from the incurrence,
issuance or sale of specified Indebtedness, Equity Interests or capital
contributions, net of all taxes and fees (including investment banking fees),
underwriting discounts, commissions, costs and other expenses, in each case
incurred in connection with such incurrence, issuance or sale.

 

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

 

“Non––Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Note” shall have the meaning assigned to such term in Section 2.09(b).

 

“Obligations” shall mean (a) all amounts owing to any Agent, any Issuing Bank or
any Lender pursuant to the terms of this Agreement or any other Loan Agreement,
including all interest and expenses accrued or accruing (or that would, absent
the commencement of an insolvency or liquidation proceeding, accrue) after the
commencement by or against any Loan Party of any proceeding under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
naming such Loan Party as the debtor in such proceeding, in accordance with and
at the rate specified in this Agreement, whether or not the claim for such
interest or expense is allowed or allowable as a claim in such proceeding,
(b) all amounts owing to any Qualified Counterparty under any Specified Hedge
Agreement and (c) any Cash Management Obligations; provided that (i) the
Obligations of the Loan Parties under any Specified Hedge Agreement and Cash
Management Obligations shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (ii) any release of Collateral or Guarantors (as
defined in the Collateral Agreement) effected in the manner permitted by this
Agreement or any Security Document shall not require the consent of any Cash
Management Bank or Qualified Counterparty pursuant to any Loan Document;
provided that the Obligations shall exclude any Excluded Swap Obligations.

 

“OFAC” shall have the meaning assigned to such term in Section 3.22(b).shall
mean the Office of Foreign Assets Control of the United States Department of the
Treasury.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax

 

--------------------------------------------------------------------------------


 

(other than connections arising solely from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Revolving Commitments” shall have the meaning assigned to such term in
Section 2.22.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, all present or future
stamp, court or documentary, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17).

 

“Overadvance” shall have the meaning assigned to such term in Section 2.01(b).

 

“PACA” shall mean the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.

 

“PASA” shall mean the Packers and Stockyard Act, 1921 and all regulations
promulgated thereunder, as amended from time to time.

 

“Parent” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

“Parent Entity” shall mean any direct or indirect parent of the Borrower.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).

 

“Payment Conditions” shall mean (i) no Event of Default shall have occurred and
be continuing or would result from the taking of the relevant action as to which
the satisfaction of the Payment Conditions is being determined and (ii) on a Pro
Forma Basis, immediately prior to and immediately after giving effect such
transaction, (A) in the case of any Investment, Permitted Business Acquisition
or prepayments of Term Loans pursuant to Section 6.09, in each case, that is
subject to the Payment Conditions, either (1) Availability is at least the
greater of 17.5% of the Line Cap at such time and $26.25 million on such date
and for the immediately preceding 30 days or (2)(x) Availability is at least the
greater of 12.7512.5% of the Line Cap at such time and $18.75 million on such
date and for the immediately preceding 30 days and (y) the Fixed Charge Coverage
Ratio, on a Pro Forma Basis, is at least 1.01.00 to 1.01.00 and (B) in the case
of any Restricted Payment or any prepayment of a Junior Financing pursuant to
Section 6.09, in each case, that is subject to the Payment Conditions, either
(1) Availability is at least the greater of 25.020.0% of the Line Cap at such
time and $37.5 million on such date and for the immediately preceding 30 days or
(2)(x) Availability is at least the greater of 15.0% of the Line Cap at such
time and $22.5 million on such date and for the immediately preceding 30 days
and (y) the Fixed Charge Coverage Ratio, on a Pro Forma Basis, is at least
1.01.00 to 1.0.1.00.

 

“Payment Office” shall mean the office of the Administrative Agent located at
100 Federal Street, Boston, Massachusetts 02110 or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

 

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Loan Parties in a form reasonably satisfactory to the Administrative Agent.

 

“Perishable Inventory” shall mean Inventory consisting of meat, dairy, cheese,
seafood, produce, delicatessen, non-artificial floral products and bakery goods
and other similar categories of Inventory that have a short shelf life.

 

“Permitted Amendment” shall mean any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment.

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition) if, immediately after giving effect thereto,
the Payment Conditions are satisfied.

 

“Permitted Cure Securities” shall mean any equity securities of Parent other
than Disqualified Stock.

 

“Permitted Holder” shall mean each of Sponsor, the Sponsor Affiliates and the
Management Group.

 

“Permitted Investments” shall mean:

 

(a)                                 Dollars, Canadian dollars, pounds sterling,
euros or, in the case of any Foreign Subsidiary, such local currencies held by
it from time to time in the ordinary course of business and not for speculation;

 

(b)                                 direct obligations of the United States of
America or any member of the European Union or any agency thereof or obligations
guaranteed by the United States of America or any member of the European Union
or any agency thereof, in each case, with maturities not exceeding two years;

 

(c)                                  time deposits, eurodollar time deposits,
certificates of deposit and money market deposits, in each case, with maturities
not exceeding one year from the date of acquisition thereof, and overnight bank
deposits, in each case, with any commercial bank having capital, surplus and
undivided profits of not less than $250.0 million and whose long term debt, or
whose parent holding company’s long term debt, is rated at least “A-2” by
Moody’s or at least “A” by S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

 

(d)                                 repurchase obligations for underlying
securities of the types described in clauses (b) and (c) above entered into with
a bank meeting the qualifications described in clause (c) above;

 

(e)                                  commercial paper maturing not more than one
year after the date of acquisition, issued by a corporation (other than an
Affiliate of the Borrower) organized and in existence under the laws of the
United States of America or any foreign country recognized by the United States
of America with a rating at the time any investment therein is made of at least
“P-1” by Moody’s or at least “A-1” by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency);

 

--------------------------------------------------------------------------------


 

(f)                                   securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, having one of the two highest rating
categories obtainable from either Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized rating agency);

 

(g)                                  Indebtedness issued by persons (other than
Sponsor or any Sponsor Affiliates) with a rating of at least “A-2” by Moody’s or
“A” by S&P (or reasonably equivalent ratings of another internationally
recognized rating agency), in each case with maturities not exceeding one year
from the date of acquisition;

 

(h)                                 shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (g) above;

 

(i)                                     money market funds that (i) comply with
the criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated “Aaa” by Moody’s and “AAA” by S&P (or reasonably equivalent
ratings of another internationally recognized rating agency) and (iii) have
portfolio assets of at least $5,000.0 million5,000,000,000; and

 

(j)                                    instruments equivalent to those referred
to in clauses (a) through (i) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and commonly
used by corporations for cash management purposes in any jurisdiction outside
the United States to the extent reasonably required in connection with any
business conducted by any Subsidiary organized in such jurisdiction.

 

“Permitted Junior Secured Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior priority basis to the Obligations and
is not secured by any property or assets of the Borrower or any other Subsidiary
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) the security agreements relating to such
Indebtedness are substantially similar to or the same as the Security Documents
and (iv) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Junior Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Junior Secured Refinancing Debt incurred by the Borrower,
then the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Junior Lien Intercreditor
Agreement.  Permitted Junior Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”) the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the Weighted Average Life
to Maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the Weighted Average Life to Maturity of the Indebtedness
being Refinanced and (ii) the Weighted Average Life to Maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the

 

--------------------------------------------------------------------------------


 

date that is one year following the Latest Maturity Date were instead due on the
date that is one year following the Latest Maturity Date, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced and (d) no Permitted Refinancing Indebtedness
shall have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced; provided, further, that (i) with respect to a
Refinancing of any Indebtedness permitted hereunder that is subordinated, such
Permitted Refinancing Indebtedness shall (A) be subordinated to the guarantee by
Parent and the Subsidiary Loan Parties of the Revolving Facility and (B) be
otherwise on terms not materially less favorable to the Lenders than those
contained in the documentation governing the Indebtedness being Refinanced, and
(ii) with respect to a Refinancing of the Term Loan Obligations or the Second
Lien Obligations, the Liens, if any, securing such Permitted Refinancing
Indebtedness shall be (A) subject to the ABL/Term Loan Intercreditor Agreement
or another intercreditor agreement that is substantially consistent with and no
less favorable to the Lenders in any material respect than the ABL/Term Loan
Intercreditor Agreement and (B) on terms not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced and (iii) with respect to a Refinancing of the Second Lien Term
Loan Obligations, the Liens, if any, securing such Permitted Refinancing
Indebtedness shall be (A) subject to the ABL/Term Loan Intercreditor Agreement
or another intercreditor agreement that is substantially consistent with and no
less favorable to the Lenders in any material respect than the ABL/Term Loan
Intercreditor Agreement and (B) on terms not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced; provided, further, that Indebtedness constituting Permitted
Refinancing Indebtedness shall not cease to constitute Permitted Refinancing
Indebtedness as a result of the subsequent extension of the Latest Maturity
Date.

 

“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of unsecured notes or
loans; provided that (i) such Indebtedness is not secured by any property or
assets of the Borrower or any other Subsidiary and (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness.  Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
government, individual or family trust, Governmental Authority or other entity
of whatever nature.

 

“Plan” shall mean any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) that is (a) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and (b) either (i) sponsored or maintained (at the time of determination
or at any time within the five years prior thereto) by Parent or any of its
Subsidiaries or any ERISA Affiliate or (ii) in respect of which Parent or any of
its Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Pro Forma Basis” shall mean, with respect to any person, for any events
described below that occur subsequent to the commencement of a period for which
the financial effect of such events is being calculated, and giving effect to
the events for which such calculation is being made, such calculation

 

--------------------------------------------------------------------------------


 

as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):  (i) in making any
determination of Consolidated EBITDA, effect shall be given to any Asset Sale or
other disposition, acquisition, Investment, merger, amalgamation, consolidation
(including the Transactions) (or any similar transaction not otherwise permitted
under Section 6.04 or 6.05 that requires a waiver or consent of the Required
Lenders and such waiver or consent has been obtained), any Restricted Payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any other adjustments set forth in the definition
of “Consolidated EBITDA”, including clauses (g) and (l) thereof, and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable and set forth in a certificate duly executed by a Financial
Officer of the Borrower (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case,
that occurred during the Reference Period (or, except for purposes of
determining compliance with the Financial Performance Covenant, occurring during
the Reference Period or thereafter and through and including the date upon which
the applicable Investment, Permitted Business Acquisition, Restricted Payment or
the incurrence of the applicable Indebtedness or Liens is consummated), (ii) in
making any determination on a Pro Forma Basis, (A) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes and
not to finance any acquisition) issued, incurred, assumed or permanently repaid
during the Reference Period (or, except for purposes of determining compliance
with the Financial Performance Covenant, occurring during the Reference Period
or thereafter and through and including the date upon which the applicable
Investment, Permitted Business Acquisition, Restricted Payment or the incurrence
of the applicable Indebtedness or Liens is consummated) shall be deemed to have
been issued, incurred, assumed or permanently repaid at the beginning of such
period and (B) Consolidated Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (A), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods and (iii)(A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect the full “run-rate” effect of
any operating expense reductions and other operating improvements, synergies or
cost savings reasonably expected to result from such relevant pro forma event
(including, to the extent applicable, the Transactions), subject in the case of
any calculation of Consolidated EBITDA to the maximum addbacks under clauses
(g) and (l) of the definition of “Consolidated EBITDA”.  The Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower setting forth such demonstrable or additional operating expense
reductions and other operating improvements, synergies or cost savings and
information and calculations supporting them in reasonable detail (it being
understood that pro forma adjustments need not be prepared in compliance with
Regulation S-X of the Exchange Act).

 

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 4.014.02(d).

 

--------------------------------------------------------------------------------


 

“Projections” shall mean the projections of Parent and its Subsidiaries included
in the Information Memorandum and any other projections and any forward looking
statements of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Parent or any of its Subsidiaries prior to the Closing Date.

 

“Protective Advances” shall have the meaning assigned to such term in
Section 2.01(c).

 

“Public Lender shall have the meaning assigned to such term in Section 9.17.

 

“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Purchase Documents” shall mean the collective reference to the Purchase
Agreement, all material exhibits and schedules thereto and all agreements
expressly contemplated thereby.

 

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of Parent
(a) the primary asset of which consists of Equity Interests in either (i) one or
more Foreign Subsidiaries that constitute CFCs or (ii) one or more other
Qualified CFC Holding Companies and (b) that has no outstanding Guarantee of
Indebtedness of Parent or any Domestic Subsidiary; provided that any such Wholly
Owned Subsidiary of Parent that is treated as a corporation for U.S. federal
income tax purposes shall only be considered a Qualified CFC Holding Company if
the pledge of 66 2/3% or more of the voting Equity Interests of such Subsidiary
could result in adverse tax consequences to any Loan Party, as determined in
good faith by the Borrower.

 

“Qualified Counterparty” shall mean any counterparty to any Specified Hedge
Agreement that, at the time such QualifiedSpecified Hedge Agreement was entered
into or on the Closing Date, was an Agent, an Arranger, a Lender or an Affiliate
of the foregoing, whether or not such person subsequently ceases to be an Agent,
an Arranger, a Lender or an Affiliate of the foregoing.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party with total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person that qualifies as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another person to qualify as an “eligible contract participant” at such time
under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

 

“Qualified IPO” shall mean an underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-8) of the Equity
Interests of any Parent Entity which generates cash proceeds of at least $50.0
million.

 

“Quarterly Financial Statements” shall have the meaning assigned to such term in
Section 5.04(b).

 

“Ratio Debt” shall have the meaning assigned to such term in Section 6.01(q).

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

 

--------------------------------------------------------------------------------

 


 

“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions; provided that, as it relates to the establishment of Reserves or
the adjustment or imposition of exclusionary criteria, Reasonable Credit
Judgment shall require that (a) such establishment, adjustment or imposition
after the Closing Date be based on the analysis of facts or events first
occurring or first discovered by the Administrative Agent after the Closing Date
or are materially different from facts or events known to the Administrative
Agent on the Closing Date, (b) the contributing factors to the imposition of any
Reserve shall not duplicate (i) the exclusionary criteria set forth in
definitions of “Eligible Accounts”, “Eligible Credit Card Accounts” or “Eligible
Inventory”, as applicable (and vice versa), or (ii) any reserves deducted in
computing book value and (c) the amount of any such Reserve so established or
the effect of any adjustment or imposition of exclusionary criteria be a
reasonable quantification of the incremental dilution of the Borrowing Base
attributable to such contributing factors.

 

“Recipient” shall mean the Administrative Agent and, any Lender or any Issuing
Bank, as applicable.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, and “Refinanced” shall have a
meaning correlative thereto.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, Borrower Holdco and Parent, (b) the Administrative
Agent and (c) each Lender that agrees to provide any Other Revolving Commitment
pursuant thereto, in accordance with Section 2.22.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same guarantees and
collateral provisions) issued in a dollar-for-dollar exchange therefor pursuant
to an exchange offer registered with the SEC.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
the environment.

 

--------------------------------------------------------------------------------


 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30 day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Required Financial Statements” shall have the meaning assigned to such term in
Section 5.04(b).

 

“Required Lenders” shall mean, at any time, at least two Lenders (if there is
more than one Lender) having (a) Revolving Facility Credit Exposure and
(b) Available Unused Commitments that, taken together, represent more than 50.0%
of the sum of (i) all Revolving Facility Credit Exposure and (ii) the total
Available Unused Commitments at such time.  The Revolving Facility Credit
Exposure and Available Unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Lenders; provided that subject to the
Borrower’s right to replace Defaulting Lenders as set forth herein, Defaulting
Lenders shall be included in determining Required Lenders with respect to
(A) any amendment that would disproportionately affect the obligation of the
Borrower to make payment of the Loans or Commitments of such Defaulting Lender
as compared to other Lenders holding the same Classtranche of Loans or
Commitments and (B) any amendment relating to (1) increases in the Commitment of
such Defaulting Lender, (2) reductions of principal, interest, fees or premium
applicable to the Loans or Commitments of such Defaulting Lender, (3) extensions
of final maturity or the due date of any amortization, interest, fee or premium
payment applicable to the Loans or Commitments of such Defaulting Lender and
(4) matters requiring the approval of each Lender under Sections 9.08(b)(v) and
(vi).

 

“Reserves” shall mean such reserves against the Borrowing Base that the
Administrative Agent has, in the exercise of its Reasonable Credit Judgment,
established from time to time upon at least five Business Days’ notice to the
Borrower; provided that, except in respect of PACA and PASA claims, the
Administrative Agent shall not impose Reserves for Perishable Inventory solely
on account of such Inventory constituting Perishable Inventory.  As of the
Closing Date, such Reserves include reserves on account of PACA claims, rent,
gift certificates and gift cards, all as reflected on the Borrowing Base
Certificate delivered by the Borrower on the Closing Date.

 

“Reset Period” shall have the meaning assigned to such term in Section 6.01.

 

“Responsible Officer” shall mean, with respect to any Loan Party, the chief
executive officer, president, vice president, secretary, assistant secretary or
any Financial Officer of such Loan Party or any other individual designated in
writing to the Administrative Agent by an existing Responsible Officer of such
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

 

--------------------------------------------------------------------------------


 

“Revolving Facility” shall mean the Revolving Facility Commitments (including
any Incremental Revolving Commitments) and the extensions of credit made
hereunder by the Revolving Lenders.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Facility Commitment” shall mean, with respect to a Lender, the
commitment of such Lender to make Revolving Loans pursuant to Section 2.01,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Facility Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04 or (c) increased from time to time under Section 2.21.  The initial
amount of each Lender’s Revolving Facility Commitment is set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Revolving Facility Commitment, as applicable.  The initialAs of
the Second Amendment Effective Date, the aggregate amount of the Lenders’
Revolving Facility Commitments is $150.0200.0 million.

 

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Loans outstanding at such time,
(b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure at
such time.  The Revolving Facility Credit Exposure of any Revolving Lender at
any time shall be the product of (i) such Revolving Lender’s Revolving Facility
Percentage and (ii) the aggregate Revolving Facility Credit Exposure of all
Revolving Lenders, collectively, at such time.

 

“Revolving Loans” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Revolving Lender” shall mean each Lender with a Revolving Facility Commitment
or outstanding Revolving Facility Credit Exposure.

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Lender, the percentage of the total Revolving Facility Commitments represented
by such Lender’s Revolving Facility Commitment.  If the Revolving Facility
Commitments have terminated or expired, the Revolving Facility Percentages shall
be determined based upon the Revolving Facility Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04.

 

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (the “L/C
Amount”) and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time.  The Revolving L/C Exposure of any
Revolving Lender at any time shall mean its Revolving Facility Percentage of the
aggregate Revolving L/C Exposure at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that,
with respect to any Letter of Credit that by its terms or the terms of any
document related thereto provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

--------------------------------------------------------------------------------


 

“S&F Holdings” shall mean SF CC Smart & Final Holdings LLC, a Delaware limited
liability company (as successor by conversion to Smart & Final Holdings Corp., a
Delaware corporation (and, following the Conversion, its successor, a Delaware
limited liability company).).  S&F Holdings merged with and into Borrower Holdco
and Casino on December 7, 2012, with Borrower Holdco as the surviving entity.

 

“S&F Stores” shall have the meaning assigned to such term in the recitals
hereto.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor entity
thereto.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sale/Lease-Back Documents” shall mean each of the documents set forth on
Schedule 1.01C.

 

“Sanction(s)” shall mean any sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” shall mean the Amendment No. 2 to Credit Agreement, dated as
of the Second Amendment Effective Date, by and among Parent, Borrower Holdco,
the Borrower, the Co-Borrowers, the other Loan Parties, the Lenders and the
Agents.

 

“Second Amendment Effective Date” shall mean July 19, 2016.

 

“Second Lien Loan Documents” shall mean the Second Lien Term Loan Credit
Agreement and the other “Loan Documents” under and as defined in the Second Lien
Term Loan Credit Agreement, as each such document may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

 

“Second Lien Obligations” shall mean the “Obligations” as defined in the Second
Lien Term Loan Credit Agreement.

 

“Second Lien Security Documents” shall mean the “Security Documents” as defined
in the Second Lien Term Loan Credit Agreement.

 

“Second Lien Term Loan Credit Agreement” shall mean the Second Lien Term Loan
Credit Agreement dated as of the Closing Date, among Parent, Borrower Holdco,
the lenders party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent, initially in respect of up to $195.0 million of
second-priority secured term loans, as such document may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

 

“Second Lien Term Loan Facility” shall mean the “Term Facility” as defined in
the Second Lien Term Loan Credit Agreement.

 

“Secured Parties” shall mean the collective reference to the “Secured Parties”
as defined in the Collateral Agreement.

 

--------------------------------------------------------------------------------


 

“Security Documents” shall mean the Collateral Agreement, each Blocked Account
Agreement and each of the security agreements and other instruments and
documents executed and delivered by any Loan Party pursuant to the Collateral
Agreement or pursuant to Section 5.10.

 

“Senior Representative” shall mean, with respect to any series of Permitted
Junior Secured Refinancing Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

 

“Senior Secured First Lien Net Leverage Ratio” shall mean the ratio of
Consolidated First Lien Net Debt to Consolidated EBITDA for the trailing four
fiscal quarter period.  For the avoidance of doubt, Incremental Term Loans shall
be treated as secured debt for purposes of calculation of the Senior Secured
First Lien Net Leverage Ratio governing the incurrence of Incremental Term Loans
even if incurred as unsecured or junior secured debt.

 

“Senior Secured Net Leverage Ratio” shall mean the ratio of Consolidated Senior
Secured Net Debt to Consolidated EBITDA for the trailing four fiscal quarter
period.  For the avoidance of doubt, debt incurred with respect to any
Incremental Facilities (as such term is defined in the Term Loan Credit
Agreement) shall be treated as secured debt for purposes of calculation of the
Senior Secured Net Leverage Ratio governing the incurrence of debt under the
Incremental Facilities (as such term is defined in the Term Loan Credit
Agreement) even if incurred as unsecured or junior secured debt.

 

“Settlement Date” shall have the meaning provided in Section 2.18(b).

 

“SF CC” shall have the meaning assigned to such term in the recitals hereto.

 

“Specified Event of Default” shall mean any Event of Default under
Section 7.01(b), 7.01(c), 7.01(h) or 7.01(i).

 

“Specified Hedge Agreement” shall mean any Hedge Agreement entered into or
assumed between or among the Borrower, any Co-Borrower or any other Subsidiary
and any Qualified Counterparty and designated by the Qualified Counterparty and
the Borrower in writing to the Administrative Agent as a “Specified Hedge
Agreement”.

 

“Specified Purchase Agreement Representations” shall mean such of the
representations and warranties made with respect to S&F Holdings and its
subsidiaries in the Purchase Agreement as are material to the interests of the
Lenders, but only to the extent Parent has the right to terminate its
obligations under the Purchase Agreement or decline to consummate the
Acquisition as a result of a breach of such representations or warranties in the
Purchase Agreement.

 

“Specified Representations” shall mean the representations and warranties with
respect to Parent, the Borrower and the other Loan Parties set forth in
Section 3.01 (but solely with respect to organizational status and
organizational power and authority), Section 3.02 (but solely with respect to
clause (a) and clause (b)(i)(A) thereof), Section 3.03 (but solely with respect
to the Loan Documents), Section 3.10 (but solely with respect to clause
(b)(ii) thereof), Section 3.11, Section 3.17, Section 3.19 and Section 3.22.

 

“Sponsor” shall have the meaning assigned to such term in the recitals hereto.

 

“Sponsor Affiliate” shall mean each Affiliate of Sponsor and each individual who
is a partner or employee of Sponsor.

 

--------------------------------------------------------------------------------


 

“Standby Letter of Credit” shall have the meaning provided in Section 2.05(a).

 

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

 

“Subagent” shall have the meaning assigned to such term in Section 8.02.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company or other
entity of which (a) Equity Interests having ordinary voting power (other than
Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the Board of Directors of such corporation,
partnership, limited liability company or other entity are at the time owned by
such parent or (b) more than 50.0% of the Equity Interests are at the time owned
by such parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent.  Notwithstanding the foregoing, except for purposes of the definition of
“Unrestricted Subsidiary”, an Unrestricted Subsidiary shall be deemed not to be
a Subsidiary of Parent or any other Subsidiary for purposes of this Agreement.

 

“Subsidiary Loan Parties” shall mean (a) each Wholly Owned Domestic Subsidiary
of Parent on the Closing Date (other than (i) any Wholly Owned Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary and (ii) any Immaterial
Subsidiary) and (b) each Wholly Owned Domestic Subsidiary of Parent (other than
any Wholly Owned Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary) that becomes, or is required to become, a party to the Collateral
Agreement after the Closing Date.

 

“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary”.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D––2.

 

“Swingline Commitment” shall mean, with respect to any Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the Closing
Date is $20.0 million.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Lender at any time shall mean its Revolving Facility Percentage of
the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Bank of America, N.A., in its capacity as a lender
of Swingline Loans to the Borrower Parties.

 

--------------------------------------------------------------------------------


 

“Swingline Loans” shall mean the swingline loans made to the Borrower or any
Co-Borrower pursuant to Section 2.04.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings or similar charges imposed by any Governmental
Authority and any and all interest and penalties related thereto.

 

“Term Facility” shall mean the “Term Facility” as defined in the Term Loan
Credit Agreement.

 

“Term Loan Credit Agreement” shall mean the First Lien Term Loan Credit
Agreement, dated as of the Closing Date, among the Parent, Borrower Holdco, the
Borrower, the lenders party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent, initially in respect of $525.0 million in principal amount
of term loans as of the Closing Date, and in respect of $720.0 million in
original principal amount of term loans as of the effective date of the First
Amendment, as such document may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof.

 

“Term Loan Documents” shall mean the Term Loan Credit Agreement and the other
“Loan Documents” under and as defined in the Term Loan Credit Agreement, as each
such document may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof.

 

“Term Loan Obligations” shall mean the “Obligations” as defined in the Term Loan
Credit Agreement.

 

“Term Loan Security Documents” shall mean the “Security Documents” as defined in
the Term Loan Credit Agreement.

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Parent then most recently ended (taken as one
accounting period).

 

“Total Net Leverage Ratio” shall mean the ratio of Consolidated Total Net Debt
to Consolidated EBITDA for the trailing four fiscal quarter period.

 

“Trade Letter of Credit” shall have the meaning provided in Section 2.05(a).

 

“Transaction Documents” shall mean the Purchase Documents, the Loan Documents,
the Term Loan Documents, and the Second Lien Loan Documents.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Acquisition,
(b) the execution and delivery of the Loan Documents, the creation of the Liens
pursuant to the Security Documents and the initial borrowings hereunder, (c) the
Equity Contribution, (d) the execution and delivery of the Term Loan Documents,
the creation of the Liens pursuant to the Term Loan Security Documents, and the
borrowing under the Term Loan Credit Agreement, (e) the execution and delivery
of the Second Lien Loan Documents, the creation of the Liens pursuant to the
Second Lien Security Documents, and the borrowing under the Second Lien Term
Loan Credit Agreement, (f) the repayment in full and termination of the

 

--------------------------------------------------------------------------------


 

Existing Facilities and (g) the payment of all fees and expenses incurred or
paid by Sponsor, any Parent Entity, the Borrower or any of the other
Subsidiaries in connection with the foregoing.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean
Adjusted LIBO Rate or ABR, as applicable.

 

“Ultimate Parent” means Smart & Final Stores, Inc., a Delaware corporation and
the owner of 100% of the issued and outstanding capital stock of Parent.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unrestricted Cash” shall mean cash or cash equivalents of Borrower Holdco or
any of its Subsidiaries that would not appear as “restricted” on the Required
Financial Statements.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of Borrower Holdco (other
than the Borrower) designated by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date if (a) no Default or Event of Default has occurred and is
continuing or would result therefrom, (b) the Fixed Charge Coverage Ratio, on a
Pro Forma Basis, is at least 1.01.00 to 1.0,1.00, (c) such Unrestricted
Subsidiary is capitalized (to the extent capitalized by Borrower Holdco or any
of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.04(j), and any prior or concurrent Investments in such
Subsidiary by Borrower Holdco or any of its Subsidiaries shall be deemed to have
been made under Section 6.04(j), (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof are treated as Investments pursuant to Section 6.04(j) and
(e) such Subsidiary has been designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants and defaults) under the Term Loan
Credit Agreement, the Second Lien Credit Agreement, all other Indebtedness
permitted to be incurred hereunder and all Permitted Refinancing Indebtedness in
respect of any of the foregoing and all Disqualified Stock; provided that at the
time of the initial investment by Borrower Holdco or any of its Subsidiaries in
such Subsidiary, Borrower Holdco shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent.  Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of Borrower Holdco or the
Borrower, (ii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (iii) the Fixed Charge Coverage Ratio, on
a Pro Forma Basis, shall be at least 1.01.00 to 1.0,1.00, (iv) all
representations and warranties contained herein and in the Loan Documents shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (v) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iv), inclusive.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

--------------------------------------------------------------------------------


 

“Weekly Monitoring Event” shall mean that the Borrower fails to maintain
Availability of at least the greater of (i) $15.0 million and (ii) 12.5% of the
Line Cap, in each case, for five consecutive Business Days.  Once commenced, a
Weekly Monitoring Event shall be deemed continuing until the date on which
Availability has been at least equal to the greater of (i) $15.0 million and
(ii) 12.5% of the Line Cap for 20 consecutive days.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof, by (ii) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment by (b) the
then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Domestic Subsidiary” shall mean, with respect to any person, a
Domestic Subsidiary of such person that is a Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” shall mean, with respect to any person, a subsidiary
of such person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such person or another Wholly Owned Subsidiary of
such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02.  Terms Generally.  The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  Unless the context requires
otherwise, (a) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (b) in the computation of
periods of time from a specified date to a later specified date, the word “from”
shall mean “from and including;” the words “to” and “until” each mean “to but
excluding” and the word “through” shall mean “to and including”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (d) the word “incur” shall be construed to mean incur, create, issue,
assume, become liable in respect of or suffer to exist (and the words “incurred”
and “incurrence” shall have correlative meanings), (e) the word “or” shall be
construed to mean “and/or”, (f) any reference to any person shall be construed
to include such person’s legal successors and permitted assigns and (g) the
words “asset” and “property” shall be construed to have the same meaning and
effect.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or organizational document of the Loan Parties shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document).  Any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

--------------------------------------------------------------------------------


 

SECTION 1.03.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
(i) notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards Board Accounting Standards Codification 825-10
(or any other Statement of Financial Accounting Standards Board Accounting
Standards Codification having a similar effect) to value any Indebtedness or
other liabilities of Parent or any Subsidiary at “fair value”, as defined
therein and (ii) for purposes of determinations of the Senior Secured First Lien
Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net
Leverage Ratio, GAAP shall be construed as in effect on the Closing Date.  In
the event that any Accounting Change (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then upon the written request of the
Borrower or the Administrative Agent, the Borrower, the Administrative Agent and
the Lenders shall enter into good faith negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not occurred; provided that provisions of this Agreement
in effect on the date of such Accounting Change shall remain in effect until the
effective date of such amendment.  “Accounting Change” shall mean any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants.  Notwithstanding anything to
the contrary above or in the definition of Capital Lease Obligations or Capital
Expenditures, in the event of a change under GAAP (or the application thereof)
requiring all leases to be capitalized, only those leases that would result or
would have resulted in Capital Lease Obligations or Capital Expenditures on the
Closing Date (assuming for purposes hereof that they were in existence on the
date hereof) hereunder shall be considered capital leases hereunder and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith.

 

SECTION 1.04.  Effectuation of Transfers.  Each of the representations and
warranties of Parent, Borrower Holdco and the Borrower contained in this
Agreement (and all corresponding definitions) is made after giving effect to the
Transactions, unless the context otherwise requires.

 

SECTION 1.05.  Currencies.  Unless otherwise specifically set forth in this
Agreement, monetary amounts shall be in Dollars.  Notwithstanding anything to
the contrary herein, no Default or Event of Default shall arise as a result of
any limitation or threshold set forth in Dollars in Article VI or paragraph
(f) or (j) of Section 7.01 or any related definition being exceeded solely as a
result of changes in currency exchange rates from those rates applicable on the
first day of the fiscal quarter in which such determination occurs or in respect
of which such determination is being made.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein:

 

(a)                                 Revolving Loans.  Each Lender agrees to make
loans (“Revolving Loans”) to the Borrower Parties from time to time during the
Availability Period in amounts not to exceed (except for the Swingline Lender
with respect to Swingline Loans) such Lender’s Revolving Facility Percentage of
the Borrowing Base, and in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Facility Credit Exposure exceeding such Lender’s
Revolving Facility Commitment or (ii) the total Revolving Facility Credit
Exposure exceeding the total Revolving Facility Commitments.  Within the

 

--------------------------------------------------------------------------------


 

foregoing limits and subject to the terms and conditions set forth herein, the
Borrower Parties may borrow, prepay and reborrow Revolving Loans.

 

(b)                                 Overadvances.  Insofar as the Borrower may
request and the Administrative Agent or Required Lenders under the Revolving
Facility (as provided below) may be willing in their sole discretion to make
Revolving Loans to the Borrower Parties at a time when the Revolving Facility
Credit Exposure exceeds, or would exceed with the making of any such Revolving
Loan, the Borrowing Base (any such Loan being herein referred to individually as
an “Overadvance”), Administrative Agent shall enter such Overadvances as debits
in the applicable Loan Account.  All Overadvances shall be repaid on demand,
shall be secured by the Collateral and shall bear interest as provided in this
Agreement for Revolving Loans generally.  Any Overadvance made pursuant to the
terms hereof shall be made to the Borrower Parties by all Lenders ratably in
accordance with their respective Revolving Facility Percentages.  Overadvances
in the aggregate amount of $5.0 million or less may, unless a Default or Event
of Default has occurred and is continuing, be made in the sole, reasonable
discretion of the Administrative Agent; provided that the Required Lenders may
at any time revoke the Administrative Agent’s authorization to make future
Overadvances (provided that existing Overadvances shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof).  Overadvances in
an aggregate amount of more than $5.0 million but less than $10.0 million may,
unless a Default or Event of Default has occurred and is continuing, be made
with the consent of the Required Lenders.  Overadvances in an aggregate amount
of $10.0 million or more and Overadvances to be made after the occurrence and
during the continuation of a Default or Event of Default shall require the
consent of all Revolving Lenders.  The foregoing notwithstanding, in no event,
unless otherwise consented to by all Revolving Lenders, (x) shall any
Overadvances be outstanding for more than 90 consecutive days, (y) after all
outstanding Overadvances have been repaid, shall the Administrative Agent or
Lenders make any additional Overadvances unless 30 days or more have expired
since the last date on which any Overadvances were outstanding or (z) shall the
Administrative Agent make Revolving Loans on behalf of Lenders under this
Section 2.01(b) to the extent such Revolving Loans would cause a Lender’s share
of the Revolving Facility Credit Exposure to exceed such Lender’s Revolving
Facility Commitment or cause the aggregate Revolving Facility Commitments to be
exceeded.

 

(c)                                  Protective Advances.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, in
its sole, reasonable discretion, may make Revolving Loans to the Borrower
Parties on behalf of the Lenders, so long as the aggregate amount of such
Revolving Loans shall not exceed 5.0% of the Borrowing Base, if the
Administrative Agent, in its Reasonable Credit Judgment, deems that such
Revolving Loans are necessary or desirable (i) to protect all or any portion of
the Collateral, (ii) to enhance the likelihood or maximize the amount of
repayment of the Loans and the other Obligations or (iii) to pay any other
amount chargeable to the Borrower Parties pursuant to this Agreement (such
Revolving Loans, “Protective Advances”); provided that (A) in no event shall the
Revolving Facility Credit Exposure exceed the aggregate Revolving Facility
Commitments and (B) the Required Lenders under the Revolving Facility may at any
time revoke the Administrative Agent’s authorization to make future Protective
Advances (provided that existing Protective Advances shall not be subject to
such revocation and any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof).  Each
applicable Lender shall be obligated to advance to the Borrower Parties its
Revolving Facility Percentage of each Protective Advance made in accordance with
this Section 2.01(c).  If Protective Advances are made in accordance with the
preceding sentence, then all Revolving Lenders shall be bound to make, or permit
to remain outstanding, such Protective Advances based upon their Revolving
Facility Percentages in accordance with the terms of this Agreement. All
Protective Advances shall be repaid by the Borrower Parties on demand, shall be
secured by the Collateral and shall bear interest as provided in this Agreement
for Revolving Loans generally.

 

--------------------------------------------------------------------------------

 


 

SECTION 2.02.  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments (or, in the case of Swingline
Loans, in accordance with their respective Swingline Commitments).  The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)           Subject to Section 2.14, each Borrowing (other than a Swingline
Borrowing) shall be comprised entirely of ABR Loans or Eurocurrency Revolving
Loans as the Borrower may request in accordance herewith.  Each Swingline
Borrowing shall be an ABR Borrowing.  Each Lender at its option may make any ABR
Loan or Eurocurrency Revolving Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower Parties to repay such
Loan in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum.  At the time that each ABR Revolving Facility Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that an ABR Revolving Facility Borrowing may be in an aggregate amount
that is equal to the entire unused available balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e).  Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than six Eurocurrency Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, neither the
Borrower nor any Co-Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

SECTION 2.03.  Requests for Borrowings.  (a)  To request a Revolving Facility
Borrowing, (i) with respect to any initial ABR Borrowing on the Closing Date,
the Borrower shall deliver to the Administrative Agent a Borrowing Request not
later than 2:00 p.m., New York City time, one Business Day before the
anticipated Closing Date, requesting that the Lenders make the Loans on the
Closing Date and (ii) with respect to any other Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (A) in the case of
a Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (B) in the case of an
ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or e-mail to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit D-1 and signed by a Responsible
Officer of the Borrower.

 

--------------------------------------------------------------------------------


 

(b)           Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing, which amount
shall not exceed Availability;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(iv)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)           the location and number of the Borrower Parties’ account to which
funds are to be disbursed.

 

(c)           Disbursement.  Each Borrower Party hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of each Loan requested
pursuant to this Section 2.03.  The proceeds of each Revolving Loan requested
under this Section 2.03 shall be disbursed by the Administrative Agent in
immediately available funds and in the same form as received from the Lenders,
in the case of a borrowing on the Closing Date permitted under Section 2.01(a),
in accordance with the terms of the written disbursement letter from the
Borrower and, in the case of each Borrowing after the Closing Date, by wire
transfer to such bank account as may be agreed upon by the Borrower and the
Administrative Agent, from time to time or elsewhere if pursuant to a written
direction from the Borrower.  If at any time any Loan is funded in excess of the
amount requested by the Borrower, the Borrower Parties agree, jointly and
severally, to repay the excess to the Administrative Agent immediately upon
notice thereof to the Borrower from the Administrative Agent or any Lender.

 

(d)           If no election as to the Type of Revolving Facility Borrowing is
specified, then the requested Revolving Facility Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise the Lenders of the details thereof and of the amount of each such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower Parties from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (ii) the Revolving Facility Credit Exposure exceeding the
total Revolving Facility Commitments or (iii) the Revolving Facility Credit
Exposure exceeding the Borrowing Base; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Borrowing.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower Parties may borrow, prepay and reborrow Swingline
Loans.

 

(b)           To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by email or facsimile), not later
than 2:00 p.m., New York City time, on the day of a proposed Swingline
Borrowing.  Each such notice and Swingline Borrowing Request shall be
irrevocable and shall

 

--------------------------------------------------------------------------------


 

specify the requested (i) date (which shall be a Business Day) and (ii) amount
of the Swingline Borrowing., which shall be in a minimum amount of $100,000. 
The Swingline Lender shall consult with the Administrative Agent as to whether
the making of the Swingline Loan is in accordance with the terms of this
Agreement prior to the Swingline Lender funding such Swingline Loan.  The
Swingline Lender shall make each Swingline Loan in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 4:00 p.m., New York City time, to the account of the Borrower
Parties (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank); provided that the Swingline Lender
shall not be obligated to make any Swingline Loan at any time when any Lender is
at such time a Defaulting Lender, unless the Swingline Lender (i) is satisfied
in its reasonable discretion that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders pursuant to clauseparagraph
(d) below or (ii) has otherwise entered into satisfactory arrangements with the
Borrower Parties or such Lender to eliminate the Swingline Lender’s risk with
respect to such Lender.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans made by it. 
Such notice shall specify the aggregate amount of such Swingline Loans in which
the Revolving Lenders will participate.  Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each such Lender,
specifying in such notice such Revolving Lender’s Revolving Facility Percentage
of such Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the Swingline Lender, such Revolving
Lender’s Revolving Facility Percentage of such Swingline Loan or Loans.  Each
Revolving Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from any
Borrower Party (or other party on behalf of any Borrower Party) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to any Borrower Party
for any reason.  The purchase of participations in a Swingline Loan pursuant to
this paragraph (c) shall not relieve any Borrower Party of any default in the
payment thereof.

 

SECTION 2.05.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of (i) trade
letters of credit in support of trade obligations of the Borrower Parties or any
other Subsidiary Loan Party incurred in the ordinary course of business (such
letters of credit issued for such purposes, “Trade Letters of Credit”) and
(ii) standby letters of credit issued for any other lawful purposes of the
Borrower Parties and the other Subsidiary Loan Parties (such letters of credit
issued for such purposes, “Standby Letters of Credit”) for their own account

 

--------------------------------------------------------------------------------


 

or for the account of any Subsidiary in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five Business Days prior to
the Maturity Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  “Letters of
Credit” shall include Trade Letters of Credit and Standby Letters of Credit and
the Existing Letters of Credit.  Each Existing Letter of Credit shall be deemed
to have been issued under this Section 2.05 on the Closing Date.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal (other than an
automatic extension in accordance with paragraph (c) of this Section 2.05) or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit by e-mail, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent three Business Days in advance of the requested date of
issuance, amendment or extension (or such shorter period as the Administrative
Agent and the Issuing Bank in their sole discretion may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying the date of issuance, amendment
or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this
Section 2.05), the amount and currency of such Letter of Credit, the name and
address of the beneficiary thereof, whether such Letter of Credit constitutes a
Standby Letter of Credit or a Trade Letter of Credit, and such other information
as shall be necessary to issue, amend or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the Borrower shall also submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment or extension of each
Letter of Credit the Borrower Parties shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment or extension (i) the
Revolving L/C Exposure shall not exceed the Letter of Credit Sublimit, (ii) the
Revolving Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments and (iii) the Revolving Facility Credit Exposure shall not exceed
the Borrowing Base.  Notwithstanding anything to the contrary contained herein,
the Issuing Bank shall not issue (or be obligated to issue) any Letter of Credit
if (A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, (B) any applicable law or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit the issuance of letters of
credit generally, (C) such Letter of Credit shall impose upon the Issuing Bank
any restriction, reserve or capital requirement (for which the Issuing Bank is
not otherwise compensated hereunder) not in effect on the Closing Date, (D) such
Letter of Credit shall impose upon the Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it or (E) any Lender is at such time a
Defaulting Lender, unless the Issuing Bank (1) is satisfied in its reasonable
discretion that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders pursuant to clause (m) below or (ii) has otherwise
entered into satisfactory arrangements with the Borrower Parties or such Lender
to eliminate the Issuing Bank’s risk with respect to such Lender.

 

(c)           Expiration Date.  Each Standby Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year (unless
otherwise agreed upon by the Administrative Agent and the Issuing Bank in their
sole discretion) after the date of the issuance of such Standby Letter of Credit
(or, in the case of any extension thereof, one year (unless otherwise agreed
upon by the Administrative Agent and the Issuing Bank in their sole discretion)
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Maturity Date; provided that any Standby Letter of Credit with a
one year tenor may provide for automatic extension thereof for additional one
year periods (which in no event shall extend beyond the date referred to in
clause (ii) of this paragraph (c)) so long as such Standby Letter of

 

--------------------------------------------------------------------------------


 

Credit permits the Issuing Bank to prevent any such extension at least once in
each 12-month period (commencing with the date of issuance of such Standby
Letter of Credit) by giving prior notice to the beneficiary thereof within a
time period during such 12-month period to be agreed upon at the time such
Standby Letter of Credit is issued; provided, further, that if the Issuing Bank
and the Administrative Agent each consent in their sole discretion, the
expiration date of any Standby Letter of Credit may extend beyond the date
referred to in clause (ii) above; provided that (x) if any such Standby Letter
of Credit is outstanding or is issued after the date that is 30 days prior to
the Maturity Date, the Borrower Parties shall provide cash collateral pursuant
to documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to 103% of the face amount of each such
Standby Letter of Credit on or prior to the date that is 30 days prior to the
Maturity Date or, if later, such date of issuance, and (y) each Revolving
Lender’s participation in any undrawn Letter of Credit that is outstanding on
the Maturity Date shall terminate on the Maturity Date.  Each Trade Letter of
Credit shall expire on the earlier of (A) 180 days after such Trade Letter of
Credit’s date of issuance or (B) the date that is five Business Days prior to
the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Revolving Facility Percentage
of the aggregate amount available to be drawn under such Letter of Credit.  Each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, its Revolving
Facility Percentage of each L/C Disbursement made by such Issuing Bank and not
reimbursed by the Borrower Parties on the date due as provided in paragraph
(e) of this Section 2.05, or of any reimbursement payment required to be
refunded to the Borrower Parties for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower Parties shall
reimburse such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 2:00 p.m., New York City time, on
the first Business Day after the Borrower receives notice under paragraph (g) of
this Section 2.05 of such L/C Disbursement (or the second Business Day, if such
notice is received after 12:00 noon, New York City time), together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Loans; provided that the Borrower Parties may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Revolving Facility Borrowing or a
Swingline Borrowing, as applicable, in an equivalent amount and, to the extent
so financed, the Borrower Parties’ obligations to make such payment shall be
discharged and replaced by the resulting ABR Revolving Facility Borrowing or
Swingline Borrowing.  If such Letter of Credit is denominated in a currency
other than Dollars, all reimbursements by the Borrower Parties of the honoring
of any drawing under such Letter of Credit shall be paid in the currency in
which such Letter of Credit was denominated.  If the Borrower Parties fail to
reimburse any L/C Disbursement when due, then the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other Revolving Lender of
the applicable L/C Disbursement, the payment then due from the Borrower Parties
in respect thereof and, in the case of a Revolving Lender, such Lender’s
Revolving Facility Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Revolving Facility Percentage of the payment then due from the Borrower Parties
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall

 

--------------------------------------------------------------------------------


 

apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower Parties
pursuant to this paragraph (e), the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph (e) to reimburse
an Issuing Bank for any L/C Disbursement (other than the funding of an ABR
Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower Parties of their
obligations to reimburse such L/C Disbursement.

 

(f)            Obligations Absolute.  The obligations of the Borrower Parties to
reimburse L/C Disbursements as provided in paragraph (e) of this Section 2.05
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.05, constitute a legal or equitable discharge of, or provide a right
of setoff against, any Borrower Party’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank, or any of the circumstances referred to in clauses (i),
(ii) or (iii) of the first sentence of this paragraph (f); provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrower Parties to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower Parties to the extent permitted by applicable law) suffered by
any Borrower Party that are determined by a final and binding decision of a
court of competent jurisdiction to have been caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank, such Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile or e-mail) of any such demand for payment under a Letter
of Credit and whether such Issuing Bank has made or will make an L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower Parties of their obligations to
reimburse such Issuing Bank and/or the Revolving Lenders with respect to any
such L/C Disbursement.

 

--------------------------------------------------------------------------------


 

(h)           Interim Interest.  If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrower Parties shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
Parties reimburse such L/C Disbursement, at the rate per annum then applicable
to ABR Revolving Loans; provided that, if such L/C Disbursement is not
reimbursed by the Borrower Parties when due pursuant to paragraph (e) of this
Section 2.05, then Section 2.13(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.05 to reimburse such Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.

 

(i)            Replacement of an Issuing Bank.  An Issuing Bank may be replaced
at any time by written agreement between the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower Parties shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12.  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, (i) in the case of an Event of Default described in
Section 7.01(h) or (i), on the Business Day, or (ii) in the case of any other
Event of Default, on the third Business Day, in each case, following the date on
which the Borrower receives notice from the Administrative Agent demanding the
deposit of cash collateral pursuant to this paragraph (j), the Borrower Parties
shall deposit in an account with or at the direction of the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the Revolving L/C Exposure as of
such date plus any accrued and unpaid interest thereon; provided that upon the
occurrence of any Event of Default with respect to the Borrower described in
Section 7.01(h) or (i), the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind.  Each such deposit pursuant
to this paragraph shall be held by the Collateral Agent as collateral for the
payment and performance of the obligations of the Borrower Parties under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of (A) for so long as an Event of Default
shall be continuing, the Administrative Agent and (B) at any other time, the
Borrower, in each case, in Permitted Investments and at the risk and expense of
the Borrower, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower Parties for the Revolving L/C Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of the Required Lenders), be applied to satisfy other obligations
of the Borrower Parties under this Agreement.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

--------------------------------------------------------------------------------


 

(k)           Additional Issuing Banks.  From time to time, the Borrower may, by
notice to the Administrative Agent, designate any Lender (in addition to Bank of
America, N.A.) to act as an Issuing Bank; provided that such Lender agrees in
its sole discretion to act as such and such Lender is reasonably satisfactory to
the Administrative Agent as an Issuing Bank.  Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.  The Borrower
may, in its sole discretion, request a Letter of Credit Issuance from any
Issuing Bank.

 

(l)            Reporting.  Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall (i) provide to the Administrative Agent copies of
any notice received from the Borrower or any Co-Borrower pursuant to
Section 2.05(b) no later than the next Business Day after receipt thereof and
(ii) report in writing to the Administrative Agent (A) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend or extend any
Letter of Credit, the date of such issuance, amendment or extension, and the
aggregate face amount of the Letters of Credit to be issued, amended or extended
by it and outstanding after giving effect to such issuance, amendment or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend or extend such Letter of Credit if the
Administrative Agent shall not have advised the Issuing Bank that such issuance,
amendment or extension would not be in conformity with the requirements of this
Agreement, (B) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement and (C) on any other Business Day, such other information with
respect to the outstanding Letters of Credit issued by such Issuing Bank  as the
Administrative Agent shall reasonably request, including but not limited to
prompt verification of such information as may be requested by the
Administrative Agent.  The failure of any Issuing Bank to comply with the
provisions of this paragraph shall result in the letter of credit issued by it
not being deemed a “Letter of Credit” hereunder and under the other Loan
Documents.

 

SECTION 2.06.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 10:00 a.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower Parties by promptly crediting the amounts so received, in like funds,
to an account of the Borrower Parties as specified in the applicable Borrowing
Request; provided that ABR Revolving Loans and Swingline Borrowings made to
finance the reimbursement of an L/C Disbursement and reimbursements as provided
in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance upon such assumption, make available to the
Borrower Parties a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower Parties severally agree to
pay to the Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower Parties to but excluding the
date of payment to the Administrative Agent at (i) in the case of such Lender,
the greater of (A) the Federal Funds Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower Parties, the interest rate
applicable to ABR Loans at such time.  If such Lender pays such amount to the
Administrative Agent then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

--------------------------------------------------------------------------------


 

(c)           The foregoing notwithstanding, the Administrative Agent, in its
sole discretion, may from its own funds make a Revolving Loan on behalf of any
such Lender, (including by means of Swingline Loans to the Borrower Parties). 
In such event, the Lender, on behalf of whom Administrative Agent made the
Revolving Loan, shall reimburse Administrative Agent for all or any portion of
such Revolving Loan made on its behalf upon written notice given to each
applicable Lender not later than 12:00 noon, New York City time, on the Business
Day such reimbursement is requested.  On each such settlement date, the
Administrative Agent will pay to each Lender the net amount owing to such Lender
in connection with such settlement, including, without limitation, amounts
relating to Loans, fees, interest and other amounts payable hereunder.  The
entire amount of interest attributable to such Revolving Loan for the period
from and including the date on which such Revolving Loan was made on such
Lender’s behalf, to but excluding the date the Administrative Agent is
reimbursed in respect of such Revolving Loan by such Lender, shall be paid to
the Administrative Agent for its own account.

 

SECTION 2.07.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.07.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section 2.07 shall not apply to Swingline Borrowings,
which may not be converted or continued.

 

(b)           To make an election pursuant to this Section 2.07 following the
Closing Date, the Borrower shall notify the Administrative Agent of such
election by telephone (i) in the case of an election to convert to or continue a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the effective date of such election or (ii) in the case of
an election to convert to or continue an ABR Borrowing, not later than 2:00
p.m., New York City time, one Business Day before the effective date of such
election.  Each such telephonic Interest Election Request shall be confirmed
promptly by hand delivery, facsimile transmission or e-mail to the
Administrative Agent of a written Interest Election Request substantially in the
form of Exhibit E and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”;
provided that, if any such Interest Election Request requests a Eurocurrency
Borrowing but does not specify an Interest

 

--------------------------------------------------------------------------------


 

Period, the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower Parties fail to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing two Business Days prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurocurrency Borrowing having an Interest Period of one
month’s duration.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.08.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments; provided that (i) each reduction of
the Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the applicable Revolving Facility Commitments) and (ii) the
Borrower shall not terminate or reduce the Revolving Facility Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the lesser of the total Revolving Facility Commitments and the Borrowing
Base.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section 2.08 at least three Business Days prior to the Closing Date of such
termination or reduction, specifying such election and the Closing Date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.08 shall be irrevocable; provided that a
notice of termination of the Revolving Facility Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
Closing Date) if such condition is not satisfied.  Any termination or reduction
of the Commitments shall be permanent.  Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

SECTION 2.09.  Promise to Pay; Evidence of Debt.  (a)  Each of the Borrower
Parties, jointly and severally, hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan, Protective Advance and
Overadvance to such Borrower Party on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Maturity Date.

 

(b)           Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”).  In such event, the Borrower Parties shall prepare,
execute and deliver to such Lender a Note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower.  Thereafter, the

 

--------------------------------------------------------------------------------


 

Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more Notes
in such form payable to the payee named therein (or, if requested by such payee,
to such payee and its registered assigns).

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan to any of the Borrower Parties made
hereunder, the Type thereof and the Interest Period (if any) applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower Parties to each Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.  The entries made in the accounts
maintained pursuant to this paragraph (c) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower Parties
to repay the Obligations in accordance with the terms of this Agreement.

 

SECTION 2.10.  Optional Repayment of Loans.  (a)  The Borrower Parties shall
have the right at any time and from time to time to repay any Loan in whole or
in part, without premium or penalty (but subject to Section 2.16), in an
aggregate principal amount, (i) in the case of Eurocurrency Rate Loans, that is
an integral multiple of $500,000 and not less than $2.5 million, and (ii) in the
case of ABR Loans, that is an integral multiple of $100,000 and not less than
$1.0 million, or, in each case, if less, the amount outstanding.

 

(b)           Prior to any repayment of any Revolving Loans, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery, facsimile
transmission or e-mail) of such selection not later than 2:00 p.m., New York
City time, (i) in the case of an ABR Borrowing, one Business Day before the
anticipated date of such repayment and (ii) in the case of a Eurocurrency
Borrowing, three Business Days before the anticipated date of such repayment. 
Each repayment of a Borrowing shall be applied to the Revolving Loans included
in the repaid Borrowing such that each Revolving Lender receives its ratable
share of such repayment (based upon the respective Revolving Facility Credit
Exposures of the Revolving Lenders at the time of such repayment). 
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Loan hereunder, the Borrower shall select
the Borrowing or Borrowings to be repaid and shall notify the Administrative
Agent by telephone (confirmed by hand delivery, facsimile transmission or
e-mail) of such selection not later than 2:00 p.m., New York City time, on the
scheduled date of such repayment.  Repayments of Eurocurrency Borrowings shall
be accompanied by accrued interest on the amount repaid, together with any
amounts due under Section 2.16.

 

SECTION 2.11.  Mandatory Repayment of Loans.  (a)  In the event the aggregate
amount of the Revolving Facility Credit Exposure exceeds the Line Cap at such
time, then the Borrower shall promptly repay outstanding Revolving Loans and
Swingline Loans, and, if there remains an excess after paying all Revolving
Loans and Swingline Loans, cash collateralize Letters of Credit (in accordance
with Section 2.05(j)) in an aggregate amount equal to such excess.

 

(b)           In the event and on such occasion as the Revolving L/C Exposure
exceeds the Letter of Credit Sublimit, the Borrower shall deposit cash
collateral (in accordance with Section 2.05(j)) in an amount equal to such
excess.

 

(c)           Upon the occurrence and during the continuance of a Cash Dominion
PeriodEvent, all amounts in the Dominion Account shall be applied by the
Administrative Agent to prepay outstanding Revolving Loans and Swingline Loans
and, thereafter, if an Event of Default shall have occurred and be continuing,
to cash collateralize (in accordance with Section 2.05(i)) the Revolving L/C
Exposure.

 

--------------------------------------------------------------------------------

 


 

SECTION 2.12.  Fees.  (a)  The Borrower Parties agree, jointly and severally, to
pay to each Lender (other than any Defaulting Lender), through the
Administrative Agent, on the fifth Business Day of April, July, October and
January in each year, and on the earlier of the Maturity Date and the date on
which the Commitments of all the Lenders shall be terminated as provided herein,
a commitment fee (a “Commitment Fee”) onequal to 0.25 times the daily amount of
the Available Unused Commitment of such LenderCommitments during the preceding
three calendar month period (or other period commencing with the ClosingSecond
Amendment Effective Date or ending with the date on which the last of the
Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee.  All Commitment Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.  For the purpose of
calculating any Lender’s Commitment Fee, the outstanding Swingline Loans during
the period for which such Lender’s Commitment Fee is calculated shall be deemed
to be zero.  The Commitment Fee due to each Lender shall commence to accrue on
the ClosingSecond Amendment Effective Date and shall cease to accrue on the date
on which the last of the Commitments of such Lender shall be terminated as
provided herein.

 

(b)           The Borrower Parties from time to time agree, jointly and
severally, to pay (i) to each Revolving Lender (other than any Defaulting
Lender, it being understood that at any time the Issuing Bank has Fronting
Exposure to such Defaulting Lender, the L/C Participation Fee with respect to
such Fronting Exposure shall be payable to the Issuing Bank for its own account)
through the Administrative Agent, on the fifth Business Day of April, July,
October and January of each year and on the earlier of the Maturity Date and the
date on which the Commitments of all the Lenders shall be terminated as provided
herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements), during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Maturity Date or the date on which the Revolving Facility Commitments shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such period
and (ii) to each Issuing Bank, for its own account (A) on the fifth Business Day
of April, July, October and January of each year and on the earlier of the
Maturity Date and the date on which the Commitments of all the Lenders shall be
terminated as provided herein, a fronting fee in respect of each Letter of
Credit issued by such Issuing Bank for the period from and including the date of
issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% per annum of the daily
stated amount of such Letter of Credit) plus (B) such Issuing Bank’s customary
issuance fees and customary documentary and processing fees and charges
(collectively, “Issuing Bank Fees”).  All L/C Participation Fees and Issuing
Bank Fees that are payable in Dollars on a per annum basis shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

 

(c)           The Borrower Parties, jointly and severally, agree to pay to the
Administrative Agent, for its own account, the agency fees set forth in the Fee
Letter at the times specified therein or in such other amounts and at such other
times as may be separately agreed in writing by the Administrative Agent and the
Borrower from time to time (the “Administrative Agent Fees”).

 

(d)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent at the Payment Office for distribution, if
and as appropriate, among the Lenders, except that Issuing Bank Fees shall be
paid directly to the applicable Issuing Banks.  Once paid, none of the Fees
shall be refundable under any circumstances.

 

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the ABR plus the
Applicable Margin.

 

--------------------------------------------------------------------------------


 

(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)           Following the occurrence and during the continuation of a
Specified Event of Default, the Borrower Parties shall pay interest on overdue
amounts hereunder at a rate per annum equal to (i) in the case of overdue
principal of, or interest on, any Loan, 2.0% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section 2.13 or
(ii) in the case of any other overdue amount, 2.0% plus the rate applicable to
ABR Loans as provided in clause (a) of this Section 2.11.

 

(d)           Accrued interest on each Loan shall be payable by the Borrower
Parties, jointly and severally, in arrears (i) on each Interest Payment Date for
such Loan and (ii) upon termination of the Revolving Facility Commitments;
provided that (A) interest accrued pursuant to paragraph (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment of
any Loan (other than a repayment of an ABR Revolving Loan or Swingline Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment and
(C) in the event of any conversion of any Eurocurrency Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable ABR, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone, facsimile transmission or e-mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
applicable Borrowing to, or continuation of any such Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any

 

--------------------------------------------------------------------------------


 

Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or Issuing Bank; or

 

(ii)           impose on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Revolving
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Revolving Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.

 

(b)           If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time the Borrower shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within ten days
after receipt thereof.

 

(d)           Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof.  Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as applicable, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Revolving Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Revolving Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or repay any Eurocurrency Revolving Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency Revolving Loan other than on the last day of

 

--------------------------------------------------------------------------------


 

the Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurocurrency Revolving Loan, such loss, cost or expense to any Lender
shall be deemed to be the amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue a Eurocurrency Revolving Loan,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurocurrency market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten days after receipt thereof.

 

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if a Loan Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or any Issuing Bank, as applicable, receives an
amount equal to the amount it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions and (iii) such Loan Party
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

 

(b)           In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Each Loan Party shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within ten days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as applicable, on or
with respect to any payment by or on account of any obligation of such Loan
Party hereunder (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of a Lender or
an Issuing Bank, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two original
copies of whichever of the following is applicable:  (i) duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions
thereof or successors thereto), claiming

 

--------------------------------------------------------------------------------


 

eligibility for benefits of an income tax treaty to which the United States of
America is a party, (ii) duly completed copies of Internal Revenue Service
Form W-8ECI (or any subsequent versions thereof or successors thereto), (iii) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (A) a certificate
to the effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) duly completed copies of  Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto), (iv) duly completed copies
of Internal Revenue Service Form W-8IMY, together with forms and certificates
described in clauses (i) through (iii) above (and additional Form W-8IMYs) as
may be required or (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.  In addition, in
each of the foregoing circumstances, each Foreign Lender shall deliver such
forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender.  Each Foreign Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States of America or other taxing authorities for such
purpose).  In addition, each Lender that is not a Foreign Lender shall deliver
to the Borrower and the Administrative Agent two copies of Internal Revenue
Service Form W-9 (or any subsequent versions thereof or successors thereto) on
or before the date such Lender becomes a party and upon the expiration of any
form previously delivered by such Lender.  Notwithstanding any other provision
of this paragraph, a Lender shall not be required to deliver any form pursuant
to this paragraph that such Lender is not legally able to deliver.

 

(f)            If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Second Amendment Effective Date, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           If the Administrative Agent, Issuing Bank or any Lender receives a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which such Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made or
additional amounts paid by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Issuing Bank or such

 

--------------------------------------------------------------------------------


 

Lender (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent, such Issuing Bank or such Lender in good
faith, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent, such Issuing Bank or such
Lender, agrees to repay as soon as reasonably practicable the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Issuing Bank,
or such Lender in the event the Administrative Agent, such Issuing Bank or such
Lender is required to repay such refund to such Governmental Authority.  This
Section 2.17 shall not be construed to require the Administrative Agent, any
Issuing Bank or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems, in good faith, to be
confidential) to the Loan Parties or any other person.

 

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Unless otherwise specified, the Borrower Parties shall make each payment
required to be made by them hereunder (whether of principal, interest, fees,
reimbursement of L/C Disbursements or otherwise) prior to 2:00 p.m., New York
City time, at the Payment Office, except payments to be made directly to the
applicable Issuing Bank or the Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the persons entitled thereto, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof and shall make settlements with the Lenders
with respect to other payments at the times and in the manner provided in this
Agreement.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(b)           The amount of each Lender’s Revolving Facility Percentage of
outstanding Loans (including outstanding Swingline Loans, shall be computed
weekly (or more frequently in the Administrative Agent’s discretion) and shall
be adjusted upward or downward based on all Loans (including Swingline Loans)
and repayments of Loans (including Swingline Loans) received by the
Administrative Agent as of 4:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.  The Administrative Agent shall deliver to each of the
Lenders promptly after a Settlement Date a summary statement of the amount of
outstanding Loans for the period and the amount of repayments received for the
period.  As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Lender its Revolving Facility Percentage of repayments
and (ii) each Lender shall transfer to the Administrative Agent (as provided
below) or the Administrative Agent shall transfer to each Lender such amounts as
are necessary to insure that, after giving effect to all such transfers, the
amount of Loans made by each Lender shall be equal to such Lender’s Revolving
Facility Percentage of all Loans outstanding as of such Settlement Date.  If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 2:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 4:00 p.m. that day
and, if received after 2:00 p.m., then no later than 4:00 p.m. on the next
Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent.  If and to the extent any Lender shall not have so made
its transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand

 

--------------------------------------------------------------------------------


 

such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent, equal to the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

 

(c)           Except as otherwise provided in this Agreement, if (i) at any time
insufficient funds are received by and available to the Administrative Agent
from the Borrower Parties to pay fully all amounts of principal, unreimbursed
L/C Disbursements, interest and fees and other Obligations then due from the
Borrower or any Co-Borrower hereunder or (ii) at any time that a Cash Dominion
Event shall have occurred and be continuing (including in connection with any
termination of the Revolving Facility Commitments pursuant to Section 7.01) and
the Administrative Agent or the Collateral Agent shall receive proceeds of
Collateral, such funds shall be applied, (A) first, if an Event of Default has
occurred and is continuing and either the Revolving Facility Commitments have
been terminated or the Administrative Agent and the Lenders are exercising their
rights as a secured creditor as a result of such Event of Default, toward
payment of any expenses and indemnities due to the Agents under Section 9.05
hereof, (B) second, toward payment of interest and fees then due from the
Borrower Parties hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties,
(C) third, toward payment of principal of Swingline Loans, unreimbursed L/C
Disbursements, Protective Advances and Overadvances then due from the Borrower
Parties hereunder, ratably among the parties entitled thereto in accordance with
the amounts of principal, unreimbursed L/C Disbursements, Protective Advances
and Overadvances then due to such parties, (D) fourth, toward payment of other
principal then due from the Borrower Parties hereunder, ratably among the
parties entitled thereto in accordance with the amounts of such principal then
due to such parties, (E) fifth, if an Event of Default shall have occurred and
is continuing, to cash collateralize Letters of Credit issued for the account of
the Borrower, any Co-Borrower or any other Subsidiary in accordance with
Section 2.05(j), (F) sixth, to payment of obligations pursuant to Specified
Hedge Agreements then due from the Borrower or any Co-Borrower, ratably among
the parties entitled thereto in accordance with the amounts of obligations under
such Specified Hedge Agreements then due to such parties, (G) seventh, to
payment of Cash Management Obligations of the Borrower or any Co-Borrower then
due from the Borrower or such Co-Borrower, ratably among the parties entitled
thereto in accordance with the amounts of such Cash Management Obligations then
due to such parties, and (H) eighth, to payment of all other Obligations of the
Borrower Parties then due and payable, ratably among the parties entitled
thereto in accordance with the amounts of such Obligations then due to such
parties; provided that the application of such proceeds shall at all times be
subject to the application of proceeds provisions contained in the ABL/Term Loan
Intercreditor Agreement.

 

(d)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in L/C Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
L/C Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in L/C Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in L/C Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (d) shall not be construed to apply to any
payment made by the Borrower Parties pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations

 

--------------------------------------------------------------------------------


 

in L/C Disbursements to any assignee or participant, other than to the Borrower
Parties or any other Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph (d) shall apply).  The Borrower Parties consent to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against any Borrower Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower Party in the amount of such participation.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower Parties will not make such payment, the Administrative Agent
may assume that the Borrower Parties have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due.  In such
event, if the Borrower Parties have not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as applicable, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(f)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower Parties are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or assign its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrower Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.15 or is a
Defaulting Lender, or if the Borrower Parties are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then the Borrower Parties may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower Parties shall have received the
prior written consent of the Administrative Agent, the Swingline Lender and the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower Parties (in the case of
all other amounts) and (iii) in the case of

 

--------------------------------------------------------------------------------


 

any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower Parties
may have against any Lender that is a Defaulting Lender.

 

(c)           If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which,
pursuant to the terms of Section 9.08, requires the consent of all of the
Lenders affected and with respect to which the Required Lenders shall have
granted their consent, then the Borrower Parties shall have the right (unless
such Non-Consenting Lender grants such consent) at their sole expense, to
replace such Non-Consenting Lender by deeming such Non-Consenting Lender to have
assigned its Loans and Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, the Swingline Lender and the Issuing
Bank; provided that (i) all Obligations of the Borrower Parties owing to such
Non-Consenting Lender (including accrued Fees and any amounts due under
Section 2.15, 2.16 or 2.17) being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (ii) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon.  No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such removal or assignment, which shall be
immediately and automatically effective upon payment of such purchase price.  In
connection with any such assignment, the Borrower Parties, the Administrative
Agent, such Non-Consenting Lender and the replacement Lender shall otherwise
comply with Section 9.04; provided that if such Non-Consenting Lender does not
comply with Section 9.04 within three Business Days after the Borrower’s
request, compliance with Section 9.04 shall not be required to effect such
assignment.

 

SECTION 2.20.  Illegality.  If any Lender reasonably determines that any change
in law has made it unlawful, or if any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Revolving Loans, then, upon notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Revolving Loans or
to convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall upon demand from such Lender (with a copy to
the Administrative Agent), either convert all Eurocurrency Borrowings of such
Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans.  Upon any such repayment or conversion, the Borrower
shall also pay accrued interest on the amount so repaid or converted.

 

SECTION 2.21.  Incremental Revolving Commitments.

 

(a)           At any time and from time to time, subject to the terms and
conditions set forth herein, the Borrower may, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request one or more increases in the Revolving Facility
Commitments (the “Incremental Revolving Commitments”).  Notwithstanding anything
to the contrary herein, without the consent of the Required Lenders, the
aggregate amount of the Incremental Revolving FacilitiesCommitments shall not
exceed $100.0 million; provided that the Administrative Agent shall also be
reasonably satisfied that such Incremental Revolving Commitments constitute ABL
Priority Claims (as defined in the ABL/Term Loan Intercreditor Agreement).  Each
establishment of Incremental Revolving Commitments pursuant to this Section 2.21
shall be in a minimum aggregate principal amount of $10.0 million and integral
multiples of $1.0 million in excess thereof (or such lesser minimum amount
reasonably approved by the Administrative Agent).  For the avoidance of doubt,
any reference to

 

--------------------------------------------------------------------------------


 

“Incremental Revolving Facility Commitment” in the Term Loan Documents shall
mean and refer to the “Incremental Revolving Commitments” as used and defined
herein.

 

(b)           Each notice from the Borrower pursuant to this Section 2.21 shall
set forth the requested amount and proposed terms of the relevant Incremental
Revolving Commitments.  Incremental Revolving Commitments may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to provide any Incremental Revolving Commitments), in each case, on
terms permitted under this Section 2.21 or any Additional Lender; provided that
the Administrative Agent shall have consented (in each case, such consent not to
be unreasonably withheld, delayed or conditioned) to any Additional Lender’s
providing such Incremental Revolving Commitments if such consent by the
Administrative Agent would be required under Section 9.04 for an assignment of
Loans to such Additional Lender.  Any Incremental Revolving Commitments shall
become effective pursuant to an amendment (each, an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower Parties, each Lender or Additional Lender providing
such Incremental Revolving Commitments and the Administrative Agent.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Facility Amendment. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Facility Amendment, this
Agreement and the other Loan Documents, as applicable, shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Incremental Revolving Commitments evidenced thereby.  Upon each
increase in Revolving Facility Commitments in accordance with this Section 2.21,
each Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender or Additional Lender
providing such Incremental Revolving Commitments (each, an “Incremental
Revolving Lender”) in respect of such increase, (i) each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (A) participations hereunder in Letters of Credit
and (B) participations hereunder in Swingline Loans held by each Lender
(including each such Incremental Revolving Lender) will equal the percentage of
the aggregate Revolving Facility Commitments of all Lenders presented by such
Lender’s Revolving Facility Commitment and (ii) the Administrative Agent may, in
consultation with the Borrower, take any and all actions as may be reasonably
necessary to ensure that, after giving effect to such Lender’s Incremental
Revolving Commitments, the percentage of the aggregate Revolving Commitments
held by each Lender (including each such Incremental Revolving Lender) will
equal the percentage of the aggregate Revolving Facility Commitments of all
Lenders presented by such Lender’s Revolving Facility Commitment (which may be
accomplished, at the discretion of the Administrative Agent following
consultation with the Borrower, (i) by requiring the outstanding Loans to be
prepaid with the proceeds of a new Borrowing, (ii) by causing non-increasing
Lenders to assign portions of their outstanding Loans to Incremental Revolving
Lenders or (iii) by a combination of the foregoing).

 

(c)           Any Incremental Revolving Commitments will (i) rank pari passu in
right of payment with the Obligations, (ii) be secured by the Collateral on a
pari passu basis with the Obligations, (iii) be on terms and pursuant to
documentation applicable to the Revolving Facility Commitments; provided that
the Applicable Margin and Applicablethe Commitment Fee, in each case, applicable
to the Revolving Facility Commitments and the Revolving Loans may be increased,
without the consent of any Lender, in connection with the incurrence of any
Incremental Revolving Commitments such that the Applicable Margin and the
Applicable Commitment Fee of the Revolving Facility Commitments are identical to
those of any Incremental Revolving Commitments; provided, further, that any
arrangement or similar fees for such Incremental Revolving Commitments shall be
as determined by the Borrower and the lenders providing such Incremental
Revolving Commitments.  Without the prior written consent of the

 

--------------------------------------------------------------------------------


 

Required Lenders, the final maturity date of any Incremental Revolving
Commitments shall be no earlier than the Latest Maturity Date.

 

(d)           Notwithstanding the foregoing, no Incremental Facility Amendment
shall become effective unless, on the date of such effectiveness  (each, an
“Incremental Facility Closing Date”), (i) the representations and warranties set
forth in the Loan Documents are true and correct in all material respects (or,
in the case of any representations and warranties qualified by materiality or
Material Adverse Effect, in all respects) as of such date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which such case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) at the time of and immediately after
such effectiveness, no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Incremental Revolving
Commitments and (iii) the Borrower is in compliance with the Financial
Performance Covenant on a Pro Forma Basis assuming such Incremental Revolving
Commitments were fully drawn.

 

SECTION 2.22.  Refinancing Amendments.  At any time and from time to time, the
Borrower Parties may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Loans
and Commitments then outstanding under this Agreement, in each case, pursuant to
a Refinancing Amendment establishing additional revolving commitments hereunder
(“Other Revolving Commitments”); provided that, except for pricing, fees and
maturity (which shall be no earlier than the Maturity Date of the Revolving
Facility Commitments), the terms applicable to the Other Revolving Commitments
shall be identical to the terms applicable to the Revolving Facility Commitments
except that the terms and conditions applicable to such Other Revolving
Commitments may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower Parties and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Other Revolving Commitments are
established.  Any Other Revolving Commitments shall participate on a pro rata
basis in all borrowings and Letters of Credit hereunder with the Revolving
Facility Commitments (and the Refinancing Amendment establishing such Other
Revolving Commitments shall include such applicable amendments that are
reasonably satisfactory to the Borrower Parties, the Administrative Agent, the
Swingline Lender and the Issuing Banks).  The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.01 (including, solely to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of customary legal opinions, board resolutions, officers’ certificates
and/or reaffirmation agreements consistent with those delivered on the Closing
Date under Section 4.02 (other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent)).  Each establishment of
Other Revolving Commitments under this Section 2.22 shall be in an aggregate
principal amount of not less than $50.0 million (or, if less, the entire
remaining amount of the then outstanding Revolving Facility Commitments).  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.  Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Other Revolving Commitments established pursuant
thereto.  Any Refinancing Amendment may, without the consent of any person other
than the Administrative Agent, the Borrower and the Lenders providing the
applicable Credit Agreement Refinancing Indebtedness, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, the Swingline Lender, the
Issuing Bank and the Borrower Parties, to effect the provisions of this
Section 2.22.  This Section 2.22 shall supersede any provisions in Section 9.08
to the contrary.  It is understood that (a) any Lender approached to provide all
or a portion of Other Revolving Commitments may elect or decline, in its sole
discretion, to provide such Other Revolving Commitments (it being understood
that there is no

 

--------------------------------------------------------------------------------


 

obligation to approach any existing Lenders to provide any Other Revolving
Commitment) and (b) the Administrative Agent shall have consented (such consent
not to be unreasonably withheld, delayed or conditioned) to such person’s
providing such Other Revolving Commitments if such consent would be required
under Section 9.04 for an assignment of Loans or Commitments to such person.

 

SECTION 2.23.  Extensions of Revolving Commitments.

 

(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders on a Pro Rata Basis (based on the aggregate
outstanding principal amount of the respective Revolving Facility Commitments)
and on the same terms to each such Lender, the Borrower Parties may consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the Maturity Date of each such
Lender’s Revolving Facility Commitments and otherwise modify the terms of such
Revolving Facility Commitments pursuant to the terms of the relevant Extension
Offer (including by increasing the interest rate or fees payable in respect of
such Revolving Facility Commitments) (each, an “Extension”, and each group of
Revolving Facility Commitments so extended, as well as the original Revolving
Facility Commitments not so extended, being a “tranche”).  Any Extended
Revolving Commitments shall constitute a separate tranche of Revolving Facility
Commitments from the tranche of Revolving Facility Commitments, so long as the
following terms are satisfied: (i) no Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders; (ii) except as to pricing (interest rate and fees)
and maturity (which shall be set forth in the relevant Extension Offer but shall
be no earlier than the Maturity Date of the Revolving Facility Commitments), the
Revolving Facility Commitment of any Lender that agrees to an Extension with
respect to such Revolving Facility Commitment (an “Extending Lender”) extended
pursuant to any Extension (an “Extended Revolving Commitment”), and the related
outstandings, shall be a Revolving Facility Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Facility
Commitments (and related outstandings); provided that (A) the borrowing and
repayment (except for (1) payments of interest and fees at different rates on
Extended Revolving Commitments (and related outstandings), (2) repayments
required upon the Maturity Date of the non-extending Revolving Facility
Commitments and (3) repayment made in connection with a permanent repayment and
termination of Revolving Facility Commitments) of Loans with respect to Extended
Revolving Commitments after the applicable Extension Date shall be made on a pro
rata basis with all other Revolving Facility Commitments, (B) the permanent
repayment of Revolving Loans with respect to, and termination of, Extended
Revolving Commitments after the applicable Extension Date shall be made on a pro
rata basis with all other Revolving Facility Commitments, except that the
Borrower Parties shall be permitted to permanently repay and terminate Revolving
Facility Commitments prior to any Extended Revolving Commitments,
(C) assignments and participations of Extended Revolving Commitments and
extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Facility Commitments and
Revolving Loans and (D) at no time shall there be Revolving Facility Commitments
hereunder (including Extended Revolving Commitments, Other Revolving Commitments
and any Revolving Facility Commitments) which have more than two different
Maturity Dates; (iii) if the aggregate principal amount of Revolving Facility
Commitments (calculated on the face amount thereof) in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Facility Commitments offered to be
extended by the Borrower Parties pursuant to such Extension Offer, then the
Revolving Facility Commitments of such Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer; and (iv) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and, to extent provided below, the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

(b)           With respect to all Extensions consummated by the Borrower Parties
pursuant to this Section 2.23, (i) such Extensions shall not constitute
voluntary or mandatory payments for purposes of this Agreement and (ii) each
Extension Offer shall specify the minimum amount of Revolving Facility
Commitments to be tendered, which shall be with respect to Revolving Commitments
of a Class an integral multiple of $1.0 million and an aggregate principal
amount that is not less than $50.0 million (or if less, the remaining
outstanding principal amount thereof) (or such lesser minimum amount reasonably
approved by the Administrative Agent) (a “Minimum Extension Condition”).  The
transactions contemplated by this Section 2.23 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended
Revolving Commitments on such terms as may be set forth in the relevant
Extension Offer) shall not require the consent of any Lender or any other person
(other than as set forth in clause (c) of this Section 2.23), and the
requirements of any provision of this Agreement (including Sections 2.09 and
2.16) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.23 shall not apply to
any of the transactions effected pursuant to this Section 2.23.

 

(c)           The consent (such consent not to be unreasonably withheld, delayed
or conditioned) of the Administrative Agent shall be required to effectuate any
Extension.  No consent of any Lender or any other person shall be required to
effectuate any Extension, other than the consent of the Borrower and each Lender
agreeing to such Extension with respect to one or more of its Revolving
Commitments.  The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents (an
“Extension Amendment”) with the Borrower as may be necessary in order to
establish new tranches in respect of Revolving Facility Commitments so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches, in each case, on terms consistent
with this Section 2.23.  This Section 2.23 shall supersede any provisions in
Section 9.08 to the contrary.

 

SECTION 2.24.  Joint and Several Liability of Borrower Parties.

 

(a)           Each of the Borrower Parties is accepting joint and several
liability hereunder in consideration of the financial accommodation to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each of the Borrower Parties and in consideration of the
undertakings of each of the Borrower Parties to accept joint and several
liability for the obligations of each of them under the Loan Documents.

 

(b)           Each of the Borrower Parties jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrower Parties with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all of the Obligations shall be the joint
and several obligations of each of the Borrower Parties without preferences or
distinction among them.

 

(c)           If and to the extent that any of the Borrower Parties shall fail
to make any payment with respect to any of the Obligations hereunder as and when
due or to perform any of such Obligations in accordance with the terms thereof,
then in each such event, the other Borrower Parties will make such payment with
respect to, or perform, such Obligation.

 

(d)           The obligations of each Borrower Party under the provisions of
this Section 2.24(d) constitute full recourse obligations of such Borrower
Party, enforceable against it to the full extent of its properties and assets.

 

--------------------------------------------------------------------------------


 

(e)           Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents, the obligations of each Co-Borrower
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the U.S. Bankruptcy Code or any comparable provisions of any
applicable state law.

 

SECTION 2.25.  Appointment of Borrower as Agent for Borrower Parties.  Each
Co-Borrower hereby appoints the Borrower to act as its exclusive agent for all
purposes under this Agreement and the other Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Article II hereof). Each Co-Borrower (in such capacity)
acknowledges and agrees that (a) the Borrower may execute such documents on
behalf of all the Borrower Parties as the Borrower deems appropriate in its sole
discretion and each Borrower Party (in such capacity) shall be bound by and
obligated by all of the terms of any such document executed by the Borrower on
its behalf, (b) any notice or other communication delivered by the
Administrative Agent or any Lender hereunder to the Borrower shall be deemed to
have been delivered to each Borrower Party and (c) the Administrative Agent and
each of the Lenders shall accept (and shall be permitted to rely on) any
document or agreement executed by the Borrower on behalf of the Borrower Parties
(or any of them).

 

SECTION 2.26.  Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.08.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swingline Lender hereunder; third, if
so determined by the Administrative Agent or requested by the Issuing Bank or
Swing Line Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Revolving Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Revolving Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
Parties as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower Parties against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such

 

--------------------------------------------------------------------------------


 

Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a payment of the principal amount of any Loans
or L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, such payment shall be applied solely to pay the
Loans of, and L/C Disbursements owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender.  Any payments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.26(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                  Certain Fees.  Such Defaulting Lender (A) shall not be
entitled to receive any Commitment Fee pursuant to Section 2.12(a) for any
period during which that Lender is a Defaulting Lender (and the Borrower Parties
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (B) shall not be
entitled to receive any L/C Participation Fee pursuant to Section 2.12(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
Parties shall not be required to pay any such L/C Participation Fee that
otherwise would have been required to have been paid to such Defaulting Lender
except as provided in Section 2.12(a)).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.04 and 2.05, the “Revolving Facility Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Commitment of such Defaulting Lender; provided, that, each such reallocation
shall be given effect only to the extent such that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Facility Commitment of such non-Defaulting Lender
minus (2) the aggregate outstanding amount of the Revolving Loans of such
Defaulting Lender.  Subject to Section 9.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Elimination of Remaining Fronting Exposure.  At any time that
there shall exist a Defaulting Lender, (A) immediately upon the request of the
Administrative Agent or the Issuing Bank, the Borrower Parties shall deliver to
the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure of the Revolving Facility L/C Exposure (after giving effect to
Section 2.26(a)(iv)) which shall be held as security for the reimbursement
obligations of the Borrower with respect to the Revolving Facility L/C Exposure
and (B) immediately upon request of the Administrative Agent or the Swingline
Lender, the Borrower Parties shall repay an amount of Swingline Loans sufficient
to eliminate the Fronting Exposure of the Swingline Lender.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein

 

--------------------------------------------------------------------------------


 

(which may include arrangements with respect to any cash collateral), such
Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their Revolving
Facility Percentages (without giving effect to Section 2.26(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each of Parent (solely in respect of Sections 3.01, 3.02, 3.03, 3.04 and 3.17,
and solely regarding Parent and each Intermediate Parent as such provision
relates to its respective Guarantee of the Obligations, its respective pledge of
the Equity Interests of the Borrower, S&F Inc. or other Intermediate Parents, as
applicable, and Article VIA) and each of the Borrower Parties, with respect to
itself and each of its Subsidiaries, represents and warrants to each Agent and
to each of the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of Parent, each Intermediate Parent,
the Borrower Parties and each of the other Subsidiaries (a) is a partnership,
limited liability company or corporation duly organized, validly existing and in
good standing (or in any foreign jurisdiction where an equivalent status exists,
enjoys the equivalent status under the laws of such foreign jurisdiction of
organization) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

 

SECTION 3.02.  Authorization.  The execution, delivery and performance by the
Loan Parties of each of the Loan Documents to which it is a party, the
borrowings hereunder and the transactions forming a part of the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be taken by the Loan Parties and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents (including any partnership, limited liability company or operating
agreement or by-laws) of any Loan Party, (B) any applicable order of any court
or any rule, regulation or order of any Governmental Authority or (C) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which any Loan Party is a party or by which any
of them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of, constitute (alone or with notice or lapse of time or
both) a default under, or give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, other than with respect to the
constitutive documents of any Loan Party, where any such conflict, violation,
breach or default referred to in clause (i) or (ii) of this
Section 3.02(b) would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result

 

--------------------------------------------------------------------------------


 

in the creation or imposition of any Lien upon any property or assets of any
Loan Party, other than the Liens created by the Loan Documents and Permitted
Liens.

 

SECTION 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by Parent, Borrower Holdco and the Borrower Parties and constitutes,
and each other Loan Document when executed and delivered by each Loan Party that
is party thereto will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against each such Loan Party in accordance with its
terms, subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (c) implied
covenants of good faith and fair dealing and (d) any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

 

SECTION 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by the Administrative Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral, except for (a) the
filing of Uniform Commercial Code financing statements and equivalent filings in
foreign jurisdictions, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) filings which
may be required under Environmental Laws, (d) such as have been made or obtained
and are in full force and effect, (e) such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect and (f) filings or other actions listed on Schedule
3.04.

 

SECTION 3.05.  Borrowing Base Certificate.  At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criteria that requires
the approval or satisfaction of the Administrative Agent has been approved by or
is satisfactory to the Administrative Agent, each material Account reflected
therein as eligible for inclusion in the Borrowing Base is an Eligible Account
or an Eligible Credit Card Account and the material Inventory reflected therein
as eligible for inclusion in the Borrowing Base constitutes Eligible Inventory.

 

SECTION 3.06.  Financial Statements.  The consolidated balance sheet of S&F
Holdings and its Subsidiaries dated as of December 21, 2011, and the related
statements of operations, cash flows and owners’ equity for such fiscal year,
audited by and accompanied by an opinion of Ernst & Young LLP, copies of which
have heretofore been furnished to the Administrative Agent, fairly present, in
all material respects, the financial position and results of operations of S&F
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

SECTION 3.07.  Title to Properties; Possession Under Leases.  (a)  Each of the
Borrower Parties and the Subsidiaries of Borrower Holdco that are Subsidiary
Loan Parties has valid fee simple title to, or valid leasehold interests in, or
easements or other limited property interests in, all of its Real Properties and
has valid title to its personal property and assets, in each case, except for
Permitted Liens and defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  All such properties and assets are
free and clear of Liens, other than Permitted Liens.

 

(b)           Neither the Borrower Parties nor any of their Subsidiaries has
defaulted under any lease to which it is a party, except for such defaults as
would not reasonably be expected to have,

 

--------------------------------------------------------------------------------


 

individually or in the aggregate, a Material Adverse Effect.  Each of the
Borrower Parties’ and their Subsidiaries’ leases is in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 3.07(b), the Borrower Parties and each of their
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

SECTION 3.08.  Subsidiaries.  (a)  Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each direct or indirect subsidiary of Parent and, as to each such subsidiary,
the percentage of each class of Equity Interests owned by Parent or by any such
subsidiary.

 

(b)           As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests owned or held by Parent
or any of its Subsidiaries.

 

SECTION 3.09.  Litigation; Compliance with Laws.  (a)  There are no actions,
suits or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against or affecting any of the Borrower Parties or any of
their Subsidiaries or any business, property or rights of any such person (but
excluding any actions, suits or proceedings arising under or relating to any
Environmental Laws, which are subject to Section 3.16) which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)           To the knowledge of the Borrower, none of the Borrower Parties,
their Subsidiaries or their respective properties or assets is in violation of
(nor will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval, or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.16) or any restriction of
record or agreement affecting any property, or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

SECTION 3.10.  Federal Reserve Regulations.

 

(a)           None of Parent or any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan or Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

 

SECTION 3.11.  Investment Company Act.  None of Parent or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

--------------------------------------------------------------------------------


 

SECTION 3.12.  Use of Proceeds.  The Borrower Parties will use the proceeds of
the Revolving Loans and Swingline Loans, and may request the issuance of Letters
of Credit, for general corporate purposes (including, without limitation, for
capital expenditures, Permitted Business Acquisitions, the repayment or
refinancing of Indebtedness and the making of Investments and Restricted
Payments, in each case to the extent not prohibited hereunder).

 

SECTION 3.13.  Tax Returns.  Except as set forth on Schedule 3.13:

 

(a)           Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each of Parent and its
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it and each such Tax return
is true and correct;

 

(b)           Each of Parent and its Subsidiaries has timely paid or caused to
be timely paid all Taxes shown to be due and payable by it on the returns
referred to in clause (a) of this Section 3.13 and all other Taxes or
assessments (or made adequate provision (in accordance with GAAP) for the
payment of all Taxes due) with respect to all periods or portions thereof ending
on or before the Closing Date (except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Parent or any of its Subsidiaries (as the case may
be) has set aside on its books adequate reserves in accordance with GAAP), which
Taxes, if not paid or adequately provided for, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

 

(c)           Other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect, as of the Closing Date,
with respect to each of Parent and its Subsidiaries, there are no claims being
asserted in writing with respect to any Taxes.

 

SECTION 3.14.  No Material Misstatements.  (a)  All written information (other
than the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Parent or any of its
Subsidiaries, the Transactions and any other transactions contemplated hereby
included in the Information Memorandum or otherwise prepared by or on behalf of
the foregoing or their representatives and made available to any Lender or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects as of the date such Information was furnished to such
person and as of the Closing Date and did not, taken as a whole, contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made.

 

(b)           The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual results may vary materially from the Projections),
as of the date such Projections and estimates were furnished to the Lenders and
as of the Closing Date, and (ii) as of the Closing Date, have not been modified
in any material respect by the Borrower.

 

SECTION 3.15.  Employee Benefit Plans.  (a)  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which Parent or any of its Subsidiaries or

 

--------------------------------------------------------------------------------


 

any ERISA Affiliate was required to file a report with the PBGC, other than
reports that have been filed; (iii) no ERISA Event has occurred or is reasonably
expected to occur; (iv) none of the Borrower Parties or the other Subsidiaries
has engaged in a “prohibited transaction” (as defined in Section 406 of ERISA
and Code Section 4975) in connection with any employee pension benefit plan (as
defined in Section 3(2) of ERISA) that would subject Parent or any of its
Subsidiaries to tax or other penalty; (iv) none of the Borrower, any other
Subsidiary or, to the knowledge of Parent or the Borrower, any ERISA Affiliate
has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization (within the meaning of Section 4242 of ERISA), terminated,
insolvent (within the meaning of Section 4245 of ERISA), or in endangered or in,
or reasonably expected to be in, critical status (within the meaning of
Section 305 of ERISA); and (v) none of the Borrower Parties, any other
Subsidiary or, to the knowledge of Parent or the Borrower, any ERISA Affiliate
has incurred, and neither the Borrower Parties nor any other Subsidiary is
reasonably expected to incur, any withdrawal liability to any Multiemployer
Plan.

 

(b)           Each of Parent and its Subsidiaries is in compliance with (i) all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) the terms of any such plan, except, in each case, for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect.

 

(c)           Within the last five years, no Plans of Parent or any of its
Subsidiaries or, to the knowledge of Parent or the Borrower, theany ERISA
AffiliatesAffiliate have been terminated, whether or not in a “standard
termination” (as such term is used in Section 404(b)(1) of ERISA) that would
reasonably be expected to result in liability to the Borrower Parties, any other
Subsidiaries or the ERISA Affiliates in excess of $15.0 million, nor has any
Plan of Parent or any of its Subsidiaries or, to the knowledge of Parent or the
Borrower Parties, theany ERISA AffiliatesAffiliate (determined at any time
within the past five years) with an Insufficiency been transferred outside of
the “controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of
the Borrower Parties, any other Subsidiaries or theany ERISA AffiliatesAffiliate
that has or would reasonably be expected to result in a Material Adverse Effect.

 

(d)           Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no pending, or to the knowledge of the Borrower,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
person as fiduciary or sponsor of any Plan that could result in liability to
Parent or any of its Subsidiaries.

 

(e)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Foreign Benefit Plan is in
compliance in all material respects with all requirements of law applicable
thereto and the respective requirements of the governing documents of such
plan.  With respect to each Foreign Benefit Plan, none of Parent or any of its
Subsidiaries or Affiliates or any of their respective directors, officers,
employees or agents has engaged in a transaction which would subject Parent or
any of its Subsidiaries or Affiliates, directly or indirectly, to a tax or civil
penalty which reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

SECTION 3.16.  Environmental Matters.  Except as set forth on Schedule 3.16 or
as to matters that would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (a) the Borrower Parties and each of
their Subsidiaries is in compliance with all Environmental Laws (including
having obtained all permits, licenses and other approvals required under any
Environmental Law for the operation of its business and being in compliance with
the terms of such permits, licenses and other approvals), (b) neither the
Borrower Parties nor any of their Subsidiaries has received notice of or is
subject to any pending, or to Borrower’s knowledge, threatened action, suit or

 

--------------------------------------------------------------------------------


 

proceeding alleging a violation of, or liability under, any Environmental Law
that remains outstanding or unresolved, (c) to the Borrower’s knowledge, no
Hazardous Material is located at, on or under any property currently or formerly
owned, operated or leased by the Borrower or any other Subsidiary and no
Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the Borrower or any other Subsidiary and transported to or
Released at any location which, in each case described in this clause (c), would
reasonably be expected to result in liability to the Borrower or its
Subsidiaries and (d) there are no agreements in which the Borrower or any other
Subsidiary has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws or Hazardous Materials.

 

SECTION 3.17.  Security Documents.

 

(a)           The Collateral Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Collateral Agent (or a designated
bailee thereof), and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property (as defined in the
Collateral Agreement)), when financing statements and other filings specified in
the Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except for Permitted Liens).

 

(b)           When the Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) of this Section 3.17, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the domestic Intellectual Property, in each case prior and
superior in right to the Lien of any other person (except for Permitted Liens)
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the grantors after the
Closing Date).

 

(c)           Notwithstanding anything herein (including this Section 3.17) or
in any other Loan Document to the contrary, neither the Borrower nor any other
Loan Party makes any representation or warranty as to the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary that is not
a Loan Party, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

 

SECTION 3.18.  Location of Real Property and Leased Premises.  (a)  Schedule
3.18 correctly identifies, in all material respects, as of the Closing Date, all
material Real Property owned by the Loan Parties.  As of the Closing Date, the
Loan Parties own in fee all the Real Property set forth as being owned by them
on Schedule 3.18.

 

(b)           Schedule 3.18 lists correctly in all material respects, as of the
Closing Date, all material Real Property leased by any Loan Party and the
addresses thereof.  As of the Closing Date, the

 

--------------------------------------------------------------------------------


 

Loan Parties have in all material respects valid leases in all the Real Property
set forth as being leased by them on Schedule 3.18.

 

SECTION 3.19.  Solvency.  On the Closing Date, after giving effect to the
consummation of the Transactions, and after giving effect to the application of
the proceeds of all Indebtedness being incurred in connection therewith: (a) the
fair value of the assets of Parent and its subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities, direct,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of Parent and its subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) Parent and its subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and (d) Parent and its subsidiaries, on
a consolidated basis, are not engaged in, and are not about to engage in,
business for which they have unreasonably small capital  For purposes of
determining Solvency, the amount of any contingent liability at any time shall
be computed as the amount that would reasonably be expected to become an actual
and matured liability.

 

SECTION 3.20.  No Material Adverse Effect.  Since December 31, 2011, there has
been no change in the financial condition, business, operations, assets or
liabilities of Parent and/or its Subsidiaries that has had, or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

SECTION 3.21.  Insurance.  Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Parent, the
Borrower Parties or the other Subsidiaries as of the Closing Date.  As of such
date, such insurance is in full force and effect.

 

SECTION 3.22.  USA PATRIOT Act; FCPA; OFAC.    To the extent applicable, each
ofOFAC.  Neither the Parent, nor any of its Subsidiaries, nor, to the knowledge
of the Parent and its Subsidiaries is in compliance, in all material respects,
with the USA PATRIOT Act.(b)       Neither Parent nor any of its Subsidiaries is
any of the following:, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets or the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

(i)            a person that is listed in the annex to, or it otherwise subject
to the provisions of, Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”);

 

(ii)           a person owned or Controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any laws with respect to terrorism or
money laundering;

 

(iv)          a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

--------------------------------------------------------------------------------


 

(v)           a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list
and none of the proceeds of the Term Loans will be, directly or indirectly,
offered, lent, contributed or otherwise made available to any Subsidiary, joint
venture partner or other person for the purpose of financing the activities of
any person currently the subject of sanctions administered by OFAC.

 

SECTION 3.23.  Anti-corruption Laws.  The Borrower and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

SECTION 3.24.  SECTION 3.23.  Intellectual Property; Licenses, Etc.  Except as
would not reasonably be expected to have a Material Adverse Effect and as set
forth on Schedule 3.23,3.24, (a) the Borrower Parties and each of their
Subsidiaries owns, or possesses the right to use, all of the patents, patent
rights, trademarks, service marks, trade names, copyrights or mask works, domain
names, applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the knowledge of the Borrower, neither the Borrower Parties nor
any of their Subsidiaries nor any intellectual property right, proprietary
right, product, process, method, substance, part or other material now employed,
sold or offered by or contemplated to be employed, sold or offered by the
Borrower Parties or their Subsidiaries is interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrower, threatened.

 

It is understood and agreed that the only representations and warranties
contained in this Article III that are required to be made on the Closing Date
are the Specified Representations in accordance with Section 4.02(m).

 

SECTION 3.25.  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or amend, extend or
renew Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction of the following conditions:

 

SECTION 4.01.  All Credit Events.  On the date of each Credit Event other than
the initial Borrowing on the Closing Date:

 

(a)           The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit (and if requested by
such Issuing Bank, a letter of credit application) as required by
Section 2.05(b).

 

--------------------------------------------------------------------------------


 

(b)           The representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such date, as applicable, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date).

 

(c)           At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Default or Event of Default
shall have occurred and be continuing or would result therefrom.

 

Each such Credit Event (other than the initial Borrowing on the Closing Date)
shall be deemed to constitute a representation and warranty by the Borrower on
the date of such Credit Event as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.

 

SECTION 4.02.  Conditions to EffectivnessEffectiveness.  On the Closing Date:

 

(a)           Loan Documents.  The Administrative Agent shall have received
(i) this Agreement, the Collateral Agreement, the ABL/Term Loan Intercreditor
Agreement and each other Security Document required to be delivered on the
Closing Date, in each case, duly executed and delivered by a Responsible Officer
of each Loan Party party thereto and (ii) for the account of each Lender that
has requested the same at least three Business Days prior to the Closing Date, a
Note executed and delivered by a Responsible Officer of each of the Borrower
Parties.

 

(b)           Borrowing Request.  If any Loans are being made on the Closing
Date, prior to the Closing Date, the Administrative Agent shall have received a
Borrowing Request meeting the requirements of Section 2.03(a).

 

(c)           Acquisition Transactions.  The following transactions shall have
been consummated, or shall be consummated substantially contemporaneously with
the initial Borrowing on the Closing Date:

 

(i)            the Acquisition, in all material respects in accordance with the
terms of the Purchase Agreement;

 

(ii)           the Equity Contribution in accordance with the definition
thereof; provided that the portion of the Equity Contribution made by Sponsor
shall not be less than 51.0% of the aggregate Equity Contribution of all
Investors; and

 

(iii)          the refinancing of the Existing Facilities (and the Borrower
shall have provided to the Administrative Agent reasonable evidence thereof,
including reasonably satisfactory payoff letters, mortgage
releases, Intellectual Property releases and UCC-3 termination statements).

 

(d)           Pro Forma Balance Sheet; Financial Statements.  The Administrative
Agent shall have received (i) the pro forma consolidated balance sheet and the
related pro forma income statement of S&F Holdings, prepared after giving effect
to the Transactions (the “Pro Forma Financial Statements”), (ii) audited
consolidated balance sheets and related statements of income and cash flows of
S&F Holdings for the 2009, 2010 and 2011 fiscal years and (iii) unaudited
consolidated balance sheets and related statements

 

--------------------------------------------------------------------------------


 

of income and cash flows of S&F Holdings for each fiscal quarter (that is not
the last fiscal quarter of a fiscal year) commencing on or after January 2, 2012
and ended at least 45 days prior to the Closing Date.

 

(e)           Fees.  All fees required to be paid on the Closing Date pursuant
to the Fee LetterAmended & Restated Fee Letter, dated October 23, 2012, by and
among SFCC, Morgan Stanley Senior Funding, Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Bank of America, N.A., Credit Suisse Securities (USA) LLC,
Credit Suisse AG, Deutsche Bank Securities Inc. and Deutsche Bank Trust Company
Americas, and all reasonable, documented and invoiced out-of-pocket expenses
payable by Parent to the Lenders, the ArrangersMorgan Stanley Senior
Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc. and the Agents on or before
the Closing Date (as previously agreed upon in writing by Parent) shall have
been paid to the extent due and payable, to the extent invoiced at least three
Business Days prior to the Closing Date.

 

(f)            Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate substantially in the form attached hereto as
Exhibit C executed by a Financial Officer of Parent.

 

(g)           Closing Date Certificates.  The Administrative Agent shall have
received a certificate of a Responsible Officer of each Loan Party dated the
Closing Date and certifying:

 

(i)            that attached thereto is a true and complete copy of the charter
or other similar organizational document of each Loan Party and each amendment
thereto, certified (as of a date reasonably near the date of the initial
extension of credit) as being a true and correct copy thereof by the Secretary
of State or other applicable Governmental Authority of the jurisdiction in which
each such Loan Party is organized;

 

(ii)           that attached thereto is a true and complete copy of a
certificate of the Secretary of State or other applicable Governmental Authority
of the jurisdiction in which each such Loan Party is organized, dated reasonably
near the date of the initial extension of credit, listing the charter or other
similar organizational document of such Loan Party and each amendment thereto on
file in such office and, if available, certifying that (A) such amendments are
the only amendments to such person’s charter on file in such office, (B) such
person has paid all franchise taxes to the date of such certificate and (C) such
person is duly organized and in good standing or full force and effect under the
laws of such jurisdiction;

 

(iii)          that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
or any other document delivered in connection herewith and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
and

 

(iv)          as to the incumbency and specimen signature of each Responsible
Officer executing the Loan Documents or any other document delivered in
connection herewith on behalf of such Loan Party (together with a certificate of
a another officer as to the incumbency and specimen signature of the Responsible
Officer executing the certificate pursuant to this Section 4.01(g)).

 

(h)           Legal Opinions.  The Administrative Agent shall have received the
legal opinion of (i) Proskauer Rose LLP, New York and California counsel to the
Loan Parties, and (ii) Perkins Coie, Oregon counsel to the Loan Parties, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

(i)            No Material Adverse Effect.  Since June 17, 2012, no event or
development shall have occurred that has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (as defined in
the Purchase Agreement).

 

(j)            Security Interests.  The Administrative Agent shall have received
a completed Perfection Certificate dated as of the Closing Date and signed by a
Responsible Officer of each Loan Party, together with, if requested by the
Administrative Agent, all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties in the applicable jurisdiction of organization
of each Loan Party (subject to the last sentence of this Section 4.01) and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been or will contemporaneously with the
initial funding of the Loans on the Closing Date be released or terminated. 
Subject to the last sentence of this Section 4.01, each document (including any
UCC financing statement) required by the Security Documents or reasonably
requested by the Administrative Agent (subject to the terms of the Collateral
Agreement) to be filed, registered or recorded in order to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other person (other than with respect to Permitted Liens), shall have been
filed, registered or recorded or shall have been delivered to the Administrative
Agent in proper form for filing, registration or recordation.

 

(k)           Initial Borrowing Base Certificate.  The Administrative Agent
shall have received an executed Borrowing Base Certificate prepared as of
November 4, 2012 in form and substance reasonably satisfactory to the
Administrative Agent.

 

(l)            Know Your Customer and Other Required Information.  The
Administrative Agent and the Arrangers, Morgan Stanley Senior Funding, Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities
(USA) LLC and Deutsche Bank Securities Inc. shall have received, no later than
five days prior to the Closing Date, all documentation and other information
about the Loan Parties that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
including the Act as has been reasonably requested in writing by the
Administrative Agent and the Arrangers, Morgan Stanley Senior Funding, Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities
(USA) LLC and Deutsche Bank Securities Inc. at least ten Business Days prior to
the Closing Date.

 

(m)          Representations and Warranties.  The Specified Purchase Agreement
Representations and the Specified Representations shall be true and correct in
all material respects as of the Closing Date, except in the case of any
Specified Purchase Agreement Representation or Specified Representation which
expressly relates to a given date or period, in which case such representation
and warranty shall be true and correct in all material respects as of the
respective date or respective period, as the case may be (provided that, in each
case such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified by materiality or Material Adverse
Effect (as defined in the Purchase Agreement)).

 

(n)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, an inventory appraisal and a field
audit; provided that, to the extent not available on the Closing Date, such
appraisal and audit shall not be a condition precedent to the initial Borrowing
on the Closing Date but shall be delivered within 90 days after the Closing Date
(or such later date as may be agreed by the Administrative Agent); provided,
further, that the requirement that such appraisal and audit be delivered within
90 days after the Closing Date shall not reduce the number of inventory
appraisals and field audits permitted to be undertaken under Section 5.07(b) at
the Borrower’s expense.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein or otherwise, to the extent any
Collateral, including the perfection of any security interest, is not or cannot
be provided on the Closing Date (other than (A) the pledge and perfection of
security interests, to the extent required hereunder and under the Collateral
Agreement, in the Equity Interests of the Borrower and the other Subsidiaries
(including the Subsidiary Loan Parties) with respect to which a lien may be
perfected by the delivery of a certificate representing such Equity Interests,
if any, and (B) the pledge and perfection of security interests in Collateral
with respect to which a lien may be perfected by the filing of financing
statements under the Uniform Commercial Code in the office of the Secretary of
State (or equivalent filing office of the relevant State(s)) of the Borrower’s
or any other Subsidiary Loan Party’s respective jurisdiction of organization)
after the Borrower’s use of commercially reasonable efforts to do so without
undue burden or expense, then the provision of any such Collateral shall not
constitute a condition precedent to the availability of the Revolving Facility
on the Closing Date, but may instead be provided after the Closing Date in
accordance with Section 5.15.

 

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless the Administrative Agent shall have received notice from such
Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Parent (solely as set forth below), Borrower Holdco and the Borrower
Parties covenants and agrees with each Lender that so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) shall have been paid in full, the Commitments have been terminated and
Letters of Credit expired, terminated or cash collateralized on terms
satisfactory to the Issuing Bank, unless the Required Lenders shall otherwise
consent in writing, the Borrower Parties will, and will cause their Subsidiaries
to (and solely in respect of Section 5.01(a), 5.12 and 5.15, Parent will and
will cause each Intermediate Parent to):

 

SECTION 5.01.  Existence; Businesses and Properties.  (a)  Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except, in the case of a Subsidiary other than the
Borrower, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and except as otherwise expressly permitted under
Section 6.05; provided that Parent or the Borrower may liquidate or dissolve one
or more Subsidiaries (other than the Borrower) if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by
Parent or a Subsidiary of Parent (in the case of any Subsidiary that is not
(i) the Borrower or (ii) a Subsidiary of the Borrower), the Borrower or a
Subsidiary of the Borrower in such liquidation or dissolution, except that
Subsidiary Loan Parties may not be liquidated into Subsidiaries that are not
Loan Parties and Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries.

 

(b)           Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, do or cause to be done all things necessary
to (i) lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, Intellectual Property Rights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, and (ii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in

 

--------------------------------------------------------------------------------


 

good repair, working order and condition and from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).

 

SECTION 5.02.  Insurance.  (a)  Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.

 

(b)           In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:

 

(i)            neither the Agents, the Lenders, nor their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 5.02, it being understood
that (A) the Borrower Parties and their Subsidiaries shall look solely to their
insurance companies or any other parties other than the aforesaid parties for
the recovery of such loss or damage and (B) such insurance companies shall have
no rights of subrogation against the Agents, the Lenders or their agents or
employees.  If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower Parties hereby agree, to the
extent permitted by law, to waive, and further agree to cause each of their
Subsidiaries, to the extent permitted by law, to waive, its right of recovery,
if any, against the Administrative Agent, the Lenders and their agents and
employees;

 

(ii)           the designation of any form, type or amount of insurance coverage
by the Administrative Agent or the Collateral Agent under this Section 5.02
shall in no event be deemed a representation, warranty or advice by the Agents
or the Lenders that such insurance is adequate for the purposes of the business
of the Borrower and its Subsidiaries or the protection of their properties; and

 

(c)           (A) fire and extended coverage policies maintained with respect to
any Collateral shall be endorsed or otherwise amended to include (1) a lenders’
loss payable clause (regarding personal property), in form and substance
reasonably satisfactory to the Collateral Agent, which endorsements or
amendments shall provide that the insurer shall pay all proceeds in respect of
personal property otherwise payable to the Borrower and its Subsidiaries under
the policies directly to the Collateral Agent, and (2) a provision to the effect
that none of the Loan Parties, the Agents, the Lenders or any other person shall
be a co-insurer; (B) commercial general liability policies shall be endorsed to
name the Collateral Agent as an additional insured; and (C) business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (1) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the
Borrower and its Subsidiaries under the policies directly to the Collateral
Agent and (2) a provision to the effect that none of the Loan Parties, the
Agents, the Lenders or any other party shall be a co-insurer.  Each such policy
referred to in this Section 5.02 shall also provide that it shall not be
canceled, modified or not renewed (x) by reason of nonpayment of premium except
upon not less than ten days’ prior written notice thereof by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (y) for any other reason except upon not less than 30
days’ prior written notice thereof by the insurer to the Collateral Agent. The
Borrower shall deliver to the Collateral Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a

 

--------------------------------------------------------------------------------


 

policy previously delivered to the Collateral Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Collateral Agent
of payment of the premium therefor.  Notwithstanding the foregoing, it is
understood and agreed that no Loan Party shall be required to maintain flood
insurance unless any material Real Property is required to be so insured
pursuant to the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Act of 1968, and the regulations promulgated thereunder because such
material Real Property is located in an area which has been identified by the
Secretary of Housing and Urban Development as a “special flood hazard area”.

 

SECTION 5.03.  Taxes.  Pay and discharge promptly when due all material Taxes
imposed upon it or its income or profits or in respect of its property, before
the same shall become delinquent or in default, as well as all lawful claims
which, if unpaid, would reasonably be expected to give rise to a Lien (other
than a Permitted Lien) upon such properties or any part thereof; provided that
such payment and discharge shall not be required with respect to any Tax,
assessment, charge, levy or claim so long as (a) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and (b) Parent, the
Borrower or any affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto.

 

SECTION 5.04.  Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)           within 110 days following the end of the fiscal year ending
December 30, 2012,2012 and within 90 days following the end of each fiscal year
thereafter, either (at the option of the Borrower) (i) a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of SF CCUltimate Parent and its Subsidiaries as
of the close of such fiscal year and the consolidated results of itstheir
operations during such year, or (ii) a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of Parent and its Subsidiaries as of the close of such fiscal year and
the consolidated results of itstheir operations during such year (provided that
if SF CCUltimate Parent or Parent, as the case may be, includes the financial
results of any person that is not a Loan Party or a Subsidiary of Borrower
Holdco in such financial statements, the Borrower shall also provide a
supplement showing consolidating information for Borrower Holdco and its
Subsidiaries) and, in each case, starting with the fiscal year ending
December 29, 2013,, setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified as to scope of
audit or as to the status of SF CCUltimate Parent, Parent or any Material
Subsidiary as a going concern other than any such qualification or exception
that is solely with respect to, or resulting solely from, an upcoming maturity
date under this Agreement, the Term Loan Facility or the Second Lien Term Loan
Facility occurring within one year from the time such report is delivered) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of SF
CCUltimate Parent and its Subsidiaries or Parent and its Subsidiaries, as the
case may be, on a consolidated basis in accordance with GAAP (it being
understood that the delivery of annual reports on Form 10-K of SF CCUltimate
Parent or Parent and their respective consolidated Subsidiaries shall satisfy
the requirements of this Section 5.04(a) to the extent such annual reports
include the information specified herein) (the applicable financial statements
delivered pursuant to this clause (a) being the “Annual Financial Statements”);

 

(b)           within 45 days (except in the case of the first two fiscal
quarters for which quarterly financial statements are required to be delivered
hereunder, within 60 days) following the end of each of the first three fiscal
quarters of each fiscal year, (i) either (at the option of the Borrower) (A) a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of SF CCUltimate Parent and its Subsidiaries as
of the close of such fiscal quarter and the

 

--------------------------------------------------------------------------------


 

consolidated and consolidating results of itstheir operations during such fiscal
quarter, or (B) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of Parent and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of itstheir operations during such fiscal quarter (provided that if SF
CCUltimate Parent or Parent, as the case may be, includes the financial results
of any person that is not a Loan Party or a Subsidiary of Borrower Holdco in
such financial statements, the Borrower shall also provide a supplement showing
consolidating information for Borrower Holdco and its Subsidiaries) and, in each
case, the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, and (ii) management’s discussion and analysis of significant
operational and financial developments during such quarterly period, all of
which shall be in reasonable detail and which consolidated balance sheet and
related statements of operations and cash flows shall be certified by a
Responsible Officer of Parent on behalf of Parent as fairly presenting, in all
material respects, the financial position and results of operations of Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery of quarterly reports on Form 10-Q of SF CCUltimate
Parent or Parent and their respective consolidated Subsidiaries shall satisfy
the requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein) (the applicable financial statements
delivered pursuant to this clause (b) being the “Quarterly Financial Statements”
and, together with the Annual Financial Statements, the “Required Financial
Statements”);

 

(c)           concurrently with any delivery of Required Financial Statements
under paragraphs (a) and (b) of this Section 5.04, a certificate of a Financial
Officer of the Borrower (i) certifying that no Default or Event of Default has
occurred and is continuing or, if a Default or Event of Default has occurred and
is continuing, specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto, (ii) if a Covenant
Trigger Event has occurred and is continuing, demonstrating compliance with
Section 6.10 (in reasonable detail satisfactory to the Administrative Agent),
(iii) certifying a list of all Immaterial Subsidiaries, that each Subsidiary set
forth on such list individually qualifies as an Immaterial Subsidiary and that
all such Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (b) of the definition of the term “Immaterial Subsidiary” and
(iv) certifying a list of all Unrestricted Subsidiaries at such time and that
each Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by SF
CCUltimate Parent, Parent, the Borrower or any other Subsidiary with the SEC, or
after an initial public offering, distributed to its stockholders generally, as
applicable; provided that such reports, proxy statements, filings and other
materials required to be delivered pursuant to this clause (d) shall be deemed
delivered for purposes of this Agreement when posted to the website of the
Borrower;

 

(e)           within 90 days after the beginning of each fiscal year, a
reasonably detailed consolidated annual budget for such fiscal year (including a
projected consolidated balance sheet of Parent and its Subsidiaries as of the
end of each fiscal quarter for the following fiscal year, and annual
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of Parent to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

 

(f)            upon the reasonable request of the Collateral Agent, concurrently
with any delivery of Annual Financial Statements under paragraph (a) of this
Section 5.04, an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection

 

--------------------------------------------------------------------------------


 

Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this paragraph (f) or
Section 5.10(ed);

 

(g)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent or any
Subsidiary, or compliance with the terms of any Loan Document, in each case, as
the Administrative Agent may reasonably request (for itself or on behalf of any
Lender);

 

(h)           on or before the 15th Business Day of each month from and after
the Closing Date, a Borrowing Base Certificate from the as of the last day of
the immediately preceding month, with such supporting materials as the
Administrative Agent shall reasonably request.  Notwithstanding the foregoing,
after the occurrence and during the continuance of (i) a Weekly Monitoring Event
or (ii) a Designated Event of Default, on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day), the
Borrower shall furnish a Borrowing Base Certificate calculated as of the close
of business on Saturday of the immediately preceding calendar week;

 

(i)            promptly upon request by the Administrative Agent (so long as the
following are obtainable using commercially reasonable measures), copies of
(i) each Schedule SB (Single-Employer Defined Benefit Plan Actuarial
Information) to the most recent annual report (Form 5500 Series) filed with the
Internal Revenue Service with respect to a Plan, (ii) the most recent actuarial
valuation report for any Plan, (iii) all notices received from a Multiemployer
Plan sponsor, a plan administrator or any governmental agency, or provided to
any Multiemployer Plan by the Borrower, any other Subsidiary or any ERISA
Affiliate, concerning an ERISA Event and (iv) with respect to each Foreign
Benefit Plan, any available annual reports, actuarial valuation reports or
notices from plan sponsors, plan administrators or any Governmental Authority
with respect to such plan; and

 

(j)            promptly following any request therefor by the Administrative
Agent (so long as the following are obtainable using commercially reasonable
measures), copies of (i) any documents described in Section 101(k)(1) of ERISA
that Parent, the Borrower, any other Subsidiary or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l)(1) of ERISA that Parent, the Borrower, any other Subsidiary or
any ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if Parent, the Borrower, any other Subsidiary or any ERISA Affiliate has
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, Parent, the Borrower, such other Subsidiary or
such ERISA Affiliate shall promptly make a request for such documents or notices
from the such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof;

 

provided that in the event that Parent and/or any Parent Entity, as applicable,
is not engaged in any business or activity, and does not own any assets or have
other liabilities, other than those incidental to its ownership directly or
indirectly of the Equity Interests of the Borrower and the other Subsidiaries,
such consolidated reporting at a Parent Entity’s level in a manner consistent
with that described in paragraphs (a) and (b) of this Section 5.04 for Parent
will satisfy the requirements of such paragraphs.

 

SECTION 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of the Borrower obtains
actual knowledge thereof:

 

(a)           any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

--------------------------------------------------------------------------------


 

(b)           the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Parent or any of its Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

(c)           any other development specific to Parent or any of its
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect;

 

(d)           the development of any ERISA Event that, together with all other
ERISA Events that have developed or occurred, would reasonably be expected to
have a Material Adverse Effect;

 

(e)           any material change in accounting policies or financial reporting
practices by any Loan Party with respect to the Borrower’s Accounts and
Inventory or which otherwise could reasonably be expected to affect the
calculation of the Borrowing Base and Reserves; and

 

(f)            the receipt of any material notice from a supplier, seller or
agent pursuant to either PACA or PASA, other than invoices.

 

SECTION 5.06.  Compliance with Laws.  Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property
(including ERISA and the USA PATRIOT Act), except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or laws related to
Taxes, which are the subject of Section 5.03.

 

SECTION 5.07.  Maintaining Records; Access to Properties and Inspections;
Appraisals.  (a)  Maintain all financial records in accordance with GAAP and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender, to
visit and inspect the financial records and the properties of the Borrower or
any of its Subsidiaries at reasonable times, upon reasonable prior notice to the
Borrower, and as often as reasonably requested, to make extracts from and copies
of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender, upon reasonable prior notice to the Borrower to
discuss the affairs, finances and condition of Parent or any of its Subsidiaries
with the officers thereof and independent accountants therefor (subject to
reasonable requirements of confidentiality, including requirements imposed by
law or by contract).

 

(b)           At any time in the Administrative Agent’s sole discretion upon the
occurrence and during the continuance of a Designated Event of Default, and at
such other times not more frequently than (i) once per yeartwelve-month period
if subclause (ii) does not apply and (ii) twice per year if and for so long
astwelve-month period if Availability is less than the greater of (A) $30.0
million and (B) 20.0% of the Line Cap at such time, in each case, for a period
of three or more consecutive Business Days, the Loan Parties shall, at their
expense and upon the Administrative Agent’s request, permit any persons
designated by the Administrative Agent to conduct field examinations at
reasonable business times and upon reasonable prior notice to the Borrower.  The
Loan Parties shall reasonably cooperate with the Administrative Agent and such
persons in the conduct of such field examinations.  Notwithstanding the
foregoing, the Administrative Agent shall not conduct any field examinations so
long as, at all times during the preceding twelve-month period, (A) Revolving
Credit Facility Exposure (excluding Revolving L/C Exposure) was zero and
(B) Revolving L/C Exposure was less than $35.0 million.

 

--------------------------------------------------------------------------------


 

(c)           At any time in the Administrative Agent’s sole discretion upon the
occurrence and during the continuance of a Designated Event of Default, and at
such other times not more frequently than (i) once per yeartwelve-month period
if subclause (ii) does not apply and (ii) twice per year if and for so long
astwelve-month period if Availability is less than the greater of (A) $30.0
million and (B) 20.0% of the Line Cap at such time, in each case, for a period
of three or more consecutive Business Days, the Loan Parties shall, at their
expense and upon the Administrative Agent’s request, permit any Acceptable
Appraiser to conduct appraisals of the Collateral at reasonable business times
and upon reasonable prior notice to the Borrower.  The Loan Parties shall
reasonably cooperate with the Administrative Agent and such Acceptable Appraiser
in the conduct of such appraisals.  Such appraisals shall be prepared in a form
and on a basis reasonably satisfactory to the Administrative Agent, such
appraisals to include, without limitation, information required by applicable
law and by the internal policies of the Lenders.  In addition, the Loan Parties
shall have the right (but not the obligation), at their expense, at any time and
from time to time to provide the Administrative Agent with additional appraisals
or updates thereof of any or all of the Collateral from any Acceptable Appraiser
prepared in a form and on a basis reasonably satisfactory to the Administrative
Agent, in which case such appraisals or updates shall be used in connection with
the determination of the Appraised Liquidation Value and the calculation of the
Borrowing Base hereunder.  With respect to each appraisal made pursuant to this
Section 5.07(c) after the Closing Date, (i) the Administrative Agent and the
Loan Parties shall each be given a reasonable amount of time to review and
comment on a draft form of the appraisal prior to its finalization and (ii) any
adjustments to the Appraised Liquidation Value or the Borrowing Base hereunder
as a result of such appraisal shall become effective 20 days following the
finalization of such appraisal.

 

(d)           The Borrower Parties shall cause (i) not less than one physical
inventory at each store location to be undertaken in each 12 -month period by
such inventory takers as are reasonably satisfactory to the Collateral Agent and
(ii) periodic cycle counts of Inventory to be undertaken at each warehouse or
distribution center, in each case, at least once in each 12 -month period, and
at the expense of the Borrower Parties, in accordance with the Borrower Parties’
usual business practices, conducted using methodology routinely used by the
Borrower Parties in their ordinary course of business with respect to such
Inventory counts or as otherwise consistent with standard and customary business
practices, and shall post such results to the Borrower Parties’ stock ledgers
and general ledgers, as applicable.

 

SECTION 5.08.  Use of Proceeds.

 

Use the proceeds of the Revolving Loans and the Swingline Loans and request
issuance of Letters of Credit solely for general corporate purposes (including,
without limitation, for capital expenditures, Permitted Business Acquisitions,
the repayment or refinancing of Indebtedness and the making of Investments and
Restricted Payments, in each case to the extent not prohibited hereunder).

 

SECTION 5.09.  Compliance with Environmental Laws.  Comply, and make reasonable
efforts to cause all lessees and other persons occupying its fee-owned Real
Properties to comply, with all Environmental Laws applicable to its operations
and properties, and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case, to the
extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.10.  Further Assurances; Additional Security.  (a)  Execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents and recordings of Liens in stock registries),
that may be required under any applicable law, or that the Collateral Agent may
reasonably request, to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Borrower, and provide to the

 

--------------------------------------------------------------------------------


 

Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

 

(b)           If Borrower Holdco or any of its Subsidiaries that are Loan
Parties directly or indirectly acquires fee-owned Real Property after the
Closing Date that, combined with all other fee-owned Real Property owned by
Borrower Holdco and its Subsidiaries that are Loan Parties at such time, has an
aggregate fair market value of $35.0 million or more, (i) notify the Collateral
Agent thereof, (iiand upon the Administrative Agent’s written request, (A) cause
each such fee-owned Real Property that has a fair market value of $3.0 million
or more to be subjected to a mortgage or deed of trust securing the Obligations,
in form and substance reasonably acceptable to the Collateral Agent, (iiiB)
obtain fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies in form and substance, with endorsements (including
zoning endorsements where available) and in amounts reasonably acceptable to the
Collateral Agent (the “Mortgage Policies”), (iv) to the extent necessary to
issue the Mortgage Policies, obtain American Land Title Association/American
Congress on Surveying and Mapping form surveys, dated no more than 30 days
before the date of their delivery to the Collateral Agent, certified to the
Collateral Agent and the issuer of the Mortgage Policies in a manner reasonably
satisfactory to the Collateral Agent, (v) provide evidence of insurance
(including all insurance required to comply with applicable flood insurance
laws) naming the Collateral Agent as loss payee and additional insured with such
responsible and reputable insurance companies or associations, and in such
amounts and covering such risks, as are reasonably satisfactory to the
Collateral Agent, including, without limitation, the insurance required by the
terms of any mortgages or deeds of trust, (vi) obtain customary mortgage or deed
of trust enforceability opinions of local counsel for the Loan Parties in the
states in which such fee-owned Real Properties are located and (vii) take, and
cause the applicable Subsidiary to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to perfect such Liens, including
actions described in paragraph (a) of this Section 5.10, in each case, at the
expense of the Loan Parties, subject to paragraph (e) of this Section 5.10;
provided that in the case of this clause (b) (other than with respect to items
required by law), the Administrative Agent or the Collateral Agent, as
applicable, shall be deemed to be “reasonably satisfied” if the administrative
agent or the collateral agent, as applicable, under the Term Loan Documents
shall be reasonably satisfied.

 

(c)           If any additional Subsidiary of Borrower Holdco is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary), within five Business Days after the date such
Subsidiary is formed or acquired, notify the Collateral Agent thereof and,
within 20 Business Days after the date such Subsidiary is formed or acquired (or
such longer period as the Collateral Agent shall agree), cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by or on behalf of Borrower Holdco or any of  its Subsidiaries that is a Loan
Party, subject to paragraph (e) of this Section 5.10.

 

(d)           (i) In each case other than in connection with the Contribution,
furnish to the Collateral Agent five Business Days prior written notice of any
change in any Loan Party’s (A) corporate or organization name,
(B) organizational structure or (C) organizational identification number (or
equivalent); provided that the Borrower shall not effect or permit any such
change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all
Collateral for the benefit of the applicable Secured Parties and (ii) promptly
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.

 

--------------------------------------------------------------------------------


 

(e)                                  The Collateral and Guarantee Requirement
and the other provisions of this Section 5.10 need not be satisfied with respect
to any Excluded Assets or Excluded Equity Interests (each as defined in the
Collateral Agreement) or any exclusions and carve-outs from the perfection
requirements set forth in the Collateral Agreement.

 

SECTION 5.11.  Cash Management Systems; Application of Proceeds of Accounts.

 

(a)                                 Within 90 days after the Closing Date (or
such longer period as may be consented to by the Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed):

 

(i)                                     enter into blocked account agreements
(each, a “Blocked Account Agreement”), in form reasonably satisfactory to the
Administrative Agent, with the Collateral Agent and any bank with which Borrower
Holdco or any of its Subsidiaries that is a Subsidiary Loan Party maintains
(A) any DDA having an average daily balance for any 30 day period in excess of
$250,000 and (B) any concentration account into which DDAs are swept (each such
account described in clauses (A) and (B), a “Blocked Account”) covering each
such Blocked Account maintained with such bank;

 

(ii)                                  ensure that all cash, checks, proceeds of
collections of Accounts and other amounts received by or on behalf of Borrower
Holdco or any of its Subsidiaries that is a Subsidiary Loan Party are deposited
promptly upon receipt in accordance with historical practices into a DDA
maintained in the name of Borrower Holdco or such Subsidiary Loan Party; and

 

(iii)                               deliver notifications to each depository
institution with which any DDA is maintained, in form reasonably satisfactory to
the Administrative Agent (each, a “DDA Notification”), instructing such
depository institution to sweep, no less frequently than once per Business Day,
all available cash balances and cash receipts, including the then contents or
then entire ledger balance of such DDA net of such minimum balance (not to
exceed $50,000 per account), if any, required by the bank at which such DDA is
maintained to a concentration account of the Borrower Parties that are subject
to Blocked Account Agreements; provided that Borrower Holdco and its
Subsidiaries that areis Subsidiary Loan Parties may maintain credit balances
(including cash and cash equivalents) in DDAs or other deposit or securities
accounts that are not Blocked Accounts (“Other Accounts”), so long as the
aggregate credit balances in all such Other Accounts does not exceed $5.0
million (such amount, the “Excluded Amount”).

 

Notwithstanding anything herein to the contrary, the provisions of this
Section 5.11(a) shall not apply to any deposit account that is acquired by a
Loan Party in connection with a Permitted Business Acquisition or other
Investment permitted under this Agreement prior to the date that is 90 days (or
such later date as may be consented to by the Administrative Agent, such consent
not to be unreasonably withheld, conditioned or delayed) following the date of
such Permitted Business Acquisition or other Investment, and the balances held
in such deposit accounts at the date of such Permitted Business Acquisition or
other Investment shall not be counted toward the Excluded Amount until the end
of such 90 day period (or later period, if applicable).

 

(b)                                 Within 90 days after the Closing Date (or
such longer period as may be consented to by the Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed), deliver to the
Administrative Agent notifications in form reasonably satisfactory to the
Administrative Agent executed on behalf of each applicable Borrower Party and
addressed to such Borrower Party’s credit

 

--------------------------------------------------------------------------------


 

card clearinghouses and processors (each, a “Credit Card Notification”);
provided that, with respect to clauses (a) and (b) of this Section 5.11:

 

(i)                                     Each Blocked Account Agreement and
Credit Card Notification shall require, after the occurrence and during the
continuance of a Cash Dominion Event and receipt by the Borrower and the
depository bank or credit card clearinghouse or processor, as applicable, of
written notice thereof by the Administrative Agent, the ACH or wire transfer no
less frequently than once per Business Day (unless this Agreement has been
terminated, the Commitments have been terminated and the Obligations (other than
Obligations in respect of Specified Hedge Agreements, Cash Management
Obligations and contingent indemnification and reimbursement obligations for
which no claim has been asserted) have been paid in full and all Letters of
Credit have expired or been terminated or cash collateralized on terms
satisfactory to the Issuing Bank) of all available cash balances and cash
receipts, including the then contents or then entire ledger balance of each
Blocked Account net of such minimum balance (not to exceed $100,000 per
account), if any, required by the bank at which such Blocked Account is
maintained to an account established with, and subject to the control of, the
Administrative Agent (the “Dominion Account”).

 

(ii)                                  All collected amounts received in the
Dominion Account shall be distributed and applied on a daily basis to the
repayment of all Loans outstanding under this Agreement and to the payment of
all other Obligations then due and owing with any excess, unless an Event of
Default shall have occurred and be continuing, to be remitted to the Borrower
Parties.

 

(iii)                               At any time after the occurrence and during
the continuance of an Event of Default or a Cash Dominion Event as to which the
Administrative Agent has notified the Borrower, any cash or cash equivalents
owned by any Borrower Party shall be deposited in a Blocked Account subject to a
Blocked Account Agreement (or a DDA which is swept daily to such a Blocked
Account).

 

(iv)                              The Loan Parties may close DDAs or Blocked
Accounts and/or open new DDAs or Blocked Accounts, subject to the
contemporaneous execution and delivery to the Administrative Agent of a DDA
Notification or Blocked Account Agreement consistent with the provisions of this
Section 5.11.  Unless consented to in writing by the Administrative Agent, the
Loan Parties shall not enter into any agreements with credit card processors
unless contemporaneously therewith a Credit Card Notification is executed and a
copy thereof is delivered to the Administrative Agent.

 

(v)                                 The Dominion Account shall at all times be
under the sole dominion and control of the Collateral Agent.

 

(vi)                              So long as (A) no Event of Default has
occurred and is continuing and (B) no Cash Dominion Event has occurred and is
continuing, the Loan Parties shall have full and complete access to, and may
direct the manner of disposition of, funds in the Blocked Accounts.

 

(vii)                           Any amounts held or received in the Dominion
Account (including all interest and other earnings with respect thereto, if any)
at any time (A) after this Agreement has been terminated, the Commitments have
been terminated and the Obligations (other than Obligations in respect of
Specified Hedge Agreements, Cash Management

 

--------------------------------------------------------------------------------


 

Obligations and contingent indemnification and reimbursement obligations for
which no claim has been asserted) have been paid in full and all Letters of
Credit have expired or been terminated or cash collateralized on terms
satisfactory to the Issuing Bank or (B) when all Events of Default and Cash
Dominion Events have been cured shall be remitted to the Loan Parties as the
Borrower may direct.

 

SECTION 5.12.  Fiscal Year; Accounting.  In the case of Parent, cause its fiscal
year to end on December 31 or the Sunday closest to December 31, unless prior
written notice of a change is given to the Administrative Agent, whereupon the
Parent, Borrower Holdco, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

 

SECTION 5.13.  Creation of Co-Borrowers.

 

(a)                                 Provide to the Administrative Agent, to the
extent the Borrower intends to qualify any then-existing Subsidiary Loan Party
that is a Subsidiary of the Borrower as a co-borrower under this Agreement (each
such party, a “Co-Borrower”) (i) a written request to designate such Subsidiary
Loan Party as a Co-Borrower and (ii) a Co-Borrower Joinder Agreement executed by
each of the Borrower and such Loan Party; provided that the materials required
to be delivered pursuant to this clause (a) may be delivered to the
Administrative Agent concurrently with the materials causing the applicable Loan
Party to guarantee the Obligations pursuant to the Collateral Agreement (it
being understood that no person may become a Co-Borrower unless it is first (or
simultaneously) becomes a guarantor of the Obligations and no Loan Party can
become a Co-Borrower until such materials have been delivered).

 

(b)                                 Provide to the Administrative Agent, to the
extent the Borrower intends to cause the release of any Co-Borrower from its
qualification as a Co-Borrower hereunder (i) a written request for the release
of the applicable Co-Borrower stating that such Co-Borrower is concurrently
being released from its Obligations as a Subsidiary Loan Party in accordance
with the terms of the Loan Documents and (ii) an updated Borrowing Base
Certificate which shall demonstrate that, after giving effect to the exclusion
of such Co-Borrower’s assets from the Borrowing Base, the Revolving Facility
Exposure will not exceed the Line Cap (or that Loans are being repaid or Letters
of Credit cash collateralized in connection with such requested release to the
extent necessary to eliminate such excess); provided that (A) any such request
for release shall be effective upon the release of such Subsidiary Loan Party
from the Collateral Agreement and the receipt of the materials referred to in
clauses (ai) and (bii) of this Section 5.13,paragraph (b), (B) the
Administrative Agent and/or Lenders shall, upon the release of any Co-Borrower
hereunder, return to the Borrower any Notes executed by such Co-Borrower and
(C) the Administrative Agent shall, at the request of the Borrower, provide
evidence of the release of any Co-Borrower in a form reasonably acceptable to
the Borrower to the extent such release is permitted pursuant to this
clause (b).

 

SECTION 5.14.  Lender Calls.  Following receipt by the Borrower of a request by
the Required Lenders, use commercially reasonable efforts to hold an update call
(which call shall take place on or prior to the date that is ten Business Days
following the receipt of such notice) with a Financial Officer of the Borrower
and such other members of senior management of the Borrower as the Borrower
deems appropriate (with such other details to be reasonably agreed between the
Borrower and the Administrative Agent) and the Lenders and their respective
representatives and advisors to discuss the state of the Borrower’s business,
including, but not limited to, recent performance, cash and liquidity
management, operational activities, current business and market conditions and
material performance changes; provided that in no event shall more than one such
call be requested in any fiscal year (in total with respect to this Agreement,
and the Term Loan Agreement and the Second Lien Term Loan Credit Agreement).

 

--------------------------------------------------------------------------------


 

SECTION 5.15.  Post-Closing Matters.  Deliver to Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, the items
described on Schedule 5.15 hereof on or before the dates specified with respect
to such items on Schedule 5.15 (or, in each case, such later date as may be
agreed to by Administrative Agent in its sole discretion or, with respect to
matters relating primarily to the Term Priority Collateral, in the sole
discretion of the administrative agent under the Term Loan Credit Agreement). 
All representations and warranties contained in this Agreement and the other
Loan Documents shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described on Schedule 5.15
within the time periods specified thereon, rather than as elsewhere provided in
the Loan Documents).

 

ARTICLE VI

 

Negative Covenants

 

Each of Borrower Holdco and the Borrower Parties covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the Obligations (other than Obligations in
respect of Specified Hedge Agreements, Cash Management Obligations and
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted) have been paid in full and
Letters of Credit have expired or been terminated or cash collateralized on
terms satisfactory to the Issuing Bank, unless the Required Lenders shall
otherwise consent in writing, neither Borrower Holdco nor such Borrower Party
will, nor will not it permit any of its Subsidiaries to:

 

SECTION 6.01.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)                                 [Reserved];

 

(b)                                 Indebtedness created hereunder or under the
other Loan Documents, Credit Agreement Refinancing Indebtedness, Indebtedness
created under Incremental FacilitiesRevolving Commitments and any unsecured
Indebtedness constituting Permitted Refinancing Indebtedness incurred to
Refinance any of the foregoing;

 

(c)                                  Indebtedness pursuant to Hedge Agreements;

 

(d)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance to
Borrower Holdco or any of its Subsidiaries pursuant to reimbursement or
indemnification obligations to such person, in each case, in the ordinary course
of business; provided that upon the incurrence of Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations shall be reimbursed not later than 30 days following such
incurrence;

 

(e)                                  intercompany Indebtedness between or among
Borrower Holdco and any of its Subsidiaries; provided that Indebtedness owing by
any Subsidiary of Borrower Holdco that is not a Subsidiary Loan Party to
Borrower Holdco, the Borrower or any other Subsidiary Loan Party (together with
investments in non-Subsidiary Loan Parties permitted under Section 6.04(b))
shall not exceed the greater of (a) $30.0 million and (b) 2.25% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
such Indebtedness is incurred for which Required Financial Statements have been
delivered pursuant to Section 5.04 at any time outstanding and, in the case of
Indebtedness owing by the

 

--------------------------------------------------------------------------------


 

Borrower or any other Subsidiary Loan Party to any Subsidiary that is not a
Subsidiary Loan Party, to be subordinated to the Obligations pursuant to
customary subordination provisions;

 

(f)                                   Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

(g)                                  (i) to the extent constituting
Indebtedness, Cash Management Obligations and other Indebtedness in respect of
Cash Management Services in the ordinary course of business, (ii) other
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds, so
long as such Indebtedness (other than credit or purchase cards) is extinguished
within ten Business Days after notification is received by the Borrower of its
incurrence, and (iii) any other cash management services entered in the ordinary
course of business;

 

(h)                                 (i) Indebtedness incurred or assumed in
connection with Permitted Business Acquisitions and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided that,
in each case, (A) no Event of Default shall have occurred and be continuing
immediately before such Permitted Business Acquisition or would result
immediately after giving pro forma effect to such Permitted Business Acquisition
and any related transactions, (B) the Borrower shall be able to incur $1 of
Ratio Debt, (C)(1) if such Indebtedness incurred or assumed is Consolidated
First Lien Net Debt, the Senior Secured First Lien Net Leverage Ratio shall not
exceed the Closing Date Senior Secured First Lien Net Leverage Ratio and (2) if
such Indebtedness incurred or assumed is secured Indebtedness other than
Consolidated First Lien Net Debt, the Senior Secured Net Leverage Ratio shall
not exceed the Closing Date Senior Secured Net Leverage Ratio, in each case,
immediately after giving pro forma effect to such incurrence or assumption of
Indebtedness, (D) such Indebtedness shall mature at least 91 days after the
Latest Maturity Date and (E) if such Indebtedness shall not beincurred or
assumed is secured withby a Lien on the ABL Priority Collateral that, such Lien
is not subordinated to the Liens securing the Obligations pursuant to the
ABL/Term Intercreditor Agreement or another intercreditor agreement
substantially consistent with and no less favorable to the Lenders in any
material respect than the ABL/Term Loan Intercreditor Agreement;

 

(i)                                     Capital Lease Obligations, Indebtedness
with respect to mortgage financings and purchase money Indebtedness in an
aggregate principal amount not to exceed the greater of (i) $35.0 million and
(ii) 2.75% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Indebtedness is incurred for which
Required Financial Statements have been delivered pursuant to Section 5.04, at
any time outstanding, and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided that such Indebtedness shall be incurred
within 270 days after the acquisition, lease or improvement of the property that
is the subject of such Indebtedness;

 

(j)                                    Capital Lease Obligations in respect of
any Sale and Lease-Back Transaction that is permitted under Section 6.03, and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(k)                                 other Indebtedness; provided that the
aggregate principal amount of Indebtedness incurred pursuant to this clause
(k) shall not exceed the greater of (i) $30.0 million and (ii) 2.25% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which Required Financial Statements have been
delivered pursuant to Section 5.04, at any time outstanding;

 

--------------------------------------------------------------------------------


 

(l)                                     Indebtedness consisting of Term Loan
Obligations in an aggregate principal amount, when aggregated with the aggregate
principal amount of any Permitted Refinancing Indebtedness in respect of the
foregoing, not in excess of (A) $720.0 million plus (B) the aggregate principal
amount of any Incremental Term Loans or Incremental Equivalent First Lien Term
Debt, in each case permitted by the Term Loan Credit Agreement as in effect on
December 20, 2013 (after giving effect to Amendment No. 2 to such Term Loan
Credit Agreement) plus (C) any increase contemplated by the definition of
“Permitted Refinancing Indebtedness”;

 

(m)                             Guarantees (i) of the Indebtedness of the
Borrower described in clause (l) of this Section 6.01 so long as any Liens
securing the Guarantee of the Term Loan Obligations, Second Lien Obligations or
any Permitted Refinancing Indebtedness in respect thereof are subject to the
ABL/Term Loan Intercreditor Agreement or another intercreditor agreement
substantially consistent with and no less favorable to the Lenders in any
material respect than the ABL/Term Loan Intercreditor Agreement, (ii) of any
Indebtedness of Borrower Holdco or any of its Subsidiaries permitted to be
incurred under this Agreement, (iii) of Indebtedness otherwise permitted
hereunder of Borrower Holdco or any of its Subsidiaries that is not a Subsidiary
Loan Party to the extent permitted by Section 6.04 (other than Section 6.04(v)),
(iv) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party and (v) of Indebtedness of Foreign
Subsidiaries incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(r) to the extent such Guarantee is permitted by
Section 6.04 (other than Section 6.04(v)); provided that Guarantees by Borrower
Holdco or any other Loan Party under this clause (m) of any Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the Obligations to at least the same extent as such
underlying Indebtedness is subordinated;

 

(n)                                 Indebtedness arising from agreements of
Borrower Holdco or any of its Subsidiaries providing for indemnification,
adjustment of purchase or acquisition price or similar obligations, in each
case, incurred or assumed in connection with the Transactions, any Permitted
Business Acquisition or the disposition of any business, assets or Subsidiaries
not prohibited by this Agreement, other than Guarantees of Indebtedness incurred
by any person acquiring all or any portion of such business, assets or
Subsidiaries for the purpose of financing any such Permitted Business
Acquisition;

 

(o)                                 Indebtedness supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

 

(p)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(q)                                 (i) other Indebtedness that matures no
earlier than 91 days after the Latest Maturity Date, so long as, immediately
after giving pro forma effect to the issuance, incurrence or assumption of such
Indebtedness, the Interest Coverage Ratio is 2.00 to 1.00 or greater (“Ratio
Debt”) and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Ratio Debt;

 

(r)                                    Indebtedness of Foreign Subsidiaries;
provided that the aggregate principal amount of Indebtedness incurred pursuant
to this clause (r) shall not exceed the greater of (i) $20.0 million and
(ii) 1.75% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which Required Financial
Statements have been delivered pursuant to Section 5.04, at any time
outstanding;

 

(s)                                   unsecured Indebtedness in respect of
obligations to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services so long as such obligations
are incurred in connection with open accounts extended by suppliers on customary
trade terms

 

--------------------------------------------------------------------------------


 

(which require that all such payments be made within 60 days after the
incurrence of the related obligations) in the ordinary course of business and
not in connection with the borrowing of money or any Hedge Agreements;

 

(t)                                    Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business;

 

(u)                                 Indebtedness incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures; provided that the
aggregate principal amount of Indebtedness incurred pursuant to this clause
(u) shall not exceed the greater of (i) $25.0 million and (ii) 2.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which Required Financial Statements have been
delivered pursuant to Section 5.04, at any time outstanding;

 

(v)                                 Indebtedness issued to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Parent or
any Parent Entity permitted by Section 6.06;

 

(w)                               Indebtedness consisting of obligations under
deferred compensation or other similar arrangements incurred by Borrower Holdco
or any of its Subsidiaries in connection with the Transactions or Permitted
Business Acquisitions or any other Investment permitted hereunder;

 

(x)                                 unsecured Indebtedness in a principal amount
not to exceed an amount equal to the Net Proceeds received from the issuance or
sale of Equity Interests of Borrower Holdco or any of its Subsidiaries and any
cash or cash equivalents consisting of a capital contribution received from
equityholders of Borrower Holdco or any of its Subsidiaries (other than from
Borrower Holdco, the Borrower or any other Subsidiary or in respect of
Disqualified Stock or any equity contributed as a Cure Right) so long as such
Indebtedness matures at least 91 days after the Latest Maturity Date; and

 

(y)                                 all premium (if any, including tender
premiums), defeasance costs, interest (including post -petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) of this Section 6.01.

 

SECTION 6.02.  Liens.  Create, incur, assume or permit to exist any Lien on any
of its property or assets (including Equity Interests or other securities of any
person) at the time owned by it or on any income or revenues or rights in
respect of any thereof, except the following (collectively, “Permitted Liens”):

 

(a)                                 (i) Liens existing on the Closing Date (or
created following the Closing Date pursuant to agreements in existence on the
Closing Date requiring the creation of such Liens) and, in each case, set forth
on Schedule 6.02(a); provided that such Liens shall secure only those
obligations that they secure on the Closing Date (and any Permitted Refinancing
Indebtedness in respect of such obligations permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of Borrower Holdco
or any of its Subsidiaries other than (A) after-acquired property that is
affixed to or incorporated into the property covered by such Lien and
(B) proceeds and products thereof and (ii) Liens securing property or assets
having a fair market value not to exceed $5.0 million in the aggregate and, in
each case, any modifications, replacements, renewals or extensions thereof;

 

(b)                                 Liens created under the Loan Documents and
Liens securing Permitted Junior Secured Refinancing Debt;

 

--------------------------------------------------------------------------------


 

(c)                                  any Lien securing Indebtedness or Permitted
Refinancing Indebtedness permitted by Section 6.01(h); provided that in the case
of a Lien securing Permitted Refinancing Indebtedness, such Lien shall be
permitted subject to compliance with clause (d) of the definition of “Permitted
Refinancing Indebtedness”;

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(e)                                  Liens imposed by law, including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, Borrower Holdco or any of its Subsidiaries shall have set aside on
its books reserves in accordance with GAAP;

 

(f)                                   (i) pledges and deposits and other Liens
made in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other social security laws or regulations and deposits securing liability to
insurance carriers under insurance or self -insurance arrangements in respect of
such obligations and (ii) pledges and deposits and other Liens securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
Borrower Holdco or any of its Subsidiaries;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred by Borrower Holdco or any of its Subsidiaries in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

 

(h)                                 survey exceptions and such matters as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights of way
covenants, conditions, restrictions and declarations on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of Borrower Holdco or any of its Subsidiaries;

 

(i)                                     Liens securing Indebtedness permitted by
Section 6.01(i) (limited to the assets subject to such Indebtedness);

 

(j)                                    Liens arising out of Sale and Lease-Back
Transactions permitted under Section 6.03, so long as such Liens attach only to
the property sold and being leased in such Sale and Lease-Back Transaction and
any accessions thereto or proceeds thereof and related property;

 

(k)                                 Liens securing judgments that do not
constitute an Event of Default under Section 7.01(j);

 

(l)                                     Liens disclosed by the title insurance
policies delivered on or subsequent to the Closing Date pursuant to Section 5.10
and any replacement, extension or renewal of any such Lien (so long as the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are

 

--------------------------------------------------------------------------------


 

permitted by this Agreement); provided that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal;

 

(m)                             any interest or title of a lessor or sublessor
under any leases or subleases entered into by Borrower Holdco or any of its
Subsidiaries in the ordinary course of business;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of Borrower Holdco or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Borrower Holdco or any of its Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Borrower
Holdco or any of its Subsidiaries in the ordinary course of business;

 

(o)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(p)                                 leases or subleases, licenses or sublicenses
(including with respect to intellectual property and software) granted to others
in the ordinary course of business that do not interfere in any material respect
with the business of Borrower Holdco and any of its Subsidiaries, taken as a
whole;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(r)                                    Liens solely on any cash earnest money
deposits made by Borrower Holdco or any of its Subsidiaries in connection with
any letter of intent or purchase agreement in respect of any Investment
permitted hereunder;

 

(s)                                   Liens with respect to property or assets
of any Subsidiary that is not a Subsidiary Loan Party securing Indebtedness of
any Subsidiary that is not a Subsidiary Loan Party permitted under Section 6.01;

 

(t)                                    (i) Liens securing Indebtedness of
Borrower Holdco or any of its Subsidiaries which Liens rank pari passu with the
Liens securing the Term Loan Obligations (or Indebtedness otherwise constituting
Consolidated First Lien Net Debt), so long as the Senior Secured First Lien Net
Leverage Ratio is less than or equal to the Closing Date Senior Secured First
Lien Net Leverage Ratio and (ii) Liens securing Indebtedness of Borrower Holdco
or any of its Subsidiaries, which Liens rank junior to the Liens securing the
Term Loan Obligations (and other secured Indebtedness constituting Consolidated
First Lien Net Debt), so long as (A) after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis, the Total Net Leverage Ratio is less
than or equal to the Closing Date Total Net Leverage Ratio and (B) such Liens on
the ABL Priority Collateral are subordinated to the Liens on the ABL Priority
Collateral securing the Obligations pursuant to the ABL/Term Loan Intercreditor
Agreement or another intercreditor agreement substantially consistent with and
no less favorable to the Lenders in any material respect than the ABL/Term Loan
Intercreditor Agreement;

 

(u)                                 the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business;

 

(v)                                 Liens arising from precautionary Uniform
Commercial Code financing statements;

 

--------------------------------------------------------------------------------


 

(w)                               Liens on Equity Interests of any joint venture
(i) securing obligations of such joint venture or (ii) pursuant to the relevant
joint venture agreement or arrangement;

 

(x)                                 Liens on securities that are the subject of
repurchase agreements constituting Permitted Investments under clause (d) of the
definition thereof;

 

(y)                                 Liens securing insurance premium financing
arrangements so long as such Liens are limited to the applicable unearned
insurance premiums;

 

(z)                                  Liens in favor of Borrower Holdco or any of
its Subsidiaries; provided that if any such Lien shall cover any Collateral, the
holder of such Lien shall execute and deliver to the Administrative Agent a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent;

 

(aa)                          Liens securing obligations permitted under
Section 6.01(l) (including, without limitation, Liens in respect of
(i) Specified Hedge Agreements (as defined in the Term Loan Credit Agreement)
and (ii) Cash Management Obligations (as defined in the Term Loan Credit
Agreement)), to the extent such Liens are subject to the ABL/Term Loan
Intercreditor Agreement or another intercreditor agreement substantially
consistent with and no less favorable to the Lenders in any material respect
than the ABL/Term Loan Intercreditor Agreement; and

 

(bb)                          other Liens securing obligations in an aggregate
principal amount outstanding at any time not to exceed the greater of (i) $30.0
million and (ii) 2.25% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which Required
Financial Statements have been delivered pursuant to Section 5.04, so long as
any such Liens on the Accounts or Inventory of any Borrower Party are
subordinated to the Liens on such assets securing the Obligations pursuant to
the ABL/Term Loan Intercreditor Agreement or another intercreditor agreement
substantially consistent with and no less favorable to the Lenders in any
material respect than the ABL/Term Loan Intercreditor Agreement.

 

SECTION 6.03.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that Sale and Lease-Back Transactions shall be permitted (a) pursuant
to the Sale/Lease-Back Documents, (b) with respect to property owned (i) by
Borrower Holdco or any of its Domestic Subsidiaries that is acquired after the
Closing Date so long as such Sale and Lease-Back Transaction is consummated
within 270 days of the acquisition of such property or (ii) by any Foreign
Subsidiary of Borrower Holdco regardless of when such property was acquired, and
(c) with respect to any property owned by Borrower Holdco or any of its Domestic
Subsidiaries, if at the time the lease in connection therewith is entered into,
and after giving effect to the entering into of such lease, the Remaining
Present Value of such lease, together with Indebtedness outstanding pursuant to
Section 6.01(i) and the Remaining Present Value of outstanding leases previously
entered into under this Section 6.03(c), would not exceed $35.0 million.

 

--------------------------------------------------------------------------------


 

SECTION 6.04.  Investments, Loans and Advances.  Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

 

(a)                                 the Transactions (including payment of the
purchase consideration under the Purchase Agreement and the Contribution);

 

(b)                                 (i) Investments in the Equity Interests of
Borrower Holdco, the Borrower or any other Subsidiary, (ii) intercompany loans
to Borrower Holdco, the Borrower or any other Subsidiary and (iii) Guarantees of
Indebtedness expressly permitted hereunder; provided that in the case of an
Investment by Borrower Holdco or any of its Subsidiaries in a Subsidiary that is
not a Subsidiary Loan Party, at the time such Investment is made, no Event of
Default shall have occurred and be continuing; provided further, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) made after the Closing Date in
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (i) plus
(B) intercompany loans made after the Closing Date to Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (ii) plus (C) Guarantees of
Indebtedness after the Closing Date of Subsidiaries that are not Subsidiary Loan
Parties pursuant to clause (iii) shall not exceed an aggregate net amount equal
to the greater of (1) $30.0 million and (2) 2.25% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such
Investment for which Required Financial Statements have been delivered pursuant
to Section 5.04; provided, further, that (x) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Borrower Holdco or any of its Subsidiaries and
(y) intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business consistent with past practice shall not be included
in calculating the limitation in this clause (b) at any time;

 

(c)                                  Permitted Investments and Investments that
were Permitted Investments when made;

 

(d)                                 Investments arising out of the receipt by
Borrower Holdco or any of its Subsidiaries of non-cash consideration for the
sale of assets permitted under Section 6.05;

 

(e)                                  loans and advances to officers, directors,
employees or consultants of any Parent Entity, Borrower Holdco or any of its
Subsidiaries (i) not to exceed $10.0 million in the aggregate at any time
outstanding (calculated without regard to write downs or write offs thereof),
(ii) in respect of payroll payments and expenses in the ordinary course of
business or (iii) in connection with the purchase of Equity Interests of any
Parent Entity solely to the extent that the amount of such loans and advances
shall be contributed to Borrower Holdco or any of its Subsidiaries in cash as
common equity;

 

(f)                                   accounts receivable, security deposits and
prepayments arising and trade credit granted in the ordinary course of business
and any assets or securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

 

(g)                                  Hedge Agreements;

 

--------------------------------------------------------------------------------


 

(h)                                 Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (h) is not increased at any time
above the amount of such Investments existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

 

(i)                                     Investments resulting from pledges and
deposits under Sections 6.02(a), (f), (g), (k), (q), (r), (t) and (bb);

 

(j)                                    other Investments in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed (i) the greater of (A) $40.0
million and (B) 3.25% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which Required
Financial Statements have been delivered pursuant to Section 5.04 (plus any
returns of capital actually received by the respective investor in respect of
Investments theretofore made by it pursuant to this clause (j)); provided that
if any Investment pursuant to this clause (j) is made in any person that is not
a Subsidiary at the date of the making of such Investment and such person
thereafter becomes a Subsidiary pursuant to another Investment, the amount of
which, when taken together with the amount of the prior Investment, would be
permitted under another provision of this Section 6.04, then any Investment in
such person outstanding under this clause (j) shall thereafter be deemed to have
been made pursuant to such other provision and shall cease to have been made
pursuant to this clause (j) for so long as such person continues to be a
Subsidiary;

 

(k)                                 Investments constituting Permitted Business
Acquisitions;

 

(l)                                     intercompany loans among Foreign
Subsidiaries and Guarantees by Foreign Subsidiaries permitted by
Section 6.01(m);

 

(m)                             Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business and Investments acquired as a result of a
foreclosure by Borrower Holdco or any of its Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

 

(n)                                 Investments of a Subsidiary of Borrower
Holdco acquired after the Closing Date or of an entity merged into, or
consolidated or amalgamated with, Borrower Holdco or the Borrower or merged into
or consolidated or amalgamated with any Subsidiary of Borrower Holdco after the
Closing Date, in each case, (i) to the extent permitted under this Section 6.04,
(ii) in the case of any acquisition, merger, consolidation or amalgamation, in
accordance with Section 6.05, and (iii) to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
consolidation or amalgamation and were in existence on the date of such
acquisition, merger, consolidation or amalgamation;

 

(o)                                 acquisitions of obligations of one or more
officers or other employees of any Parent Entity, the Borrower or any other
Subsidiary in connection with such officer’s or employee’s acquisition of Equity
Interests of any Parent Entity, so long as no cash is actually advanced by
Borrower Holdco or any of its Subsidiaries to such officers or employees in
connection with the acquisition of any such obligations;

 

(p)                                 Guarantees of operating leases (for the
avoidance of doubt, excluding Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by Borrower
Holdco or any of its Subsidiaries in the ordinary course of business;

 

--------------------------------------------------------------------------------


 

(q)                                 Investments to the extent that payment for
such Investments is made with Equity Interests of any Parent Entity;

 

(r)                                    Investments in the Equity Interests of
one or more newly formed persons that are received in consideration of the
contribution by Parent or any of its Subsidiaries of assets (including Equity
Interests and cash) to such person or persons; provided that (i) the fair market
value of such assets, determined on an arm’s-length basis, so contributed
pursuant to this clause (r) shall not in the aggregate exceed $10.0 million and
(ii) in respect of each such contribution, a Responsible Officer of the Borrower
shall certify (A) that, after giving effect to such contribution, no Default or
Event of Default shall have occurred and be continuing, (B) the fair market
value of the assets so contributed and (C) that the requirement of clause (i) of
this proviso is satisfied;

 

(s)                                   Investments consisting of the redemption,
purchase, repurchase or retirement of any Equity Interests permitted under
Section 6.06;

 

(t)                                    Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers consistent with past practices;

 

(u)                                 Investments in Foreign Subsidiaries not to
exceed $10.0 million, valued at the fair market value of such Investment at the
time such Investment is made;

 

(v)                                 Guarantees permitted under Section 6.01
(except to the extent such Guarantee is expressly subject to this Section 6.04);

 

(w)                               advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of Borrower Holdco or any of its Subsidiaries;

 

(x)                                 Investments, including loans and advances,
to any Parent Entity, so long as Borrower Holdco or any of its Subsidiaries
would otherwise be permitted to make a Restricted Payment in such amount;
provided that the amount of any such Investment shall also be deemed to be a
Restricted Payment under the appropriate clause of Section 6.06 for all purposes
of this Agreement;

 

(y)                                 Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other persons;

 

(z)                                  purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business,
to the extent such purchases and acquisitions constitute Investments;

 

(aa)                          Investments received substantially
contemporaneously in exchange for Equity Interests of any Parent Entity;

 

(bb)                          Investments in joint ventures, in the aggregate at
any time outstanding not to exceed the greater of (i) $35.0 million and
(ii) 2.75% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which Required Financial
Statements have been delivered pursuant to Section 5.04 (calculated without
regard to write downs or write offs thereof); provided that if any Investment
pursuant to this clause (bb) is made in any person that is not a Subsidiary at
the date of the making of such Investment and such person becomes a Subsidiary
after such date pursuant to another Investment the amount of which, when taken
together with the amount of the prior Investment, would be permitted under
another provision of this Section 6.04, any Investment in such person
outstanding

 

--------------------------------------------------------------------------------


 

under this Section 6.04clause (bb) shall thereafter be deemed to have been made
pursuant to such other provision and shall cease to have been made pursuant to
this clause (bb) for so long as such person continues to be a Subsidiary;

 

(cc)                            Investments in assets useful in the business of
Borrower Holdco and any of its Subsidiaries made with the proceeds of any
Reinvestment Deferred Amount or Below Threshold Asset Sale Proceeds (as each
assuch term is defined in the Term Loan Credit Agreement); provided, that if the
underlying Asset Sale or Recovery Event (as such term is defined in the Term
Loan Credit Agreement) was with respect to Borrower Holdco or a Subsidiary of
Borrower Holdco that is a Subsidiary Loan Party, then such Investment shall be
consummated by Borrower Holdco, the Borrower or a Subsidiary of Borrower Holdco
that is a Subsidiary Loan Party; and

 

(dd)                          additional Investments; provided that both
immediately before such Investment is made and immediately after giving effect
thereto, the Payment Conditions shall be satisfied.

 

The amount of Investments that may be made at any time in Subsidiaries of
Borrower Holdco that are not Subsidiary Loan Parties pursuant to
Section 6.04(b) or 6.04(j) (the “Related Sections”) may, at the election of the
Borrower, be increased by the amount of Investments that could be made at such
time under the other Related Section; provided that the amount of each such
increase in respect of one Related Section shall be treated as having been used
under the other Related Section.

 

SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions.  Merge
into, or consolidate or amalgamate with, any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer or otherwise
dispose of (in one transaction or in a series of transactions) all or any part
of its assets (whether now owned or hereafter acquired), or issue, sell,
transfer or otherwise dispose of any Equity Interests of any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person or
any division, unit or business of any other person, except that this
Section 6.05 shall not prohibit:

 

(a)                                 (i) the purchase and sale of inventory in
the ordinary course of business, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business,
(iii) the sale of surplus, obsolete, damaged or worn out equipment or other
property in the ordinary course of business or (iv) the disposition of Permitted
Investments;

 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
or would result therefrom, (i) the merger, consolidation or amalgamation of any
Subsidiary into (or with) Borrower Holdco or the Borrower in a transaction in
which Borrower Holdco or the Borrower, as applicable, is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary of Borrower Holdco that is a Subsidiary Loan Party in a transaction
in which the surviving or resulting entity is a Subsidiary of Borrower Holdco
that is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than Borrower Holdco, the Borrower or a Subsidiary Loan
Party receives any consideration, (iii) the merger, consolidation or
amalgamation of any Subsidiary that is not a Subsidiary Loan Party into or with
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary (other than the
Borrower) if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders or (v) the merger, consolidation
or amalgamation of any Subsidiary of Borrower Holdco (other than the Borrower)
with or into any other person in order to effect an Investment permitted under
Section 6.04 so long as the continuing or surviving person shall be a Subsidiary
of Borrower Holdco that is a Subsidiary Loan Party if the merging, consolidating
or amalgamating Subsidiary was a Subsidiary Loan Party and which, together with
each of its Subsidiaries, shall have complied with the requirements of
Section 5.10;

 

--------------------------------------------------------------------------------


 

(c)                                  sales, transfers, leases or other
dispositions to Borrower Holdco or any of its Subsidiaries (upon voluntary
liquidation or otherwise); provided that any sales, transfers, leases or other
dispositions by a Loan Party to a Subsidiary that is not a Loan Party in
reliance on this clause (c) shall be made in compliance with Section 6.07 and
the aggregate gross proceeds (including non-cash proceeds) of any and all assets
sold, leased, transferred or leased shall not in the aggregate exceed, together
with the aggregate gross proceeds of any or all assets sold, transferred or
disposed of in reliance on clause (g) of this Section 6.05, in any fiscal year
of Parent, the greater of (i) $35.0 million and (ii) 2.75% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
sale, transfer or other disposition for which Required Financial Statements have
been delivered pursuant to Section 5.04;

 

(d)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(e)                                  Investments permitted by Section 6.04,
Permitted Liens and Restricted Payments permitted by Section 6.06;

 

(f)                                   the sale of defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction;

 

(g)                                  sales, transfers or other dispositions of
assets not otherwise permitted by this Section 6.05 (or required to be included
in this clause (g) pursuant to Section 6.05(c)) (other than bulk sales or other
dispositions of the Inventory of the Loan Parties not in the ordinary course of
business in connection with store closures); provided that (i) the aggregate
gross proceeds (including non-cash proceeds) of any or all assets sold,
transferred or otherwise disposed of in reliance upon this clause (g) shall not
exceed, together with the aggregate gross proceeds of any and all assets sold,
transferred or disposed of to Subsidiaries that are not Loan Parties in reliance
on clause (c) of this Section 6.05, in any fiscal year of Parent, the greater of
(A) $35.0 million and (B) 2.75% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such sale, transfer or other
disposition for which Required Financial Statements have been delivered pursuant
to Section 5.04, (ii) no Event of Default shall have occurred and be continuing
or would result therefrom, (iii) at least 75.0% of the consideration therefor
shall be in the form of cash and cash equivalents and (iv) such sale, transfer
or disposition shall be made for fair value (as determined by the Borrower in
good faith); provided, further, that (A) any liabilities (as shown on the most
recent Required Financial Statements or in the notes thereto) of Borrower Holdco
or any of its Subsidiaries, other than liabilities that are by their terms
subordinated to the Obligations, that are assumed by the transferee with respect
to the applicable disposition and for which Borrower Holdco and its Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by Borrower Holdco or its Subsidiaries from such transferee
shall be converted by Borrower Holdco or such Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable disposition and (C) any Designated Non-Cash Consideration received in
respect of such disposition having an aggregate fair market value as determined
by the Borrower in good faith, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is then outstanding,
shall not exceed the greater of (x) $35.0 million and (y) 2.75% of Consolidated
Total Assets (measured at the time such Designated Non-Cash Consideration is
received), with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed for purposes of this clause (g) to
be cash;

 

(h)                                 Permitted Business Acquisitions (including
any merger, consolidation or amalgamation in order to effect a Permitted
Business Acquisition; provided that following any such merger, consolidation or
amalgamation (i) involving the Borrower, the Borrower shall be the surviving
corporationentity, (ii) at least 75% of the consideration therefor shall be in
the form of cash and cash equivalents or exchanged for other assets of
comparable or greater market value or usefulness to the business of Borrower
Holdco and its Subsidiaries, taken as a whole, and the Net Proceeds thereof
shall be

 

--------------------------------------------------------------------------------


 

applied in accordance with Section 2.09(a)the Term Loan Credit Agreement and
(iii) involving a Foreign Subsidiary, the surviving or resulting entity shall be
a Wholly Owned Subsidiary);

 

(i)                                     leases, licenses, or subleases or
sublicenses of any real or personal property in the ordinary course of business;

 

(j)                                    sales, leases or other dispositions of
inventory of Borrower Holdco or any of its Subsidiaries (other than in
connection with store closings, which dispositions shall be subject to clause
(m) of this Section 6.05) determined by the management of the Borrower to be no
longer useful or necessary in the operation of the business of Borrower Holdco
or such Subsidiary;

 

(k)                                 acquisitions and purchases made with Below
Threshold Asset Sale Proceeds (as defined in the Term Loan Credit Agreement);

 

(l)                                     any exchange of assets for services
and/or other assets of comparable or greater value; provided that (i) at least
90% of the consideration received by the transferor shall consist of non-cash
assets that will be used in a business or business activity permitted hereunder,
(ii) the aggregate gross consideration (including exchange assets, other
non-cash consideration and cash proceeds) of any or all assets exchanged in
reliance upon this clause (l) shall not exceed, in any fiscal year of Parent,
the greater of (A) $50.0 million and (B) 4.0% of Consolidated Total Assets,
(iii) no Event of Default shall exist or would result therefrom and (iv) in the
event of a swapan exchange with a fair market value in excess of $15.0 million,
(A) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower with respect to such fair market value and
(B) such exchange shall have been approved by at least a majority of the Board
of Directors of Parent or the Borrower; and

 

(m)                             bulk sales or other dispositions of the
Inventory of any Loan Party not in the ordinary course of business in connection
with store closures, at arm’s length; provided that (i) the Administration
Agent’s consent shall be required with respect to store closures that cause the
aggregate amount of store closures to exceed 20.0% of the store base in any
fiscal year or 50.0% of the store base during the term of this Agreement, with
such store base to include all new stores as of the date of the proposed
closure, and (ii) with respect to any store closures that would account for
greater than 20.0% of the store base (inclusive of new stores) for the
applicable fiscal year or 50.0% of the store base (inclusive of new stores) for
the term of this Agreement, as applicable, such store closures shall be
conducted by professional liquidators reasonably acceptable to the
Administrative Agent; provided, further, that notwithstanding the foregoing, the
requirements of subclauses (i) and (ii) of this clause (m) shall not apply to
store closures where the Inventory shall be transferred to another store.

 

To the extent any Collateral is disposed of in a transaction expressly permitted
by this Section 6.05 to any person other than Parent or any of its Subsidiaries,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall take, and shall be authorized by
each Lender to take, any actions reasonably requested by the Borrower in order
to evidence the foregoing, in each case in accordance with Section 9.18.

 

SECTION 6.06.  Restricted Payments.  Declare or pay any dividend or make any
other distribution (by reduction of capital or otherwise), directly or
indirectly, whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests (other than dividends and distributions
on Equity Interests payable solely by the issuance of additional Equity
Interests (other than Disqualified Stock) of the person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any of its Equity Interests or set aside any amount for any
such purpose (other than through the issuance of additional Equity Interests
(other than Disqualified

 

--------------------------------------------------------------------------------


 

Stock) of the person redeeming, purchasing, retiring or acquiring such shares)
(the foregoing, “Restricted Payments”) other than:

 

(a)                                 Restricted Payments to Borrower Holdco, the
Borrower or any other Subsidiary of Borrower Holdco (or, in the case of
non-Wholly Owned Subsidiaries, to Borrower Holdco and to each other owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of Borrower Holdco, the Borrower or such Subsidiary) based
on their relative ownership interests so long as any repurchase of its Equity
Interests from a person that is not Borrower Holdco or a Subsidiary of Borrower
Holdco is permitted under Section 6.04);

 

(b)                                 Restricted Payments to permit any Parent
Entity to (i) pay operating, overhead, legal, accounting and other professional
fees and expenses (including directors’ fees and expenses and administrative,
legal, accounting, filings and similar expenses), (ii) pay fees and expenses
related to any public offering or private placement of debt or equity securities
of any Parent Entity whether or not consummated or any Investment permitted
hereunder, (iii) pay franchise taxes and other fees, taxes and expenses in
connection with any Parent Entity’s ownership of any Subsidiary or the
maintenance of its legal existence, (iv) make payments permitted by Section 6.07
(other than Section 6.07(g)) or (v) pay customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers and
employees of any Parent Entity, in each case, in order to permit such Parent
Entity to make such payments;

 

(c)                                  (i) Restricted Payments to any Parent
Entity that files, or to any Parent Entity for the purpose of paying to any
other Parent Entity that files, a consolidated U.S. federal or combined or
unitary state tax return that includes Borrower Holdco and its Subsidiaries (or
the taxable income thereof), in each case, in an amount not to exceed the amount
that Borrower Holdco and its Subsidiaries would have been required to pay in
respect of federal, state or local taxes (as the case may be) in respect of such
fiscal year if Borrower Holdco and its Subsidiaries paid such taxes directly as
a stand-alone taxpayer (or stand-alone group) and (ii) to the extent of amounts
paid by Unrestricted Subsidiaries to Borrower Holdco or any of its Subsidiary
(unless (A) such cash distribution by an Unrestricted Subsidiary is prohibited
or restricted by any law, (B) the Borrower is unable to obtain, through
commercially reasonable efforts, any required consent, approval or authorization
of any Governmental Authority for such cash distribution, or (C) such cash
distribution is prohibited by any contractual obligation or the terms of any
security that the Borrower, through commercially reasonable efforts, is unable
to avoid), Restricted Payments to any Parent Entity necessary to pay the tax
liabilities of Unrestricted Subsidiaries or of any Parent Entity attributable to
Unrestricted Subsidiaries;

 

(d)                                 Restricted Payments to any Parent Entity the
proceeds of which are used to purchase or redeem, or to any Parent Entity for
the purpose of paying to any other Parent Entity to purchase or redeem, the
Equity Interests of such Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Parent or any of its Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided that the aggregate amount of such purchases or
redemptions under this clause (d) shall not exceed (i) $10.0 million in any
fiscal year (with any unused amounts in any fiscal year being carried over to
the immediately succeeding fiscal year) plus (ii) the amount of Net Proceeds
contributed to Borrower Holdco or the Borrower that were received by any Parent
Entity during such fiscal year from sales of Equity Interests of any Parent
Entity to directors, consultants, officers or employees of Parent or any of its
Subsidiaries in connection with permitted employee compensation and incentive
arrangements plus (iii) the amount of net proceeds of any key man life insurance
policies received during such calendar year plus (iv) the amount of any bona
fide cash bonuses otherwise payable to members of management, directors or
consultants of Parent or any of its Subsidiaries in connection with the
Transactions that are foregone in return for the receipt of Equity

 

--------------------------------------------------------------------------------


 

Interests the fair market value of which is equal to or less than the amount of
such cash bonuses, which, if not used in any year, may be carried forward to any
subsequent fiscal year; provided, further, that cancellation of Indebtedness
owing to Borrower Holdco, the Borrower or any of its Subsidiaries from members
of management of Parent or any of its Subsidiaries in connection with a
repurchase of Equity Interests of any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;

 

(e)                                  non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(f)                                   [Reserved];

 

(g)                                  Restricted Payments to consummate the
Transactions and to pay any amounts pursuant to the Purchase Agreement, and
Restricted Payments made by any Subsidiary in exchange for the assumption and
contribution of the Obligations in connection with the Contribution;

 

(h)                                 Restricted Payments to allow any Parent
Entity to make, or to any Parent Entity for the purpose of paying to any other
Parent Entity to make, payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;

 

(i)                                     after a Qualified IPO, Restricted
Payments to any Parent Entity in an amount equal to 6.0% per annum of the Net
Proceeds received from any public offering of the Equity Interests of Parent or
any Parent Entity that are contributed to Borrower Holdco or the Borrower;

 

(j)                                    Restricted Payments to any Parent Entity
to finance, or to any Parent Entity for the purpose of paying to any other
Parent Entity to finance, any Investment permitted to be made pursuant to
Section 6.04; provided that (i) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (ii) such
Parent Entity shall, immediately following the closing thereof, cause (A) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or any other Subsidiary or (B) the merger, consolidation or
amalgamation (to the extent permitted by Section 6.05) of the person formed or
acquired into the Borrower or any other Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10;

 

(k)                                 so long as no Event of Default has occurred
and is continuing, Restricted Payments to any Parent Entity not to exceed
(i) $2.0 million in any fiscal year to pay, or to any Parent Entity for the
purpose of paying to any other Parent Entity to pay, monitoring, consulting,
management, transaction, advisory, termination or similar fees payable to
Sponsor or any Sponsor Affiliate in accordance with the Management Agreement (it
being understood that any amounts that are not paid due to the existence of an
Event of Default shall accrue and may be paid when the applicable Event of
Default ceases to exist or is otherwise waived; provided that such accrued
amounts shall be subordinated in respect of the Obligations in accordance with
the terms of the Management Agreement as in effect on the Closing Date) and
(ii) indemnities, reimbursements and reasonable and documented out -of -pocket
fees and expenses of Sponsor or any Sponsor Affiliate in connection therewith;
and

 

(l)                                     additional Restricted Payments; provided
that both immediately before such Restricted Payment is made and immediately
after giving effect thereto, the Payment Conditions shall be satisfied.

 

--------------------------------------------------------------------------------


 

SECTION 6.07.  Transactions with Affiliates.  Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates in a transaction
involving aggregate consideration in excess of $5.0 million, unless such
transaction is (i) otherwise permitted (or required) under this Agreement or
(ii) upon terms no less favorable to Borrower Holdco, the Borrower or their
respective Subsidiaries, as applicable, than would be obtained in a comparable
arm’s length transaction with a person that is not an Affiliate, except that
this Section 6.07 shall not prohibit:

 

(a)                                 any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of the Borrower or
any Parent Entity;

 

(b)                                 loans or advances to employees or
consultants of any Parent Entity, the Borrower or any of its Subsidiaries in
accordance with Section 6.04(e);

 

(c)                                  transactions between or among the Borrower
and any other Loan Party or any entity that becomes a Loan Party as a result of
such transaction (including via merger, consolidation or amalgamation in which a
Loan Party is the surviving entity);

 

(d)                                 the payment of fees, reasonable
out-of-pocket costs and indemnities to directors, officers, consultants and
employees of Parent or any of its Subsidiaries in the ordinary course of
business (limited, in the case of any Parent Entity, to the portion of such fees
and expenses that are allocable to Borrower Holdco and its Subsidiaries (which
shall be 100% for so long as such Parent Entity owns no assets other than the
Equity Interests in the Subsidiaries and assets incidental to the ownership of
Borrower Holdco and its Subsidiaries));

 

(e)                                  the Transactions, the Contribution and
transactions pursuant to the Transaction Documents and other transactions,
agreements and arrangements in existence on the Closing Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect;

 

(f)                                   (i) any employment agreements entered into
by Borrower Holdco or any of its Subsidiaries in the ordinary course of
business, (ii) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors and (iii) any employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers employees, and any reasonable employment contract and transactions
pursuant thereto;

 

(g)                                  Restricted Payments permitted under
Section 6.06, including payments to any Parent Entity;

 

(h)                                 any purchase by any Parent Entity of the
Equity Interests of any Wholly- Owned Subsidiary; provided that any Equity
Interests of any Wholly- Owned Subsidiary purchased by such Parent Entity shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement;

 

(i)                                     any agreement to pay, and the payment
of, monitoring, consulting, management, transaction, advisory, termination or
similar fees payable to Sponsor or any Sponsor Affiliate pursuant to the
Management Agreement or another similar or related agreement with Sponsor or an
Sponsor Affiliate,

 

--------------------------------------------------------------------------------


 

indemnities, expenses, reimbursements and reasonable and documented
out-of-pocket fees and expenses of Sponsor or any Sponsor Affiliate in
connection therewith;

 

(j)                                    payments to Sponsor or any Sponsor
Affiliate for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith;

 

(k)                                 transactions with Wholly Owned Subsidiaries
for the purchase or sale of goods, products, parts and services entered into in
the ordinary course of business in a manner consistent with past practice;

 

(l)                                     any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Board of Directors of Borrower Holdco or the Borrower
from an accounting, appraisal or investment banking firm, in each case of
nationally recognized standing that is (i) in the good faith determination of
the Borrower qualified to render such letter and (ii) reasonably satisfactory to
the Administrative Agent, which letter states that such transaction is on terms
that are no less favorable to Borrower Holdco or its Subsidiaries, as
applicable, than would be obtained in a comparable arm’s length transaction with
a person that is not an Affiliate;

 

(m)                             subject to clause (i) of this Section 6.07, the
payment of all fees, expenses, bonuses and awards related to the Transactions
contemplated by the Information Memorandum, including fees to Sponsor or any
Sponsor Affiliate;

 

(n)                                 transactions with joint ventures for the
purchase or sale of goods, equipment and services entered into in the ordinary
course of business and in a manner consistent with past practice;

 

(o)                                 the issuance, sale or transfer of Equity
Interests of Borrower Holdco or the Borrower to any Parent Entity and capital
contributions by any Parent Entity to Borrower Holdco or the Borrower;

 

(p)                                 the issuance of Equity Interests to the
management of Parent or any of its Subsidiaries in connection with the
Transactions;

 

(q)                                 payments by Parent or any of its
Subsidiaries pursuant to tax sharing agreements among Parent and any of its
Subsidiaries on customary terms that require each party to make payments when
such taxes are due or refunds received of amounts equal to the income tax
liabilities and refunds generated by each such party calculated on a separate
return basis and payments to the party generating tax benefits and credits of
amounts equal to the value of such tax benefits and credits made available to
the group by such party;

 

(r)                                    payments or loans (or cancellation of
loans) to employees or consultants that are (i) approved by a majority of the
Disinterested Directors of Parent, Borrower Holdco or the Borrower in good
faith, (ii) made in compliance with applicable law and (iii) otherwise permitted
under this Agreement;

 

(s)                                   transactions with customers, clients,
suppliers, or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to Borrower Holdco and its Subsidiaries;

 

(t)                                    transactions between or among Borrower
Holdco or any of its Subsidiaries and any person, a director of which is also a
director of the Borrower or any Parent Entity, so long as (i) such

 

--------------------------------------------------------------------------------


 

director abstains from voting as a director of the Borrower or such Parent
Entity, as the case may be, on any matter involving such other person and
(ii) such person is not an Affiliate of the Borrower for any reason other than
such director’s acting in such capacity;

 

(u)                                 transactions permitted by, and complying
with, the provisions of Section 6.04(b) and Section 6.05(b); and

 

(v)                                 intercompany transactions undertaken in good
faith (as certified by a Responsible Officer of the Borrower) for the purpose of
improving the consolidated tax efficiency of Parent and its Subsidiaries and not
for the purpose of circumventing any covenant set forth herein.

 

SECTION 6.08.  Business of Borrower Holdco and its Subsidiaries. 
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
any Loan Party on the Closing Date and any similar, corollary, related,
incidental or complementary business or business activities or a reasonable
extension, development or expansion thereof or ancillary thereto.

 

SECTION 6.09.  Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc.

 

(a)                                 Amend or modify in any manner materially
adverse to the Lenders or the Administrative Agent, or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders), the articles or certificate of
incorporation (or similar document), by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
Borrower Holdco or any of its Subsidiaries or the Purchase Agreement.

 

(b)                                 (i)  Make, or agree or offer in writing to
pay or make, directly or indirectly, (A) any payment or other distribution in
cash in respect of (1) any Indebtedness permitted to be incurred hereunder that
is subordinated in right of payment of the Obligations or secured by Liens that
are in all respects subordinated to the Liens securing the Obligations, (2) any
Second Lien Obligations or (32) any Permitted Refinancing Indebtedness in
respect of any of the foregoing (“Junior Financing”) or (43) any Term Loan
Obligations or any Permitted Refinancing Indebtedness in respect thereof, or
(B) any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination in
respect of any Junior Financing or Term Loan Obligations (or any Permitted
Refinancing Indebtedness in respect thereof) except for (1) the incurrence of
Permitted Refinancing Indebtedness in respect thereof, (2) payments of regularly
scheduled principal and interest, mandatory offers to repay, mandatory
prepayments of principal, premium and interest and payments of fees, expenses
and indemnification obligations with respect to such Junior Financing or Term
Loan Obligations (or any Permitted Refinancing Indebtedness in respect thereof),
(3) payments or distributions in respect of all or any portion of such Junior
Financing or Term Loan Obligations (or any Permitted Refinancing Indebtedness in
respect thereof) with the proceeds contributed directly or indirectly to
Borrower Holdco or the Borrower by any Parent Entity from the issuance, sale or
exchange by any Parent Entity of Equity Interests made within 18 months prior
thereto, (4) the conversion of any such Junior Financing or Term Loan
Obligations (or any Permitted Refinancing Indebtedness in respect thereof) to
Equity Interests of any Parent Entity, (5) so long as no Event of Default has
occurred and is continuing, any payment that is intended to prevent any Junior
Financing or Term Loan Obligations (or any Permitted Refinancing Indebtedness in
respect thereof) from being treated as an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code and
(6) additional payments and distributions so long as both immediately before
such payment or distribution is made and immediately after giving effect
thereto, the Payment Conditions are satisfied; or

 

--------------------------------------------------------------------------------


 

(ii)                                  amend or modify, or permit the amendment
or modification of, any provision of any Junior Financing (other than the Second
Lien Term Loan Facility, subject to the terms of the ABL/Term Loan Intercreditor
Agreement) or any agreement, document or instrument evidencing or relating
thereto, other than amendments or modifications that (A) are not in any manner
materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.

 

(c)                                  Permit any Material Subsidiary to enter
into any agreement or instrument that by its terms restricts (i) the payment of
dividends or distributions or the making of cash advances to Borrower Holdco or
any of its Subsidiaries that is a direct or indirect parent of such Material
Subsidiary or (ii) the granting of Liens by Borrower Holdco or such Material
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

 

(A)                               restrictions imposed by applicable law;

 

(B)                               contractual encumbrances or restrictions
(i) under the Term Loan Documents, (ii) under the Second Lien Loan Documents,
(iii) under the definitive documentation evidencing any Credit Agreement
Refinancing Indebtedness (as defined herein) or Credit Agreement Refinancing
Indebtedness (as such term is defined in each of the Term Loan Credit Agreement
and the Second Lienthe Term Loan Credit Agreement), (iviii) Indebtedness created
under Incremental Revolving Commitments, Incremental Term Loans, or Incremental
Equivalent First Lien Term Debt, Incremental Second Lien Term Loans or
Incremental Equivalent Second Lien Term Debt, (v(iv) Indebtedness permitted
under Section 6.01(b) or Indebtedness secured by a Lien permitted under Section
6.02(t) or 6.02(bb) andor (viv) under any Permitted Refinancing Indebtedness in
respect of any of the foregoing or any agreements related to any Permitted
Refinancing Indebtedness in respect of any such Indebtedness that does not
expand the scope of any such encumbrance or restriction;

 

(C)                               any restriction on a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

 

(D)                               customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business;

 

(E)                                any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(F)                                 any restrictions imposed by any agreement
relating to Indebtedness incurred pursuant to Sections 6.01(h), (i), (j), (k),
(m), (q), (r), (u) or (x), or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not more restrictive, taken as a
whole, than the restrictions contained in the Second LienTerm Loan Documents;

 

(G)                               customary provisions contained in leases or
licenses of intellectual property and other similar agreements entered into in
the ordinary course of business;

 

--------------------------------------------------------------------------------


 

(H)                              customary provisions restricting subletting or
assignment of any lease governing a leasehold interest;

 

(I)                                   customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;

 

(J)                                   customary restrictions and conditions
contained in any agreement relating to the sale, transfer or other disposition
of any asset permitted under Section 6.05 pending the consummation of such sale,
transfer or other disposition;

 

(K)                               customary restrictions and conditions
contained in the document relating to any Lien, so long as (1) such Lien is a
Permitted Lien and such restrictions or conditions relate only to the specific
asset subject to such Lien and (2) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 6.09;

 

(L)                                customary net worth provisions contained in
Real Property leases entered into by Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and the other Subsidiaries to
meet their ongoing obligations;

 

(M)                            any agreement in effect at the time any person
becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary;

 

(N)                               restrictions in agreements representing
Indebtedness permitted under Section 6.01 of a Subsidiary of Borrower Holdco
that is not a Subsidiary Loan Party;

 

(O)                               customary restrictions on leases, subleases,
licenses or Equity Interests or asset sale agreements otherwise permitted hereby
as long as such restrictions relate to the Equity Interests and assets subject
thereto;

 

(P)                                 restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; or

 

(Q)                               any encumbrances or restrictions of the type
referred to in Sections 6.09(c)(i) and 6.09(c)(ii) imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (P) above so long as such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to or such Lien, dividend and other payment
restrictions than those contained in the Lien, dividend or other payment
restrictions existing prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

SECTION 6.10.  Financial Performance Covenant.  Upon the occurrence and during
the continuance of a Covenant Trigger Event, the Borrower shall maintain a Fixed
Charge Coverage Ratio of not less than 1.01.00 to 1.01.00 for the most recent
period of four consecutive fiscal quarters for which Required Financial
Statements are available at the time of occurrence of such Covenant Trigger
Event,

 

--------------------------------------------------------------------------------


 

and each subsequent four fiscal quarter period ending during the continuance of
such Covenant Trigger Event.

 

SECTION 6.11.  Sanctions.  Directly or indirectly, use the proceeds of any Loan
or Letter of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Lender (including as Swingline Lender), an Arranger, an
Agent, an Issuing Bank, or otherwise) of Sanctions.

 

SECTION 6.12.  Anti-Corruption Laws.  Directly or indirectly use the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.

 

ARTICLE VIA

 

Parent Covenant

 

Parent covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect and until all Obligations (other than Obligations in
respect of Specified Hedge Agreements, Cash Management Obligations and
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted) have been paid in full and
all Letters of Credit and Commitments have expired or been terminated or cash
collateralized on terms satisfactory to the Issuing Bank, unless the Required
Lenders shall otherwise consent in writing, (a) Parent will not (and will not
cause or permit any Intermediate Parent to) create, incur, assume or permit to
exist any Lien (other than Liens of a type described in Sections 6.02(d), (e) or
(k)) on any of the Equity Interests issued by Casino, S&F Holdings or Borrower
Holdco other than the Liens created under the Loan Documents, the Term Loan
Documents, the Second Lien Loan Documents, the definitive documentation
evidencing any Credit Agreement Refinancing Indebtedness, Incremental Revolving
Commitments, Indebtedness permitted under Sections 6.01(b), (h), (i), (j), (k),
(m), (q) or (u) or Indebtedness secured by a Lien permitted under
Section 6.02(t) or 6.02(bb), and any Permitted Refinancing Indebtedness in
respect of any of the foregoing, and non-consensual Liens arising by operation
of law, (b) Parent shall (and except as otherwise permitted below, shall cause
each Intermediate Parent to) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided
that so long as no Event of Default exists or would result therefrom, Parent may
merge with any other person, (c) Parent will, and will cause each Intermediate
Parent to, otherwise maintain its passive holding company status; provided that
notwithstanding the foregoing, Parent and each Intermediate Parent shall be
permitted to be a borrower or issuer of any Indebtedness permitted under this
Agreement, a Loan Party of any Indebtedness permitted under this Agreement,
grant liens in connection with the foregoing except as prevented by clause
(a) above, and take all other actions permitted or required under the Loan
Documents, the Term Loan Documents, the Second Lien Loan Documents, the
definitive documentation evidencing any Credit Agreement Refinancing
Indebtedness, Incremental Revolving Commitments, Indebtedness permitted under
Sections 6.01(b), (h), (i), (j), (k), (m), (q), (u) or (x) or Indebtedness
secured by a Lien permitted under Section 6.02(t) or 6.02(bb), and any Permitted
Refinancing Indebtedness in respect of any of the foregoing, including taking
actions incidental to the consummation of the Transactions, the making of
Restricted Payments to the extent such Restricted Payments are permitted to be
made to it under Section 6.06, and other activities incidental to compliance
with applicable laws and legal, tax and accounting matters related thereto and
activities relating to employees; provided, further, that notwithstanding the
foregoing or any other restriction in this Agreement, Parent and/or any
Intermediate Parent may enter into a merger or consolidation with Parent or any
other Intermediate Parent, or may liquidate, wind up or dissolve itself, in
connection with a

 

--------------------------------------------------------------------------------


 

restructuring whereby Parent, any Intermediate Parent or a newly formed Wholly
Owned Domestic Subsidiary of Parent or any Intermediate Parent will directly own
100% of the Equity Interests of the Borrower.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.  Events of Default.  In case of the happening of any of the
following events (each, an “Event of Default”):

 

(a)                                 any representation or warranty made or
deemed made by Parent, the Borrower or any other Loan Party herein or in any
other Loan Document or any certificate or document delivered pursuant hereto or
thereto shall prove to have been false or misleading in any material respect
when so made or deemed made;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof, at a date fixed for prepayment thereof, by acceleration
thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or the reimbursement of any L/C Disbursement or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) of this Section 7.01) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days;

 

(d)                                 default shall be made in the due observance
or performance by Parent, the Borrower or any other Loan Party of any covenant,
condition or agreement contained in (i) Section 5.01(a), 5.05(a), 5.07, 5.08,
5.11 (but only if such default under Section 5.11 occurs during a Cash Dominion
PeriodEvent) or in Article VI or Article VIA (in each case solely to the extent
applicable to such person) or (ii) Section 5.04(h) and such default shall
continue unremedied for a period of five Business Days (or, during the
continuance of a Weekly Monitoring Event, two Business Days) following notice
thereof from the Administrative Agent to the Borrower;

 

(e)                                  default shall be made in the due observance
or performance by Parent, the Borrower or any other Loan Party of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (b), (c) and (d) of this Section 7.01) (in each case solely
to the extent applicable to such person) and such default shall continue
unremedied for a period of 30 days to duly observe or perform any such covenant,
condition or agreement) after notice thereof from the Administrative Agent to
the Borrower;

 

(f)                                   (i) any event or condition shall occur
that (A) results in any Material Indebtedness becoming due prior to its
scheduled maturity or (B) enables or permits (with all applicable grace periods
having expired) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or (ii) the Borrower or any of its
Subsidiaries shall fail to pay the principal of any Material Indebtedness at the
stated final maturity thereof; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

 

--------------------------------------------------------------------------------


 

(g)                                  a Change in Control shall have occurred;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of Parent, the Borrower or any of the
Subsidiaries, or of a substantial part of the property or assets of Parent, the
Borrower or any Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Parent, the Borrower or any other Subsidiary or (iii) the
winding up or liquidation of Parent, the Borrower or any Subsidiary (except, in
the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     Parent, the Borrower or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent, the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of Parent, the
Borrower or any Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable or admit
in writing its inability or fail generally to pay its debts as they become due;

 

(j)                                    the failure by the Borrower or any other
Subsidiary to pay one or more final judgments aggregating in excess of $25.0
million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any other Subsidiary to enforce any such
judgment;

 

(k)                                 (i) a trustee shall be appointed by a United
States district court to administer any Plan, (ii) an ERISA Event or ERISA
Events shall have occurred with respect to any Plan or Multiemployer Plan,
(iii) the PBGC shall institute proceedings (including giving notice of intent
thereof) to terminate any Plan or Plans, (iv) Parent, the Borrower or any other
Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization (within the
meaning of Section 4242 of ERISA), is being terminated, is insolvent (within the
meaning of Section 4245 of ERISA) or is in endangered or critical status (within
the meaning of Section 305 of ERISA) or (v) Parent, the Borrower or any other
Subsidiary shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan (other than
any “prohibited transaction” for which a statutory or administrative exemption
is available) and, in each case, with respect to clauses (i) through (v) above,
such event or condition, together with all other such events or conditions, if
any, would reasonably be expected to have a Material Adverse Effect;

 

(l)                                     (i) any material provision of any Loan
Document shall cease to be, or be asserted in writing by Parent, the Borrower or
any of its Subsidiaries not to be, for any reason, to be a legal, valid and
binding obligation of any party thereto, (ii) any security interest purported to
be created by any Security Document and to extend to assets that are of the type
which may be included in the Borrowing Base (regardless of eligibility) or
otherwise are not immaterial to Parent, the Borrower and its Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this

 

--------------------------------------------------------------------------------


 

Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under a Security Document or to file Uniform Commercial Code
continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by any
Loan Party of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by Parent, the Borrower or any other Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations; or

 

(m)                             an event of default shall have occurred and be
continuing beyond any applicable grace period under the Sale/Lease-Back
Documents that results in a Material Adverse Effect;

 

then, (i) in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take any or all of
the following actions, at the same or different times: (A) terminate forthwith
the Commitments, (B) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower Parties accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower Parties, anything contained
herein or in any other Loan Document to the contrary notwithstanding, (C) if the
Loans have been declared due and payable pursuant to clause (B) above, demand
cash collateral pursuant to Section 2.05(j) and (D) exercise all rights and
remedies granted to it under any Loan Document and all of its rights under any
other applicable law or in equity and (ii) in any event with respect to the
Borrower described in clause (h) or (i) of this Section 7.01, the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower Parties accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
cash collateral to the full extendextent permitted under Section 2.05(j),
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower Parties, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

SECTION 7.02.  Exclusion of Immaterial Subsidiaries.  Solely for the purposes of
determining whether an Event of Default has occurred under Section 7.01(h), (i),
or (k), any reference in any such Section to any Subsidiary shall be deemed not
to include any Immaterial Subsidiary affected by any event or circumstance
referred to in any such clause.

 

SECTION 7.03.  Right to Cure.  Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower Parties fail (or, but
for the operation of this Section 7.03, would fail) to comply with the
requirements of the Financial Performance Covenant, until the expiration of the
tenth day subsequent to the date the Required Financial Statements are required
to be delivered pursuant to Section 5.04 (a) or (b), Parent shall have the right
to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of Parent, and, in each case, to contribute any
such cash to the capital of the Borrower (collectively, the “Cure Right”) and,
upon the receipt by the Borrower of such cash (the “Cure Amount”) pursuant to
the exercise by Parent of such Cure Right, the Financial Performance Covenant
shall be recalculated giving effect to a pro forma adjustment by which

 

--------------------------------------------------------------------------------


 

Consolidated EBITDA shall be increased with respect to such applicable fiscal
quarter and any four-quarter period that contains such quarter, solely for the
purpose of measuring the Financial Performance Covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount.  The
resulting increase to Consolidated EBITDA from the application of a Cure Amount
shall not result in any adjustment to Consolidated EBITDA or any other financial
definition for any purpose under this Agreement other than for purposes of
calculating the Financial Performance Covenant.  In each four fiscal quarter
period there shall be at least two fiscal quarters in which the Cure Right is
not exercised and the Cure Right may not be exercised more than five times
during the term of this Agreement and, for purposes of this Section 7.03, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant.  If, after giving effect to
the adjustments in this Section 7.03, the Borrower shall then be in compliance
with the requirements of the Financial Performance Covenant, the Borrower shall
be deemed to have satisfied the requirements of the Financial Performance
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach of the Financial Performance Covenant and any related default that had
occurred shall be deemed cured for the purposes of this Agreement.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.  Appointment.  (a)  Each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Hedge Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Hedge Agreements) hereby irrevocably designates and appoints
the Administrative Agent as agent of such Lender under this Agreement and the
other Loan Documents, as applicable, including as the Collateral Agent for such
Lender and the other applicable Secured Parties under the applicable Security
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacities, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  In addition, to the extent
required under the laws of any jurisdiction other than the United States, each
of the Lenders and the Issuing Banks hereby grants to the Administrative Agent
any required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.  For the
avoidance of doubt, no Borrower shall have liability for the actions of the
Administrative Agent pursuant to the immediately preceding sentence.

 

--------------------------------------------------------------------------------


 

(b)                                 In furtherance of the foregoing, each Lender
(in its capacities as a Lender and the Swingline Lender (if applicable) and on
behalf of itself and its Affiliates as potential counterparties to Hedge
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Hedge Agreements) hereby
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto. 
In connection therewith, the Administrative Agent (and any Subagents appointed
by the Administrative Agent pursuant to Section 8.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article VIII (including, without limitation, Section 8.07) as though the
Administrative Agent (and any such Subagents) were an “Agent” under the Loan
Documents, as if set forth in full herein with respect thereto.

 

(c)                                  Each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Hedge Agreements) and each Issuing
Bank (in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Hedge Agreements) irrevocably authorizes the Administrative
Agent, at its option and in its discretion: (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(A) upon termination of the Commitments and payment in full of all Obligations
(other than Obligations in respect of Specified Hedge Agreements, Cash
Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) and the expiration, termination or cash collateralization of all
Letters of Credit, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (C) if
approved, authorized or ratified in writing in accordance with Section 9.08
hereof; (ii) to release any Loan Party from its obligations under the Loan
Documents if such person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and (iii) to subordinate any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(i) or (j).  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the Loan Documents.

 

(d)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, (i) the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (A) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of any or all of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Agents and any Subagents allowed in such judicial proceeding and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents.  Nothing contained herein shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any

 

--------------------------------------------------------------------------------


 

Lender or Issuing Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or Issuing Bank in any such proceeding.

 

SECTION 8.02.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of the agents or attorneys-in-fact
selected by it with reasonable care.  The Administrative Agent may also from
time to time, when the Administrative Agent deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Subagent”) with respect to
all or any part of the Collateral; provided that no such Subagent shall be
authorized to take any action with respect to any Collateral unless and except
to the extent expressly authorized in writing by the Administrative Agent. 
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by the Administrative Agent to more fully
or certainly vest in and confirm to such Subagent such rights, powers,
privileges and duties, the Borrower shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent.  If any Subagent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Subagent, to the extent permitted by law, shall
automatically vest in and be exercised by the Administrative Agent until the
appointment of a new Subagent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Subagent that it selects in accordance with the foregoing provisions of this
Section 8.02 in the absence of the Administrative Agent’s gross negligence or
willful misconduct.

 

SECTION 8.03.  Exculpatory Provisions.  None of the Administrative Agent, its
Affiliates or any of their respective officers, directors, employees, agents or
attorneys-in-fact shall be (a) liable for any action lawfully taken or omitted
to be taken by it or such person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, and (b) the
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or

 

--------------------------------------------------------------------------------


 

conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

SECTION 8.04.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed in good faith by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed in good faith by it to have been made
by the proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Credit Event, that by
its terms must be fulfilled to the satisfaction of a Lender or any Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to such Credit
Event.  The Administrative Agent may consult with legal counsel (including
counsel to Parent or the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

SECTION 8.05.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Parent or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

SECTION 8.06.  Non-Reliance on Agents and Other Lenders.  Each Lender and
Issuing Bank expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender or Issuing
Bank.  Each Lender and Issuing Bank represents to the

 

--------------------------------------------------------------------------------


 

Agents that it has, independently and without reliance upon the Administrative
Agent, the Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loansextend credit hereunder and enter into this
Agreement.  Each Lender and Issuing Bank also represents that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or Issuing Bank
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

SECTION 8.07.  Indemnification.  The Lenders agree to indemnify each Agent and
each Issuing Bank, in each case in its capacity as such (to the extent not
reimbursed by Parent or the Borrower and without limiting the obligation of
Parent or the Borrower to do so), in the amount of its pro rata share (based on
its aggregate Revolving Facility Credit Exposure and, in the case of the
indemnification of each Agent, unused Commitments hereunder; provided that the
aggregate principal amount of Swingline Loans owing to the Swingline Lender and
of L/C Disbursements owing to any Issuing Bank shall be considered to be owed to
the Revolving Lenders ratably in accordance with their respective Revolving
Facility Credit Exposure) (determined at the time such indemnity is sought),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrativesuch
Agent or such Issuing Bank in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrativesuch Agent or such Issuing Bank under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’ssuch Agents’ or such Issuing Bank’s gross
negligence or willful misconduct.  The failure of any Lender to reimburse the
Administrativeany Agent or any Issuing Bank, as the case may be, promptly upon
demand for its ratable share of any amount required to be paid by the Lenders to
the Administrativesuch Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse the Administrativesuch Agent or such Issuing Bank, as the case may
be, for its ratable share of such amount, but no Lender shall be responsible for
the failure of any other Lender to reimburse the Administrativesuch Agent or
such Issuing Bank, as the case may be, for such other Lender’s ratable share of
such amount.  The agreements in this Section 8.07 shall survive the payment of
the Loans and all other amounts payable hereunder.

 

SECTION 8.08.  Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though the Administrative Agent were not the
Administrative Agent.  With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued, or Letter of Credit or Swingline Loan
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the

 

--------------------------------------------------------------------------------


 

other Loan Documents as any Lender and may exercise the same as though it were
not the Administrative Agent, and the terms “Lender” and “Lenders” shall include
each Agent in its individual capacity.

 

SECTION 8.09.  Successor Agent.  The AdministrativeAgents.  Any Agent may resign
as Administrative Agent upon ten days’ notice to the Lenders and the Borrower. 
If the Administrative Agent or Collateral Agent resigns as the Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless a Specified Event of Default shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agentAgent shall succeed to the rights, powers and duties of the
Administrativeresigning Agent, and the reference to the resigning Administrative
Agent shall mean such successor agentAgent effective upon such appointment and
approval, and the former Administrative Agent’s rights, powers and duties as
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the LoansObligations.  If no successor agentAgent has accepted
appointment as Administrativethe applicable Agent by the date that is ten days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the retiring Administrative Agent hereunder shall, on behalf of
the Lenders and the Issuing Bank appoint a successor agent which shall (unless a
Specified Event of Default shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed).  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it (i) while
it was Administrativesuch Agent under this Agreement and the other Loan
Documents(ii) after such resignation for so long as it continues to act in any
capacity hereunder or under the other Loan Documents, including (a) holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency or Collateral to a
successor Administrative Agent or Collateral Agent.

 

SECTION 8.10.  Arrangers; Documentation Agent.  NoneNeither of the
ArrangersArranger or the Documentation AgentsAgent shall have any duties or
responsibilities hereunder in their respective capacities as such.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices; Communications.  (a)  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or e-mail,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, in each
case, as follows:

 

(i)                                     if to any Loan Party, the Administrative
Agent, the Collateral Agent, any Issuing Bank as of the Closing Date or the
Swingline Lender, to the address, facsimile number, e-mail address or telephone
number specified for such person on Schedule 9.01; and

 

(ii)                                  if to any other Lender or Issuing Bank, to
the address, facsimile number, e-mail address or telephone number specified in
its Administrative Questionnaire.

 

--------------------------------------------------------------------------------


 

(b)                                 Notices and other communications to the
Lenders and any Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or any Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)                                  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 9.01(b) shall be effective as
provided in such Section 9.01(b).

 

(d)                                 Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Documents required to be delivered pursuant
to Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 9.17) and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents or provides
a link thereto on the Borrower’s website on the Internet at the website address
listed on Schedule 9.01 or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or e-mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; provided, further, that, upon reasonable request by the
Administrative Agent, the Borrower shall also provide a hard copy to the
Administrative Agent of any such document.  The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

SECTION 9.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 9.03.  Binding Effect.  This Agreement shall become effective when it
has been executed by Parent, Borrower Holdco, the Borrower Parties and the
Administrative Agent and when the Administrative Agent has received copies
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
Parent, Borrower Holdco, the Borrower Parties, each Issuing Bank, each Agent,
each Lender and their respective permitted successors and assigns.

 

SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Borrower Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, any Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) of this Section 9.04, any Lender may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Revolving Loans at the time owing to it with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if a Specified Event of Default has occurred and is
continuing, any other person; and

 

(B)                               the Administrative Agent, each Issuing Bank
and the Swingline Lender; and

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5.0 million, unless each of the Borrower and the Administrative Agent
otherwise consent; provided that (1) no such consent of the Borrower shall be
required if a Specified Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
Approved Funds shall be treated as one assignment for purposes of meeting the
minimum assignment amount requirement), if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative

 

--------------------------------------------------------------------------------


 

Agent, manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any tax forms required to be delivered pursuant to Section 2.17;

 

(D)                               the Assignee shall not be the Borrower or any
of the Borrower’s Affiliates or Subsidiaries or a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person); and

 

(E)                                the Assignor shall deliver to the
Administrative Agent any Note issued to it with respect to the assigned Loan.

 

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance the Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.

 

(iv)                              The Administrative Agent, acting for this
purpose as the Administrative Agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving L/C Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender (solely with respect to such Lender’s Loans), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), all applicable tax forms, any Note outstanding
with respect to the assigned Loan, the

 

--------------------------------------------------------------------------------


 

processing and recordation fee referred to in paragraph (b)(ii)(B) of this
Section 9.04 and any written consent to such assignment required by paragraph
(b) of this Section 9.04, the Administrative Agent promptly shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.  No assignment, whether or not evidenced by a promissory note, shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph (b)(v).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and that its Revolving Facility Commitment, and the outstanding
balances of its Revolving Loans, in each case, without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance; (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Parent, the Borrower or any other
Subsidiary or the performance or observance by Parent, the Borrower or any other
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) the Assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
Required Financial Statements delivered pursuant to Section 5.04, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) the
Assignee will independently and without reliance upon the Administrative Agent
or the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) the Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
of this Agreement, together with such powers as are reasonably incidental
thereto; and (vii) the Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d)                                 (i)  Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
BankBanks and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that (x) such agreement may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(b)(i) or clauses (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 9.08(b) and (2) directly
affects such Participant and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant. 
Subject to clause (d)(ii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had

 

--------------------------------------------------------------------------------


 

acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender; provided
that such Participant shall be subject to Section 2.162.15(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) as though it were a Lender.

 

(e)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(f)                                   The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (e) of this
Section 9.04.

 

(g)                                  If the Borrower wishes to replace the Loans
or Commitments with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three Business
Days’ advance notice to the Lenders, instead of repaying the Loans or reducing
or terminating the Commitments to be replaced, to (i) require the Lenders to
assign such Loans or Commitments to the Administrative Agent or its designees
and (ii) amend the terms thereof in accordance with Section 9.08 (with such
replacement, if applicable, being deemed to have been made pursuant to
Section 9.08(d)).  Pursuant to any such assignment, all Loans and Commitments to
be replaced shall be purchased at par (allocated among the Lenders in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 9.05(b).  By receiving such purchase price, the
Lenders shall automatically be deemed to have assigned the Loans or Commitments
pursuant to the terms of the form of Assignment and Acceptance attached hereto
as Exhibit A, and accordingly no other action by such Lenders shall be required

 

--------------------------------------------------------------------------------


 

in connection therewith.  The provisions of this paragraph (hg) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

 

(h)                                 Notwithstanding the foregoing, no assignment
may be made or participation sold to ana Disqualified Institution without the
prior written consent of the Borrower.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, the parties hereby agree that Merrill Lynch, Pierce, Fenner &
Smith Incorporated may, without notice to the Borrower, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Second Amendment Effective Date.

 

SECTION 9.05.  Expenses; Indemnity.  (a)  The Borrower Parties, jointly and
severally, agree to pay all reasonable, documented and invoiced out-of-pocket
expenses incurred by the Administrative AgentAgents and the ArrangersArranger in
connection with the preparation of this Agreement and the other Loan Documents,
or by the Administrative AgentAgents in connection with the preparation,
execution and delivery, amendment, modification, waiver and/or enforcement of
this Agreement (including expenses incurred in connection with due diligence and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrower or provided for in this Agreement) or
in connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof, including the
reasonable, documented and invoiced fees, charges and disbursements of a single
counsel for the Administrative AgentAgents and the ArrangersArranger (which
shall be Cahill, Gordon & ReindelMorgan, Lewis & Bockius LLP), one firm of local
counsel in each appropriate jurisdiction and, in the case of any actual or
perceived conflict of interest, one additional firm of counsel for the
Administrative AgentAgents and the ArrangersArranger.

 

(b)                                 The Borrower Parties, jointly and severally,
agree to indemnify the Administrative Agent, eachAgents, Arranger, each Lender,
each of their respective Affiliates and each of their respective directors,
officers, employees, agents, advisors, controlling persons, equityholders,
partners, members and other representatives and each of their respective
successors and permitted assigns (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable, documented and invoiced fees, charges and
disbursements of one firm of counsel for all Indemnitees, taken as a whole and,
if necessary, one firm of counsel in each appropriate jurisdiction (which may
include a single special counsel in multiple jurisdictions) for all Indemnitees
taken as a whole (and, in the case of an actual or perceived conflict of
interest, an additional counsel for all Indemnitees taken as a whole), incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Parent,
the Borrower or any of their Subsidiaries or Affiliates; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
final, non appealable judgment of a court of competent jurisdiction to have
resulted from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties or (2) a material breach of the
obligations of such Indemnitee hereunder or (B) result from any proceeding
between or among Indemnitees that does not involve an act or omission by the
Borrower or the other Subsidiaries (other than claims against the
Administrativeany Agent

 

--------------------------------------------------------------------------------


 

or any Arranger in its capacity or in fulfilling its role as the
Administrativean Agent or an Arranger or any similar role hereunder (excluding
its role as a Lender)).

 

(c)                                  Subject to and without limiting the
generality of the foregoing sentence, the Borrower Parties, jointly and
severally, agree to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses claims, damages, liabilities and related
expenses, including reasonable, documented and invoiced fees, charges and
disbursements of one firm of counsel for all Indemnitees, taken as a whole, and,
if necessary, one firm of counsel in each appropriate jurisdiction (which may
include a single special counsel in multiple jurisdictions) for all Indemnitees
taken as a whole (and, in the case of an actual or perceived conflict of
interest, an additional counsel for all Indemnitees taken as a whole) and
reasonable, documented and invoiced consultant fees, in each case, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result any claim related in any way to Environmental Laws and the Borrower
or any of the Subsidiaries, or any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any property for
which the Borrower or any of its Subsidiaries would reasonably be expected to be
held liable under Environmental Laws; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties.

 

(d)                                 Any indemnification or payments required by
the Loan Parties under this Section 9.05 shall not be duplicative of any
indemnification or payments required by the Loan Parties under Section 2.15.

 

(e)                                  To the fullest extent permitted by
applicable law, Parent and the Borrower shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Commitment, any Loan or the use
of the proceeds thereof.  No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(f)                                   The agreements in this Section 9.05 shall
survive the resignation of the Administrativeany Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement. 
All amounts due under this Section 9.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

SECTION 9.06.  Right of Set--off.  If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Parent or any
Subsidiary Loan Party against any of and all the obligations of Parent or any
Subsidiary Loan Party now or hereafter existing under this Agreement or any
other Loan Document held by such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or such other Loan Document and although the obligations may be
unmatured.  The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including

 

--------------------------------------------------------------------------------


 

other rights of set-off) that such Lender or such Issuing Bank may have, but may
be exercised only at the direction of the Administrative Agent or the Required
Lenders.

 

SECTION 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

SECTION 9.08.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of each Agent, each Issuing Bank and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Parent, the Borrower or any other Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 9.08, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on Parent, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) as provided in Sections 2.21, 2.22 and 2.23, (y) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Parent, the Borrower and the Required Lenders, and (z) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and the Administrative Agent and consented to by the Required
Lenders; provided, however, that, except as provided in Sections 2.21, 2.22 and
2.23, no such agreement shall:

 

(i)                                     decrease, forgive, waive or excuse the
principal amount of, or any interest on, or extend the final maturity of, or
decrease the rate of interest on, any Loan or any L/C Disbursement, or extend
the stated expiration of any Letter of Credit beyond the Maturity Date, without
the prior written consent of each Lender adversely directly affected thereby,
except as provided in Section 2.05(c) with respect to the expiration of Letters
of Credit;

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease, waive or excuse the Commitment Fees or L/C Participation
Fees or other fees of any Lender, Agent or Issuing Bank without the prior
written consent of such Lender, Agent or Issuing Bank (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender);

 

(iii)                               extend any date on which payment of
principal or interest on any Loan or any L/C Disbursement or any Fees is due,
without the prior written consent of each Lender adversely affected thereby;

 

(iv)                              amend the provisions of Section 2.18 of this
Agreement, Section 5.2 of the Collateral Agreement or any analogous provision of
any other Loan Document, in a manner that would by its terms alter the pro rata
sharing of payments required thereby, without the prior written consent of each
Lender adversely affected thereby;

 

--------------------------------------------------------------------------------


 

(v)                                 change the definition of the term “Borrowing
Base” or any component definition thereof if as a result thereof the amounts
available to be borrowed by the Borrower Parties would be increased, or increase
any of the percentages set forth in the definition of “Borrowing Base” without
the prior written consent of Lenders holding 66 2/3% of the Revolving Facility
Commitments and Revolving Loans then outstanding; provided that the foregoing
shall not limit the ability of the Administrative Agent to implement, change or
eliminate any Reserves in its Reasonable Credit Judgment as permitted hereunder
without the prior written consent of any Lenders;

 

(vi)                              amend or modify the provisions of this
Section 9.08 or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender
adversely affected thereby (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Closing Date);

 

(vii)                           release a material portion of the Collateral or
release any of Parent, the Borrower or any of the other Subsidiary Loan Parties
from their respective Guarantees under the Collateral Agreement, unless, in the
case of a Subsidiary Loan Party (other than the Borrower), all or substantially
all the Equity Interests of such Subsidiary Loan Party are sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender; or

 

(viii)                        increase the aggregate Revolving Facility
Commitments, other than as provided in Section 2.21, without the prior written
consent of each Lender;

 

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as applicable. 
Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any assignee of such Lender.

 

(c)                                  Without the consent of the Administrative
Agent or any Lender or Issuing Bank, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

 

(d)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrower may enter into
Incremental Facility Amendments in accordance with Section 2.21, Refinancing
Amendments in accordance with Section 2.22, Extension Amendments in accordance
with Section 2.23 and Credit Agreement Refinancing Indebtedness Amendments, and
such Incremental Facility Amendments, Refinancing Amendments, Extension
Amendments and Credit Agreement Refinancing Indebtedness Amendments shall be
effective to amend the terms of this Agreement and the other applicable Loan
Documents, in each case, without any further action or consent of any other
party to any Loan Document.

 

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding the foregoing, technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent to the extent necessary to
integrate any Incremental Revolving Facility Commitments on substantially the
same basis as the Revolving Loans, as applicable.

 

(f)                                   Notwithstanding the foregoing, no consent
of any Defaulting Lender shall be required other than with respect to any
amendment or waiver set forth in clauses (i) through (iv) of
Section 9.08(b) that directly and adversely affect such Lender.

 

SECTION 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

 

SECTION 9.10.  Entire Agreement.  This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 9.13.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03.  Delivery of an

 

--------------------------------------------------------------------------------


 

executed counterpart to this Agreement by facsimile or other electronic
transmission (e.g., “PDF” or “TIFFTIF”) shall be as effective as delivery of a
manually signed original.

 

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.  Jurisdiction; Consent to Service of Process.  (a)  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in
such New York State court or, to the extent permitted by law, in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

SECTION 9.16.  Confidentiality.  Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Parent, the Borrower and any Subsidiary furnished to it by or on
behalf of Parent, the Borrower or any other Subsidiary (other than information
that (a) has become generally available to the public other than as a result of
a disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or the Administrative Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank or the
Administrative Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Parent, the Borrower or any other Loan Party)
and shall not reveal the same other than to its directors, trustees, officers,
employees and advisors with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except:  (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities, (C) to
its parent companies, Affiliates or auditors (so long as each such person

 

--------------------------------------------------------------------------------


 

shall have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledge under Section 9.04(de) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Hedge Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16).  Notwithstanding the foregoing, no such
information shall be disclosed to a Disqualified Institution that constitutes a
Disqualified Institution at the time of such disclosure without the Borrower’s
prior written consent.

 

SECTION 9.17.  Platform; Borrower Materials.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the ArrangersArranger will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all the Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to
have authorized the Administrative Agent, the ArrangersArranger, the Issuing
Bank and the Lenders to treat the Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor” and (iv) the Administrative Agent and the
ArrangersArranger shall be entitled to treat the Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor”.

 

SECTION 9.18.  Release of Liens and Guarantees.  In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Loan Party to a
person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by Section 6.05, any Liens created by any Loan Document in
respect of such Equity Interests or assets shall be automatically released and
the Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Parent or the Borrower and at the Borrower’s expense
in connection with the  release of any Liens created by any Loan Document in
respect of such Equity Interests or assets, and, in the case of a disposition of
the Equity Interests of any Subsidiary Loan Party (other than the Borrower) in a
transaction permitted by Section 6.05 (including through merger, consolidation,
amalgamation or otherwise) and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, such Subsidiary Loan Party’s obligations under
the Collateral Agreement shall be automatically terminated and the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Parent or the Borrower to terminate such Subsidiary
Loan Party’s obligations under the Collateral Agreement.  In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
Parent or the Borrower and at the Borrower’s expense to terminate the Liens and
security interests created by the Loan Documents when all the Obligations (other
than Obligations in respect of Specified Hedge Agreements, Cash Management
Obligations and contingent indemnification and reimbursement obligations that
are not yet due and payable and for which no claim has been asserted)

 

--------------------------------------------------------------------------------


 

are paid in full and all Commitments are terminated Letters of Credit expired,
terminated or cash collateralized on terms satisfactory to the Issuing Bank.

 

SECTION 9.19.  USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

 

SECTION 9.20.  Security Documents and ABL/Term Loan Intercreditor Agreement. 
The parties hereto acknowledge and agree that any provision of any Loan Document
to the contrary notwithstanding, prior to the  discharge in full of all Term
Loan Claims (as defined in the ABL/Term Loan Intercreditor Agreement), the Loan
Parties shall not be required to act or refrain from acting under any Security
Document with respect to the Term Loan Priority Collateral in any manner that
would result in a “Default” or “Event of Default” (as defined in any Term Loan
Document) under the terms and provisions of the Term Loan Documents.  Each
Lender hereunder (a) consents to the subordination of Liens provided for in the
ABL/Term Loan Intercreditor Agreement, (b) agrees that it will be bound by and
will take no actions contrary to the provisions of the ABL/Term Loan
Intercreditor Agreement and (c) authorizes and instructs the Administrative
Agent to enter into the ABL/Term Loan Intercreditor Agreement as ABL Agent (as
defined in the ABL/Term Loan Intercreditor Agreement) and on behalf of such
Lender.  The foregoing provisions are intended as an inducement to the lenders
under the Term Loan Credit Agreement to extend credit and such lenders are
intended third party beneficiaries of such provisions and the provisions of the
ABL/Term Loan Intercreditor Agreement.

 

SECTION 9.21.  No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower prove were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

SECTION 9.22.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Parent and the Borrower Parties acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents and the ArrangersArranger are arm’s-length commercial transactions
between Parent and

 

--------------------------------------------------------------------------------


 

the Borrower Parties, on the one hand, and the Agents and the ArrangersArranger,
on the other hand, (B) the Borrower Parties and Parent have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate, and (C) each Borrower Party and Parent is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent and
each Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower Party,
Parent, or any other Person and (B) neither any Agent nor any Arranger has any
obligation to any Borrower Party, Parent or any of their Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agents, the
ArrangersArranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower Parties, Parent and their respective Affiliates, and neither any Agent
nor any has any obligation to disclose any of such interests to the Borrower
Parties, Parent or any of their respective Affiliates.  To the fullest extent
permitted by law, each Borrower Party and Parent hereby waives and releases any
claims that it may have against the Agents and the ArrangersArranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.23.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or Issuing Bank that is an
EEA Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                    a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                            the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------